Exhibit 10

EXECUTION VERSION

SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of August 26, 2015, is entered into among LYB RECEIVABLES LLC, a
Delaware limited liability company, as seller (the “Seller”), LYONDELL CHEMICAL
COMPANY, a Delaware corporation (“Lyondell Chemical”), as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Servicer”), the various CONDUIT PURCHASERS, RELATED COMMITTED
PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS party hereto, MANHATTAN ASSET
FUNDING COMPANY LLC (“Manhattan”), as Manhattan Assignor (as defined below),
SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as Manhattan Assignee (as defined
below), WORKING CAPITAL MANAGEMENT CO., LP (“WCMC”), as WCMC Assignor (as
defined below), and MIZUHO BANK, LTD. (“Mizuho”), as issuer of Letters of Credit
(in such capacity, together with its successors and assigns in such capacity,
the “LC Bank”), as Administrator ( in such capacity, together with its
successors and assigns in such capacity, the “Administrator”), and as WCMC
Assignee (as defined below).

RECITALS

1. Immediately prior to the effectiveness of this Amendment, the parties hereto
and PNC Bank, National Association (“PNC”) are entering into that certain
Assignment and Assumption Agreement, dated as of the date hereof (the
“Assignment and Assumption Agreement”).

2. The parties hereto are parties to that certain Receivables Purchase
Agreement, dated as of September 11, 2012 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Agreement”).

3. Concurrently herewith, the Seller, Lyondell Chemical, Mizuho, as Purchaser
Agent, Administrator and LC Bank, and the other Purchaser Agents are entering
into that certain Amended and Restated Fee Letter, dated as of the date hereof
(the “A&R Fee Letter”).

4. Concurrently herewith, the Administrator and the Parent are entering into
that certain Amended and Restated Performance Undertaking, dated as of the date
hereof (the “A&R Performance Undertaking”).

5. WCMC, as the assignor (in such capacity, the “WCMC Assignor”), desires to
sell, assign and delegate to Mizuho, as the assignee (in such capacity, the
“WCMC Assignee”), all of the WCMC Assignor’s rights under, interest in, title to
and obligations under the Agreement and the other Transaction Documents
(collectively, the “WCMC Assigned Documents”), and the WCMC Assignee desires to
purchase and assume from the WCMC Assignor all of the WCMC Assignor’s rights
under, interest in, title to and obligations under the WCMC Assigned Documents.

6. Manhattan, as the assignor (in such capacity, the “Manhattan Assignor”),
desires to sell, assign and delegate to SMBC, as the assignee (in such capacity,
the “Manhattan Assignee”), all of the Manhattan Assignor’s rights under,
interest in, title to and obligations under the Agreement and the other
Transaction Documents (collectively, the “Manhattan



--------------------------------------------------------------------------------

Assigned Documents”), and the Manhattan Assignee desires to purchase and assume
from the Manhattan Assignor all of the Manhattan Assignor’s rights under,
interest in, title to and obligations under the Manhattan Assigned Documents.

7. After giving effect to the assignments and assumptions contemplated in
Sections 2 and 3 of this Amendment, each of the parties hereto desires that each
of Manhattan and WCMC ceases to be a party to the Agreement and each of the
other Manhattan Assigned Documents or WCMC Assigned Documents, as applicable, to
which it is a party and to be discharged to the extent set forth herein from its
duties and obligations as a Purchaser or otherwise under the Agreement and each
of the other Manhattan Assigned Documents or WCMC Assigned Documents, as
applicable.

8. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in, or by reference in, the
Agreement.

SECTION 2. WCMC Assignment and Assumption.

(a) Sale and Assignment by WCMC Assignor to WCMC Assignee. At or before 2:00 pm
(New York time) on the date hereof, (i) the WCMC Assignee shall pay to the WCMC
Assignor, in immediately available funds, the amount set forth on Schedule I
hereto (such amount, the “WCMC Capital Payment”) representing 100.00% of the
aggregate Capital of the WCMC Assignor under the Agreement on the date hereof
and (ii) the Seller shall pay to the WCMC Assignor, in immediately available
funds, the amount set forth on Schedule I hereto representing all accrued but
unpaid (whether or not then due) Discount, Fees and other costs and expenses
payable in respect of such Capital to but excluding the date hereof (such
amount, the “WCMC CP Costs and Other Costs”; together with the WCMC Capital
Payment, collectively, the “WCMC Payoff Amount”). Upon the WCMC Assignor’s
receipt of the WCMC Payoff Amount in its entirety, the WCMC Assignor hereby
sells, transfers, assigns and delegates to the WCMC Assignee, without recourse,
representation or warranty except as otherwise provided herein, and the WCMC
Assignee hereby irrevocably purchases, receives, accepts and assumes from the
WCMC Assignor, all of the WCMC Assignor’s rights under, interest in, title to
and all its obligations under the Agreement and the other WCMC Assigned
Documents. Without limiting the generality of the foregoing, the WCMC Assignor
hereby assigns to the WCMC Assignee all of its right, title and interest in the
Purchased Interest.

Payment of each portion of the WCMC Payoff Amount shall be made by wire transfer
of immediately available funds in accordance with the WCMC Assignor payment
instructions set forth on Schedule II hereto.

(b) Removal of WCMC Assignor. From and after the Effective Date (as defined
below), the WCMC Assignor shall cease to be a party to the Agreement and each of
the other WCMC Assigned Documents to which it was a party and shall no longer

 

-2-



--------------------------------------------------------------------------------

have any rights or obligations under the Agreement or any other WCMC Assigned
Document (other than such rights and obligations which by their express terms
survive termination thereof and with respect to the WCMC Unassigned Liabilities
(as defined below)).

(c) Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the WCMC Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the WCMC Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date (such liabilities,
responsibilities, indemnifications, costs, fees or expenses, the “WCMC
Unassigned Liabilities”).

(d) Acknowledgement and Agreement. Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in clause (a) above, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such sale, assignment and assumption (other than as set
forth herein) and (iii) acknowledges and agrees that this Section 2 is in form
and substance substantially similar to a Transfer Supplement.

SECTION 3. Manhattan Assignment and Assumption.

(a) Sale and Assignment by Manhattan Assignor to Manhattan Assignee. At or
before 2:00 pm (New York time) on the date hereof, (i) the Manhattan Assignee
shall pay to the Manhattan Assignor, in immediately available funds, the amount
set forth on Schedule I hereto (such amount, the “Manhattan Capital Payment”)
representing 100.00% of the aggregate Capital of the Manhattan Assignor under
the Agreement on the date hereof and (ii) the Seller shall pay to the Manhattan
Assignor, in immediately available funds, the amount set forth on Schedule I
hereto representing all accrued but unpaid (whether or not then due) Discount,
Fees and other costs and expenses payable in respect of such Capital to but
excluding the date hereof (such amount, the “Manhattan CP Costs and Other
Costs”; together with the Manhattan Capital Payment, collectively, the
“Manhattan Payoff Amount”). Upon the Manhattan Assignor’s receipt of the
Manhattan Payoff Amount in its entirety, the Manhattan Assignor hereby sells,
transfers, assigns and delegates to the Manhattan Assignee, without recourse,
representation or warranty except as otherwise provided herein, and the
Manhattan Assignee hereby irrevocably purchases, receives, accepts and assumes
from the Manhattan Assignor, all of the Manhattan Assignor’s rights under,
interest in, title to and all its obligations under the Agreement and the other
Manhattan Assigned Documents. Without limiting the generality of the foregoing,
the Manhattan Assignor hereby assigns to the Manhattan Assignee all of its
right, title and interest in the Purchased Interest.

Payment of each portion of the Manhattan Payoff Amount shall be made by wire
transfer of immediately available funds in accordance with the Manhattan
Assignor payment instructions set forth on Schedule II hereto.

 

-3-



--------------------------------------------------------------------------------

(b) Removal of Manhattan Assignor. From and after the Effective Date (as defined
below), the Manhattan Assignor shall cease to be a party to the Agreement and
each of the other Manhattan Assigned Documents to which it was a party and shall
no longer have any rights or obligations under the Agreement or any other
Manhattan Assigned Document (other than such rights and obligations which by
their express terms survive termination thereof and with respect to the
Manhattan Unassigned Liabilities (as defined below)).

(c) Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the Manhattan Assignee does not accept or assume any
liability or responsibility for any breach, failure or other act or omission on
the part of the Manhattan Assignor, or any indemnification or other cost, fee or
expense related thereto, in each case which occurred or directly or indirectly
arose out of an event which occurred prior to the Effective Date (such
liabilities, responsibilities, indemnifications, costs, fees or expenses, the
“Manhattan Unassigned Liabilities”).

(d) Acknowledgement and Agreement. Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in clause (a) above, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such sale, assignment and assumption (other than as set
forth herein) and (iii) acknowledges and agrees that this Section 3 is in form
and substance substantially similar to a Transfer Supplement.

SECTION 4. Amendments to the Agreement. The Agreement is hereby amended to
reflect the changes marked on Exhibit A attached hereto.

SECTION 5. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, the Purchaser Agents and
the Purchasers as follows:

(a) Representations and Warranties. The representations and warranties made by
such Person in the Agreement and each of the other Transaction Documents are
true and correct in all material respects as of the date hereof and immediately
after giving effect to this Amendment (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of such Person’s obligations under this Amendment and the
Agreement, as amended hereby, are within such Person’s corporate or limited
liability company powers, as the case may be, and have been duly authorized by
all necessary corporate or limited liability company action on such Person’s
part, as the case may be. This Amendment and the Agreement, as amended hereby,
are such Person’s valid and legally binding obligations, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

-4-



--------------------------------------------------------------------------------

(c) No Default. Both immediately before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

SECTION 6. Effect of Amendment; Ratification. All provisions of the Agreement,
as expressly amended and modified by this Amendment, shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Agreement (or in any other Transaction Document) to “the Receivables Purchase
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect, in
each case referring to the Agreement shall be deemed to be references to the
Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as specifically set forth herein. The Agreement, as
amended by this Amendment, is hereby ratified and confirmed in all respects.

SECTION 7. Effectiveness. This Amendment shall become effective as of the date
(such date, the “Effective Date”) upon which each of the following conditions
precedent have been satisfied:

(a) receipt by the Administrator of duly executed counterparts of this
Amendment;

(b) receipt by each of the WCMC Assignor, the Manhattan Assignor and Gotham
Funding Corporation of the WCMC Payoff Amount, Manhattan Payoff Amount and
Gotham CP Costs, as applicable, in its entirety in accordance with Sections 2, 3
and 16 of this Amendment;

(c) receipt by the Administrator of duly executed counterparts of the A&R Fee
Letter and confirmation of receipt by each Purchaser Agent of amounts owing
thereunder;

(d) receipt by the Administrator of duly executed counterparts of that certain
agent fee letter dated as of the date hereof among the Seller, Lyondell Chemical
and Mizuho, as Administrator and LC Bank;

(e) receipt by the Administrator of duly executed counterparts of the A&R
Performance Undertaking;

(f) the Assignment and Assumption Agreement shall have become effective in
accordance with its terms;

(g) the Administrator shall have received confirmation that all amounts owing to
PNC under the Assignment and Assumption Agreement have been paid in full in
accordance with its terms;

 

-5-



--------------------------------------------------------------------------------

(h) receipt by the Administrator of duly executed counterparts of that certain
Amendment No. 1 to the Blocked Account Control Agreement dated as of the date
hereof among the Seller, Lyondell Chemical, PNC, the Administrator and JPMorgan
Chase Bank, N.A.;

(i) receipt by the Administrator of copies of: (i) the resolutions, unanimous
written consents or minutes of the board of directors (or equivalent governing
body) of each of the Parent, the Seller and the Servicer authorizing the
execution, delivery and performance by such Person of this Amendment and the
other Transaction Documents to which it is a party in connection therewith (the
“Transaction Amendment Documents”); (ii) all documents evidencing other
necessary corporate or organizational action and governmental approvals, if any,
with respect to this Amendment and the other Transaction Amendment Documents and
(iii) if the certificate of incorporation (or equivalent organizational
document) or by-laws (or equivalent governing document) of the Parent, the
Seller or the Servicer have been amended or otherwise modified since the Closing
Date, such documents, in each case, certified by the Secretary or Assistant
Secretary (or equivalent authorized person) of the applicable party;

(j) receipt by the Administrator of a certificate of the Secretary or Assistant
Secretary (or equivalent authorized person) of each of the Parent, the Seller
and the Servicer certifying as to the names and true signatures of its officers
who are authorized to sign this Amendment and the other Transaction Amendment
Documents to which it is a party;

(k) receipt by the Administrator of certificates of existence or good standing
with respect to each of the Seller and the Servicer issued by the Secretary of
State of the State of Delaware;

(l) receipt by the Administrator of proper financing statement amendments (Form
UCC-3), duly authorized and suitable for filing in the State of Delaware naming
the Seller and each Originator, as debtor, and the Administrator as the secured
party;

(m) subject to Section 15 below, favorable opinions, addressed to the
Administrator, each Purchaser Agent and each Purchaser, in form and substance
reasonably satisfactory to the Administrator, from (i) internal counsel for the
Seller and the Servicer and (ii) Norton Rose Fulbright US, LLP, covering such
matters as the Administrator may reasonably request; and

(n) evidence of payment by or on behalf of the Seller of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Effective
Date, including, to the extent invoices have been presented to the Seller at
least one (1) Business Day prior to the Effective Date, any such costs, fees and
expenses arising under or referenced in Section 5.4 of the Agreement.

SECTION 8. No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, WCMC or Manhattan any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by WCMC or Manhattan, as applicable, is paid in
full. The provisions of this Section 8 shall survive any termination of the
Agreement.

 

-6-



--------------------------------------------------------------------------------

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

SECTION 11. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

SECTION 12. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

SECTION 13. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

SECTION 14. Transaction Document. This Amendment shall be deemed to be a
Transaction Document for all purposes of the Agreement and each other
Transaction Document.

SECTION 15. Post Closing Covenant. On or before November 25, 2015, the Seller
(or the Servicer on its behalf) shall deliver an opinion of Dutch counsel to the
Parent in form and substance reasonably acceptable to the Administrator covering
such matters as the Administrator may reasonably request.

SECTION 16. Certain Accrued Fees. The parties hereto hereby agree that the
Seller shall pay Gotham Funding Corporation, in immediately available funds, the
amount set forth on Schedule I hereto representing all accrued but unpaid
(whether or not then due) Discount and Fees payable to such Conduit Lender to
but excluding the date hereof (such amount, the “Gotham CP Costs”. Payment of
the Gotham CP Costs shall be made by wire transfer of immediately available
funds in accordance with Gotham Funding Corporation’s payment instructions.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.

 

LYB RECEIVABLES LLC,

as the Seller

By:  

/s/ Lawrence C. Somma

Name:   Lawrence C. Somma Title:   President and Treasurer

 

  S-1   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY,

as the Servicer

By:  

/s/ Jeffrey A. Kaplan

Name:   Jeffrey A. Kaplan Title:   EVP and Chief Legal Officer

 

  S-2   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Related Committed Purchaser, as an LC Participant and as
WCMC Assignee By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

  S-3   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as LC Bank By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

  S-4   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Purchaser Agent

By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

  S-5   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Administrator By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

  S-6   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

WORKING CAPITAL MANAGEMENT CO., LP, as WCMC Assignor By:  

/s/ Takashi Watanabe

Name:   Takashi Watanabe Title:   Attorney-in-Fact

 

  S-7   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Purchaser Agent
By:  

/s/ Eric Williams

Name:   Eric Williams Title:   Managing Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Related Committed
Purchaser and as an LC Participant By:  

/s/ Mark Campbell

Name:   Mark Campbell Title:   Authorized Signatory

 

  S-8   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

 

  S-9   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

SMBC NIKKO SECURITIES AMERICA, INC., as a Purchaser Agent By:  

/s/ Naoya Miyagaki

Name:   Naoya Miyagaki Title:   President

 

  S-10   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Related Committed Purchaser, as an LC
Participant and Manhattan Assignee By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

  S-11   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC, as Manhattan Assignee By:   MAF Receivables
Corp., Its Member By:  

/s/ Irina Khaimova

Name:   Irina Khaimova Title:   Vice President

 

  S-12   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

SCHEDULE I

ASSIGNMENTS AND PAYMENT AMOUNTS

With respect to the WCMC Assignor

 

Section 1.

  

WCMC Capital Payment:

   $ 0   

Section 2.

  

Discount:

   $ 0   

Fees:

   $ 17,888.89   

Other Amounts:

   $ 0   

WCMC CP Costs and Other Costs:

   $ 17,888.89   

With respect to the Manhattan Assignor

 

Section 1.

  

Manhattan Capital Payment:

   $ 0   

Section 2.

  

Discount:

   $ 0   

Fees:

   $ 17,888.89   

Other Amounts:

   $ 0   

Manhattan CP Costs and Other Costs:

   $ 17,888.89   

With respect to Gotham Funding Corporation

 

Discount:

   $ 0   

Fees:

   $ 17,888.88   

Gotham CP Costs

   $ 17,888.88   

 

  Schedule 1   Second Amendment to RPA (Lyondell)



--------------------------------------------------------------------------------

SCHEDULE II

WIRING INSTRUCTIONS

Wiring instructions with respect to amounts payable to the WCMC Assignor:

 

Bank Name:    Mizuho Bank, Ltd. ABA #:    026004307 Account #:    H10-740-403018
Account Name:    Working Capital Management Co., LP Attn:    David Krafchik 212
282-4998

Wiring instructions with respect to amounts payable to the Manhattan Assignor:

 

Bank Name:    Deutsche Bank Trust Company Americas ABA #:    021-001-033 Account
#:    01-41-9647 Beneficiary:    Trust and Securities Services Payment Details:
   PORT MANHAFC.3

 

Schedule II



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A to Second Amendment, dated as of August 26, 2015

CONFORMED COPY

Conformed through FirstSecond Amendment, dated September 23, 2013as of
August 26, 2015

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF SEPTEMBER 11, 2012

BY AND AMONG

LYB RECEIVABLES LLC,

as Seller,

LYONDELL CHEMICAL COMPANY,

as initial Servicer,

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS,

LC PARTICIPANTS AND PURCHASER AGENTS FROM TIME TO TIME PARTY

HERETO,

PNCMIZUHO BANK, NATIONAL ASSOCIATIONLTD.,

as LC Bank,

AND

PNCMIZUHO BANK, NATIONAL ASSOCIATIONLTD.,

as Administrator



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

  AMOUNTS AND TERMS OF THE PURCHASES      1   

Section 1.1

  Purchase Facility      1   

Section 1.2

  Making Purchases      4   

Section 1.3

  Purchased Interest Computation      6   

Section 1.4

  Settlement Procedures      6   

Section 1.5

  Fees      12   

Section 1.6

  Payments and Computations, Etc.      12   

Section 1.7

  Increased Costs      13   

Section 1.8

  Break Funding Costs      14   

Section 1.9

  Inability to Determine the Euro-Rate      15   

Section 1.10

  Taxes      16   

Section 1.11

  Letters of Credit      20   

Section 1.12

  Issuance of Letters of Credit; Participations      20   

Section 1.13

  Requirements For Issuance of Letters of Credit      21   

Section 1.14

  Disbursements, Reimbursement      21   

Section 1.15

  Repayment of Participation Advances      22   

Section 1.16

  Documentation      23   

Section 1.17

  Determination to Honor Drawing Request      23   

Section 1.18

  Nature of Participation and Reimbursement Obligations      23   

Section 1.19

  Liability for Acts and Omissions      25   

Section 1.20

  Intended Tax Treatment      26   

ARTICLE II.

  REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS      27   

Section 2.1

  Representations and Warranties; Covenants      27   

Section 2.2

  Termination Events      27   

ARTICLE III.

  INDEMNIFICATION      27   

Section 3.1

  Indemnities by the Seller      27   

Section 3.2

  Indemnities by the Servicer      30   

ARTICLE IV.

  ADMINISTRATION AND COLLECTIONS      30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.1

  Appointment of the Servicer      30   

Section 4.2

  Duties of the Servicer      32   

Section 4.3

  Account Arrangements      33   

Section 4.4

  Enforcement Rights      33   

Section 4.5

  Responsibilities of the Seller      34   

Section 4.6

  Servicing Fee      35   

Section 4.7

  Authorization and Action of the Administrator and Purchaser Agents      35   

Section 4.8

  Nature of Administrator’s Duties; Delegation of Administrator’s Duties;
Exculpatory Duties      36   

Section 4.9

  UCC Filings      37   

Section 4.10

  Agent’s Reliance, Etc.      37   

Section 4.11

  Administrator and Affiliates      38   

Section 4.12

  Notice of Termination Events      39   

Section 4.13

  Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates      39   

Section 4.14

  Indemnification      40   

Section 4.15

  Successor Administrator      40   

ARTICLE V.

  MISCELLANEOUS      41   

Section 5.1

  Amendments, Etc.      41   

Section 5.2

  Notices, Etc.      42   

Section 5.3

  Successors and Assigns; Assignability; Participations; Replacement of
Purchasers      42   

Section 5.4

  Costs and Expenses      46   

Section 5.5

  No Proceedings; Limitation on Payments      47   

Section 5.6

  Confidentiality      48   

Section 5.7

  GOVERNING LAW AND JURISDICTION      48   

Section 5.8

  Execution in Counterparts      49   

Section 5.9

  Survival of Termination      49   

Section 5.10

  WAIVER OF JURY TRIAL      49   

Section 5.11

  Entire Agreement      50   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.12

  Headings      50   

Section 5.13

  Right of Setoff      50   

Section 5.14

  Purchaser Groups’ Liabilities      50   

Section 5.15

  Sharing of Recoveries      50   

Section 5.16

  Defaulting Purchasers      50   

Section 5.17

  USA Patriot Act      51   

Section 5.18

  Release of Security Interests      51   

Section 5.19

  Construction      51   

Section 5.20

  Interpretation; Accounting Terms and Principles      51   

 

EXHIBIT I    DEFINITIONS EXHIBIT II    CONDITIONS OF PURCHASES EXHIBIT III   
REPRESENTATIONS AND WARRANTIES EXHIBIT IV    COVENANTS EXHIBIT V    TERMINATION
EVENTS SCHEDULE I    CREDIT AND COLLECTION POLICY SCHEDULE II    LOCK-BOX BANKS,
LOCK-BOXES AND LOCK-BOX ACCOUNTS SCHEDULE III    [RESERVED] SCHEDULE IV   
PURCHASER GROUPS AND MAXIMUM COMMITMENTS SCHEDULE V    PAYMENT INSTRUCTIONS
SCHEDULE VI    EXCLUDED OBLIGORS ANNEX A    FORMS OF INFORMATION PACKAGE ANNEX B
   FORM OF PURCHASE NOTICE ANNEX C    FORM OF PAYDOWN NOTICE ANNEX D    FORM OF
COMPLIANCE CERTIFICATE ANNEX E    FORM OF LETTER OF CREDIT APPLICATION ANNEX F
   FORM OF TRANSFER SUPPLEMENT

 

-iii-



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
September 11, 2012 by and among LYB RECEIVABLES LLC, a Delaware limited
liability company, as seller (the “Seller”), LYONDELL CHEMICAL COMPANY, a
Delaware corporation (“Lyondell Chemical”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the various CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS,
LC PARTICIPANTS and PURCHASER AGENTS from time to time party hereto, PNCMIZUHO
BANK, NATIONAL ASSOCIATION (“PNCLTD. (“Mizuho”), as issuer of Letters of Credit
(in such capacity, together with its successors and assigns in such capacity,
the “LC Bank”) and as administrator (in such capacity, together with its
successors and assigns in such capacity, the “Administrator”).

PRELIMINARY STATEMENTS.

Certain terms that are capitalized and used throughout this Agreement are
defined in, or by reference in, Exhibit I. References in the Exhibits, Schedules
and Annexes hereto to the “Agreement” refer to this Agreement, as amended,
supplemented or otherwise modified from time to time.

The Seller (i) desires to sell, transfer and assign an undivided percentage
ownership interest in a pool of receivables, and the Purchasers desire to
acquire such undivided percentage ownership interest, as such percentage
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by such Purchasers, and (ii) may, subject to the terms
and conditions hereof, request that the LC Bank issue or cause the issuance of
one or more Letters of Credit.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Termination Date, (i) request that (x) the Conduit Purchasers
ratably (based on the aggregate Commitments of the Related Committed Purchasers
in their respective Purchaser Groups) make purchases (and deemed purchases) of
and reinvestments in, or (y) only if a Conduit Purchaser denies such request or
is unable to fund (and provides notice of such denial or inability to the
Seller, the Administrator and its Purchaser Agent), the Related Committed
Purchasers ratably (based on their respective Commitments) make purchases (and
deemed purchases) of and reinvestments in, undivided percentage ownership
interests with regard to the Purchased Interest from the Seller and (ii) request
that the LC Bank issue or cause the issuance of Letters of Credit (each such
purchase, deemed purchase, reinvestment or issuance is referred to herein as a
“Purchase”). Subject to Section 1.4(b) concerning reinvestments, at no time will
a Conduit Purchaser have any obligation to make a Purchase. Each Related
Committed Purchaser severally



--------------------------------------------------------------------------------

hereby agrees, on the terms and subject to the conditions hereof, to make
purchases of and reinvestments in undivided percentage ownership interests with
regard to the Purchased Interest from the Seller from time to time from the
Closing Date to (but excluding) the Termination Date, based on the applicable
Purchaser Group’s Ratable Share of each Purchase requested pursuant to
Section 1.2(a) (and, in the case of each Related Committed Purchaser, its
Commitment Percentage of its Purchaser Group’s Ratable Share of such Purchase)
and, on the terms of and subject to the conditions of this Agreement, the LC
Bank hereby agrees to issue Letters of Credit in return for (and each LC
Participant hereby severally agrees to make Participation Advances in connection
with any draws under such Letters of Credit equal to such LC Participant’s Pro
Rata Share of such draws), undivided percentage ownership interests with regard
to the Purchased Interest from the Seller from time to time from the Closing
Date to (but excluding) the Termination Date. Notwithstanding anything set forth
in this Section 1.1(a) or otherwise herein to the contrary, under no
circumstances shall any Purchaser make any purchase or reinvestment (including,
without limitation, any Purchases deemed to have been requested by Seller
pursuant to Section 1.14(a)) or issue any Letters of Credit hereunder, as
applicable, if, after giving effect to such Purchase:

 

  (i) any event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or an Unmatured Termination
Event;

 

  (ii) the aggregate outstanding Capital of such Purchaser, when added to all
other Capital of all other Purchasers in such Purchaser’s Purchaser Group, would
exceed (A) its Purchaser Group’s Group Commitment, minus (B) the related LC
Participant’s Pro Rata Share of the LC Participation Amount;

 

  (iii) the Aggregate Capital plus the LC Participation Amount would exceed the
Purchase Limit;

 

  (iv) the LC Participation Amount would exceed the aggregate Commitments of the
LC Participants;

 

  (v) the LC Participation Amount would exceed the LC Sub-Limit; or

 

  (vi) the Purchased Interest would exceed 100%.

The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy any Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.14 below.

(b) The Seller may, upon at least 30 days’ prior written notice to the
Administrator and each Purchaser Agent (except as otherwise provided below),
terminate the Purchase Facility in whole or, upon at least five (5) days’ prior
written notice to the Administrator, from time to time, irrevocably reduce in
part the unused portion of the Purchase Limit (but not below the amount that
would cause the Aggregate Capital plus the LC Participation Amount to exceed the
Purchase Limit or would cause the Group Capital of any Purchaser Group to exceed
its Group Commitment, in each case after giving effect to such reduction);
provided, that each partial reduction shall be in the

 

2



--------------------------------------------------------------------------------

amount of at least $5,000,000, or an integral multiple of $1,000,000 in excess
thereof, and that, unless terminated in whole, the Purchase Limit shall in no
event be reduced below $500,000,000. The Administrator shall promptly advise the
Purchaser Agents of any notice received by it pursuant to this Section 1.1(b).
In addition to and without limiting any other requirements for termination,
prepayment and/or the funding of the LC Collateral Account hereunder, no
termination of the Purchase Facility shall be effective unless and until (i) the
amount on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount plus the Expected LC Fees, (ii) the
Aggregate Capital is reduced to zero and (iii) all other amounts owed to the
Administrator, the Purchaser Agents and the Purchasers under this Agreement and
each of the other Transaction Documents have been paid in full.

(c) Each of the parties hereto hereby acknowledges and agrees that from and
after the FirstSecond Amendment Effective Date, (i) the Purchaser Group that
includes PNCMizuho, as a Purchaser Agent and as a Purchaser, shall not include a
Conduit Purchaser, and each request by the Seller for ratable Purchases by the
Conduit Purchasers pursuant to Section 1.1(a)(i) shall be deemed to be a request
that the Related Committed Purchaser in PNCMizuho’s Purchaser Group make its
ratable share of such Purchases and (ii) the Purchaser Group that includes
SMBCSI, as a Purchaser Agent and SMBC as a Purchaser, shall not include a
Conduit Purchaser, and each request by the Seller for ratable Purchases by the
Conduit Purchasers pursuant to Section 1.1(a)(i) shall be deemed to be a request
that the Related Committed Purchaser in SMBC’s Purchaser Group make its ratable
share of such Purchases.

(d) So long as no Termination Event or Unmatured Termination Event has occurred
and is continuing, upon written notice to the Administrator, the LC Bank and
each Purchaser Agent, the Seller may from time to time request an increase (an
“Increase”) in the Purchase Limit and the Commitment with respect to one or more
Related Committed Purchasers, including any new Related Committed Purchasers
that agree to become Related Committed Purchasers pursuant to a Transfer
Supplement or other agreement pursuant to which such Purchaser becomes a party
hereto at any time following the Second Amendment Effective Date and prior to
the Termination Date; provided, that the Purchase Limit shall not exceed
$1,200,000,000 and the aggregate increase in such Related Committed Purchaser’s
Commitments (for all such requests or additions) shall not exceed $300,000,000;
provided, further, that the Seller shall make no more than two such requests for
an Increase during any period beginning on the Second Amendment Effective Date
and ending on the Scheduled Termination Date. At the time of sending such notice
with respect to any Related Committed Purchaser, the Seller (in consultation
with the Administrator, the LC Bank and the Purchaser Agent related to such
Related Committed Purchaser) shall specify the time period within which such
Related Committed Purchasers, the LC Bank and the Administrator are requested to
respond to the Seller’s request (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the
Administrator, the LC Bank and the Purchaser Agents), as such time period may be
extended by the Seller upon the written request of any such Person). In respect
of any Related Committed Purchaser, each of such Related Committed Purchaser
being asked to increase its Commitment, the LC Bank and the Administrator shall
notify the Seller and the Servicer within the applicable time period whether or
not such Person agrees, in the case of each Related Commitment Purchaser, in its
respective sole discretion, and in the case of the Administrator and the LC
Bank, in such Person’s reasonable discretion, to the increase to such Related
Committed Purchaser’s Commitment. Any such Person not responding within such
time

 

3



--------------------------------------------------------------------------------

period shall be deemed to have declined to consent to an increase in such
Related Committed Purchaser’s Commitment. For the avoidance of doubt, only the
consent of the Related Committed Purchaser then being asked to increase its
Commitment, the LC Bank and the Administrator shall be required in order to
approve any such request. If the Commitment of any Related Committed Purchaser
is increased in accordance with this clause (d), the Administrator, the
Purchaser Agents for such Related Committed Purchasers, the LC Bank, the Seller
and the Servicer shall determine the effective date with respect to such
Increase and shall enter into such documents as agreed to by such parties to
document such Increase; it being understood and agreed that the Administrator,
the LC Bank or any Related Committed Purchaser increasing its Commitment
pursuant to this clause (d) may request any of (x) resolutions of the board of
directors of the Seller approving or consenting to such Increase and authorizing
the execution, delivery and performance of any amendment to this Agreement,
(y) a corporate and enforceability opinion of counsel of the Seller in form and
substance reasonably satisfactory to the Administrator and (z) secretary
certificates and certificates of good standing of the Seller reasonably
requested by such Related Committed Purchaser or the Administrator.

Section 1.2 Making Purchases.

(a) The Seller may request a purchase (but not reinvestment) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder
to be made in cash on any day upon the Seller’s irrevocable written notice in
the form of Annex B (each, a “Purchase Notice”) delivered to the Administrator
and each Purchaser Agent in accordance with Section 5.2, which notice must be
received by the Administrator and each Purchaser Agent by 1:00 p.m. (New York
City time) at least two Business Days before the requested Purchase Date, and
which notice shall specify (A) the amount requested to be paid to the Seller
(such amount, which shall not be less than $5,000,000 and shall be in integral
multiples of $1,000,000 in excess thereof, being the Capital relating to the
undivided percentage ownership interest then being purchased with respect to
each Purchaser Group), (B) the date of such purchase (which shall be a Business
Day) and (C) the pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital resulting from such purchase.

(b) On the date of each purchase requested by the Seller pursuant to
Section 1.2(a), each applicable Conduit Purchaser or Related Committed
Purchaser, as the case may be, shall, upon satisfaction of the applicable
conditions set forth in Exhibit II, make available to the Seller in same day
funds, at the Purchase Account (or such other account as may be designated in
writing by the Seller to the Administrator and each Purchaser Agent), an amount
equal to the portion of Capital relating to the undivided percentage ownership
interest then being purchased by such Purchaser.

(c) Effective on the date of each Purchase pursuant to this Agreement, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the Aggregate Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in: (i) each Pool Receivable then existing,
(ii) all Related Security with respect to such Pool Receivables and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.

 

4



--------------------------------------------------------------------------------

(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent (collectively, the “Obligations”), the Seller hereby
grants to the Administrator (for the benefit of the Administrator, the
Purchasers, the Purchaser Agents and their respective permitted assigns) a
security interest in all of the Seller’s right, title and interest (including
any undivided interest of the Seller) in, to and under all of the following,
whether now or hereafter owned, existing or arising: (i) all Pool Receivables,
(ii) all Related Security with respect to such Pool Receivables, (iii) all
Collections with respect to such Pool Receivables, (iv) the Lock-Box Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Box Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Seller under the
Purchase and Sale Agreement and (vi) all proceeds of, and all amounts received
or receivable under any or all of, the foregoing (collectively, the “Pool
Assets”). The Seller hereby authorizes the Administrator to file financing
statements naming the Seller as debtor or seller and describing the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator (on behalf of itself,
the Purchasers, the Purchaser Agents and their respective permitted assigns)
shall have, with respect to the Pool Assets, and in addition to all the other
rights and remedies available to the Administrator and the Purchasers, all the
rights and remedies of a secured party under any applicable UCC.

(e) Provided that no Termination Event or Unmatured Termination Event exists and
is continuing, the Seller may request, in a written notice given to the
Administrator and each Purchaser Agent, not less than 30 days and not more than
90 days prior to each anniversary of the Closing Date, that the then-current
Scheduled Termination Date be extended to the date that is one year after such
then-current Scheduled Termination Date. In the event that the Purchasers in any
Purchaser Group are agreeable to such extension, the Administrator shall so
notify the Seller and the Servicer in writing (it being understood that the
Purchasers may accept or decline such a request in their sole discretion and on
such terms as they may elect) and the Seller, the Servicer, the Purchasers, the
Purchaser Agents and the Administrator shall enter into such documents as the
Purchasers may reasonably deem necessary or appropriate to reflect such
extension. In the event the Purchasers in any Purchaser Group decline the
request for such extension, such Purchasers (or their Purchaser Agent) shall so
notify the Administrator, and the Administrator shall so notify the Seller of
such determination; provided, that the failure of the Administrator to
affirmatively notify the Seller of any Purchasers’ election regarding such
extension request within 30 days following receipt of such request shall be
deemed to be a refusal by such Purchasers to grant the requested extension. If
the Purchasers in any Purchaser Group do not agree to an extension request, the
Seller may cause such Purchasers to assign their interests, rights and
obligations under this Agreement and the other Transaction Documents to new
Purchasers as provided under Section 5.3(g). If the Scheduled Termination Date
is extended with respect to one or more, but less than all, Purchasers and the
Exiting Purchasers are not replaced as described in the foregoing sentence, then
the Purchase Limit shall be reduced by an amount equal to the Commitment(s) of
the Exiting Purchaser(s).

 

5



--------------------------------------------------------------------------------

(f) Each Related Committed Purchaser’s and LC Participant’s obligations
hereunder shall be several, such that the failure of any Related Committed
Purchaser or LC Participant to make a payment in connection with any purchase
hereunder, or drawing under a Letter of Credit hereunder, as the case may be,
shall not relieve any other Related Committed Purchaser or LC Participant of its
obligations hereunder to make payment for any Funded Purchase or such drawing.

Section 1.3 Purchased Interest Computation.

The Purchased Interest shall be initially computed on the Closing Date.
Thereafter, until the Termination Date, the Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. On each Termination Day, the Purchased Interest shall be
deemed to be 100%. The Purchased Interest shall become zero on the Final Payout
Date.

Section 1.4 Settlement Procedures.

(a) The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:

(i) set aside and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of the Purchasers, out of such Collections, an amount equal to the sum of
(i) the Aggregate Discount accrued through such day for each Portion of Capital
and not previously set aside, (ii) an amount equal to the fees set forth in the
Fee Letters accrued and unpaid through such day and not previously set aside,
and (iii) an amount equal to the aggregate of the Purchasers’ Share of the
Servicing Fee accrued through such day and not previously set aside;

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of the Purchasers, the remainder of such
Collections. Such remainder shall, to the extent representing a return of the
Aggregate Capital, be automatically reinvested, ratably, according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if,
after giving effect to any such reinvestment, (x) the Purchased Interest would
exceed 100%, or (y) the Aggregate Capital plus the Adjusted LC Participation
Amount would exceed the Purchase Limit then in effect, then the Servicer shall
not remit such remainder to the Seller or reinvest, but shall set aside and hold
in trust for the Administrator (for the benefit of the Purchasers) (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100% or cause the Aggregate
Capital plus the Adjusted LC Participation Amount not to exceed the

 

6



--------------------------------------------------------------------------------

Purchase Limit, as the case may be (determined as if such Collections set aside
had been applied to reduce the Aggregate Capital and/or the Adjusted LC
Participation Amount at such time), which amount shall be deposited ratably to
each Purchaser Agent’s accountdistributed to the Administrator (for the benefit
of its relatedthe Purchasers) for distribution and application on the next
Settlement Date in accordance with Section 1.4(d); provided, further, that in
the case of any Purchaser that has either (i) provided notice to its Purchaser
Agent and the Administrator of its refusal, following any request by the Seller
to extend the then-current Scheduled Termination Date, to extend its Commitment
hereunder or (ii) otherwise not affirmatively consented to any request by the
Seller to extend the then-current Scheduled Termination Date (in either case, an
“Exiting Purchaser”), then such Purchaser’s ratable share (determined according
to outstanding Capital and Pro Rate Share of the Adjusted LC Participation
Amount) of Collections shall not be reinvested or remitted to the Seller and
shall instead be held in trust for the benefit of such Purchaser and applied in
accordance with clause (iii) below;

(iii) if such day is a Termination Day (or any Non-Extension Day), set aside,
segregate and hold in trust for the benefit of the Purchasers or Exiting
Purchasers, as applicable (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator), the entire
remainder of such Collections (or in the case of any Non-Extension Day that is
not also a Termination Day, an amount equal to the Exiting Purchasers’ ratable
share of such Collections based on their respective Capital; provided, however,
that solely for purposes of determining such Exiting Purchasers’ ratable share
of such Collections, such Exiting Purchasers’ Capital shall be deemed to remain
constant from the first Non-Extension Day until the date such Exiting
Purchasers’ Capital has been paid in full; it being understood that if a
Termination Day occurs following a Non-Extension Day, such Exiting Purchasers’
Capital shall be recalculated taking into account amounts received by such
Exiting Purchasers in respect of this parenthetical and, thereafter, Collections
shall be set aside for all Purchasers ratably in respect of their respective
Capital (as recalculated)); and

(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: (w) amounts required to be reinvested in accordance
with clause (ii) plus (x) the amounts that are required to be set aside pursuant
to clause (i) above, pursuant to the proviso to clause (ii) above and pursuant
to clause (iii) above, plus (y) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables plus (z) all other amounts then due and payable by the
Seller under this Agreement to the Purchasers, the Purchaser Agents, the
Administrator, and any other Indemnified Party or Affected Person.

(c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), deposit on each Settlement Date into the account from time to
time specified by each Purchaser Agent on each Settlement Datein writing by the
Administrator, Collections held for such Purchaser Agent (for the benefit of its
relatedthe Purchasers) pursuant to Section 1.4(b)(i) or 1.4(f) plus the amount
of Collections then held for such Purchaser Agent (for the benefit of its
relatedthe Purchasers) pursuant to Sections 1.4(b)(ii) and 1.4(b)(iii);
provided, that if Lyondell Chemical or

 

7



--------------------------------------------------------------------------------

an Affiliate thereof is the Servicer, such day is not a Termination Day and the
Administrator has not notified Lyondell Chemical (or such Affiliate) that such
right is revoked, Lyondell Chemical (or such Affiliate) may retain the portion
of the Collections set aside pursuant to Section 1.4(b)(i) that represents the
aggregate of the Purchasers’ Share of the Servicing Fee. On or prior to the last
day of each Settlement Period, each Purchaser Agent will notify the Servicer and
the Administrator telephonically, by electronic mail or by facsimile of the
amount of Discount accrued with respect to each Portion of Capital during such
related Settlement Period.

(d) The Servicer shall distribute the amounts described in Section 1.4(c) as
follows:

(i) if such distribution occurs on a day that is not a Termination Day:

(A) first, to the Administrator for distribution to each Purchaser Agent ratably
according to the Discount and Fees accrued during such Settlement Period (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all such accrued Discount with respect to each
Portion of Capital funded or maintained by suchthe Purchasers within such
Purchaser Agent’s Purchaser Group and all such accrued Fees; it being understood
that each Purchaser Agent shall distribute such amounts to the Purchasers within
such Purchaser Agent’s Purchaser Group ratably according to Discount and Fees,
respectively; and

(B) second, if the Servicer has set aside amounts in respect of the Servicing
Fee pursuant to Section 1.4(b)(i) and has not retained such amounts pursuant to
Section 1.4(c), to the Servicer (payable in arrears on each Settlement Date) in
payment in full of the aggregate of the Purchasers’ Share of accrued Servicing
Fees so set aside; and

(ii) if such distribution occurs on a Termination Day:

(A) first, to the Servicer (if other than Lyondell Chemical or an Affiliate
thereof), in payment in full of the Purchasers’ Share of all accrued Servicing
Fees;

(B) second, to the Administrator for distribution to each Purchaser Agent
ratably (based on the aggregate accrued and unpaid Discount and Fees payable to
all Purchasers at such time) (for the benefit of the relevant Purchasers in such
Purchaser Agent’s Purchaser Group) in payment in full of all such accrued
Discount with respect to each Portion of Capital funded or maintained by the
Purchasers within such Purchaser Agent’s Purchaser Group and all such accrued
Fees;

(C) third, to the Administrator for distribution to each Purchaser Agent ratably
according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers in
such Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital; it being understood that each Purchaser Agent shall distribute thesuch
amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser Agent’s Purchaser
Group ratably according to Discount, Fees and Capital, respectively;

 

8



--------------------------------------------------------------------------------

(D) fourth, to the LC Collateral Account for the benefit of the LC Bank and the
LC Participants, the amount necessary to cash collateralize the LC Participation
Amount until the amount of cash collateral held in such LC Collateral Account
equals 100% of the LC Participation Amount plus the aggregate amount of all LC
Participation Fees and LC Fronting Fees to accrue thereon through the scheduled
expiration of the related Letters of Credit;

(E) fifth, if the Aggregate Capital and accrued Aggregate Discount with respect
to each Portion of Capital for all Purchaser Groups have been reduced to zero,
and the aggregate of the Purchasers’ Share of all accrued Servicing Fees payable
to the Servicer (if other than Lyondell Chemical or an Affiliate thereof) have
been paid in full, to the Administrator for distribution to each Purchaser Agent
ratably, based on the remaining amounts, if any, payable to each Purchaser in
such Purchaser Agent’s Purchaser Group (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group), the Administrator and any
other Indemnified Party or Affected Person in payment in full of any other
amounts owed thereto by the Seller or the Servicer hereunder; and

(F) sixth, to the Servicer (if the Servicer is Lyondell Chemical or an Affiliate
thereof) in payment in full of the aggregate of the Purchasers’ Share of all
accrued Servicing Fees.

After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount and the Expected LC Fees is on
deposit in the LC Collateral Account, all additional Collections with respect to
the Purchased Interest shall be paid to the Seller for its own account.
Notwithstanding anything to the contrary set forth in this Section 1.4, the
Administrator shall have no obligation to distribute or pay any amount under
this Section 1.4 except to the extent actually received by the Administrator.
Additionally, each Purchaser Agent hereby covenants and agrees to provide timely
and accurate responses to each of the Administrator’s requests for information
necessary for the Administrator to make the allocations to the Purchaser Agents
required to be made by the Administrator pursuant to Sections 1.4(d) and 1.4(f),
including the applicable account of each Purchaser Agent for which amounts
should be distributed.

(e) For the purposes of this Section 1.4:

(i) if on any day the Outstanding Balance of any Pool Receivable is either
(A) reduced or canceled as a result of (I) any defective, rejected, returned
goods or services, any cash or other discount, or any failure by an Originator
to deliver any goods or perform any services or otherwise perform under the
underlying Contract or invoice, (II) any change in or cancellation of any of the
terms of such contract or invoice or any other adjustment by the Originator, the
Servicer or the Seller which reduces the amount payable by the Obligor on the
related Receivable, (III) any rebates, warranties, allowances or charge-backs or
(IV) any setoff or credit in respect of any claim by the Obligor thereof

 

9



--------------------------------------------------------------------------------

(whether such claim arises out of the same or a related transaction or an
unrelated transaction) or (B) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof), in either case, the Seller shall be deemed to have received on
such day a Collection of such Pool Receivable in the amount of such reduction,
adjustment, cancellation or dispute and shall, subject to Section 1.4(e)(v),
(x) prior to the Termination Date, hold any and all such amounts in trust for
the benefit of the Purchasers and their assigns and, on the following Settlement
Date, apply such amounts in accordance with this Section 1.4 or (y) on or after
the Termination Date, within two (2) Business Days of such reduction or
adjustment, pay any and all such amounts in respect thereof to a Lock-Box
Account for the benefit of the Purchasers and their assigns and for application
pursuant to Section 1.4;

(ii) if (x) the representation and warranty in Section l(j) of Exhibit III is
not true on the day such representation and warranty is made or deemed made,
(y) if any of the representations or warranties in Section 1(r) of Exhibit III
is not true with respect to any Pool Receivable or (z) the Obligor with respect
to any Pool Receivable is designated an Excluded Obligor in accordance with
Section 4.2(b) on any day, the Seller shall be deemed to have received a
Collection of the full Outstanding Balance of such Pool Receivable or such
Excluded Receivable existing on the date of such designation, as applicable, and
shall, within two (2) Business Days of such designation or of the Seller or the
Servicer having knowledge or notice of any such inaccuracy, as applicable,
subject to Section 1.4(e)(v), pay the amount of such deemed Collection to a
Lock-Box Account (or as otherwise directed by the Administrator at such time)
for the benefit of the Purchasers and their assigns and for application pursuant
to Section 1.4(b) (Collections deemed to have been received pursuant to
Section 1.4(e)(i) or (ii) are hereinafter sometimes referred to as “Deemed
Collections”);

(iii) except as provided in Section 1.4(e)(i) and (ii) or as otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates that its payment is to be applied to
specific Receivables; and

(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

(v) so long as no Termination Day then exists, the Seller may satisfy its
obligation to deliver the amount of such Deemed Collections to a Lock-Box
Account by instead recalculating (or being deemed to have recalculated) the
Purchased Interest by decreasing the Net Receivables Pool Balance by the amount
of such Deemed Collections, but only so long as the Purchased Interest does not
exceed 100% after giving effect to such adjustment.

 

10



--------------------------------------------------------------------------------

(f) If at any time the Seller shall wish to cause a voluntary reduction (in
whole or in part) of the Aggregate Capital, the Seller may do so as follows:

(i) the Seller shall give the Administrator and each Purchaser Agent written
notice in substantially the form of Annex C (each, a “Paydown Notice”) at least
two Business Days prior to the date of such reduction, which Paydown Notice
shall include, among other things, the amount of such proposed reduction and the
proposed date on which such reduction will commence;

(ii) (A) on the proposed date of the commencement of such reduction and on each
day thereafter, the Servicer shall cause Collections not to be reinvested until
the amount thereof not so reinvested shall equal the desired amount of reduction
or (B) the Seller shall remit to eachthe Administrator for distribution to each
Purchaser Agent ratably according to the aggregate of the Capital of each
Purchaser in each such Purchaser Agent’s accountPurchaser Group (for the benefit
of the relatedrelevant Purchasers in such Purchaser Agent’s Purchaser Group), no
later than 112:00 p.m. (New York City time), in immediately available funds, an
amount equal to the desired amount of such reduction together with accrued and
unpaid Aggregate Discount with respect to the amount of the Aggregate Capital
reduced thereby and any amount due and payable under Section 1.8(a) in
connection therewith, ratably based on such Purchaser Agent’s Purchasers’
portion of the Aggregate Capital reduced thereby and portion of the related
Aggregate Discount;

(iii) in the case of clause (ii)(A) above, the Servicer shall hold such
Collections in trust for the benefit of the Purchasers for payment to the
Administrator for distribution to each Purchaser Agent ratably (based on their
respective Portions of Capital funded thereby) for payment to such Purchaser
Agent ( and for the benefit of the relevant Purchasers in such Purchaser Agent’s
Purchaser Group) on the next Settlement Date immediately following the current
Settlement Period or such other date approved by the Administrator and each such
Purchaser Agent, and the Aggregate Capital (together with the Capital of any
related Purchaser) shall be deemed reduced in the amount to be paid to each such
Purchaser Agent (on behalf of its related Purchasers) only when in fact finally
so paid; and

(iv) any such amounts owing by the Seller pursuant to Section 1.8 related to
such reduction shall be distributed pursuant to Section 1.4(c) on the Settlement
Date immediately following the date of such reduction;

provided, that the amount of any such reduction shall be not less than
$5,000,000 and shall be an integral multiple of $1,000,000.

 

11



--------------------------------------------------------------------------------

Section 1.5 Fees.

The Seller shall pay to the Administrator, the for distribution to each
Purchaser Agents, the Structuring Agent and the Purchasers, asAgent (for
allocation among the members of the applicable Purchaser Group), certain fees in
the amounts and on the dates set forth in (i) that certain fee letter agreement,
dated as of Closingthe Second Amendment Effective Date, among the Seller, the
Servicer, the Purchaser Agents (on behalf of their respective Purchaser Groups),
the LC Bank, the Structuring Agent and the Administrator (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA Fee Letter”)
andor (ii) that certain fee letter agreement, dated as of the ClosingSecond
Amendment Effective Date, among the Seller, the Servicer, the Administrator, and
the LC Bank and the Structuring Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Agent Fee Letter”; together with the
RPA Fee Letter, individually, a “Fee Letter” and collectively, the “Fee
Letters”).

Section 1.6 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
or under any other Transaction Document shall be made without reduction for
offset or counterclaim and shall be paid or deposited no later than 112:00 p.m.
(New York City time) on the day when due in immediately available funds to
eachthe applicable account from time to time designated by each applicable
Purchaser Agent (for the benefit of the Purchasers in such Purchaser Agent’s
Purchaser Group) and/orin writing by the Administrator, as applicable. All
amounts received after 112:00 p.m. (New York City time) will be deemed to have
been received on the next Business Day. Except as expressly set forth herein
(including, without limitation, as set forth in Sections 1.4(b)(ii) or
(iii) with respect to Collections held in trust for Exiting Purchasers), each
Purchaser Agent shall distribute the amounts paidthe Administrator shall
promptly (and, if reasonably practicable, on the day it receives such amounts)
distribute to the applicable Purchaser Agent amounts received by it hereunder
for the benefit of the Purchasers in itswithin such Purchaser Agent’s Purchaser
Group, and such Purchaser Agent shall promptly thereafter distribute such
amounts received by it to the Purchasers within its Purchaser Group ratably
(x) in the case of such amounts paid in respect of Discount and Fees, according
to the Discount and Fees payable to such Purchasers and (y) in the case of such
amounts paid in respect of Capital (or in respect of any other obligations other
than Discount and Fees), according to the outstanding Capital funded by such
Purchasers. Unless the Administrator shall have received notice from Seller
prior to the date on which any payment is due to the Administrator for the
account of any Purchasers hereunder that the Seller (or the Servicer on its
behalf) will not make such payment (including because Collections are not
available therefor), the Administrator may assume that the Seller has made or
will make such payment on such date in accordance herewith and may (but shall
not be obligated to), in reliance upon such assumption, distribute to the
Purchaser Agents the amount due. In such event, if the Seller (or the Servicer
on its behalf) has not in fact made such payment, then each Purchaser Agent
severally agrees to repay to the Administrator forthwith on demand the amount so
distributed to such Purchaser Agent, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrator, at the greater of the Federal Funds Rate
and a rate determined by the Administrator in accordance with banking industry
rules on interbank compensation.

(b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.

 

12



--------------------------------------------------------------------------------

(c) All computations of interest under Section 1.6(b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

Section 1.7 Increased Costs.

(a) If after the Closing Date the Administrator, the Structuring Agent, any
Purchaser Agent, any Purchaser, any Liquidity Provider or any other Program
Support Provider (each an “Affected Person”) determines that any Change in Law
affects or would affect the amount of capital required or expected to be
maintained by such Affected Person, and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of (or otherwise to maintain the investment in)
Pool Receivables or issue any Letter of Credit or any related liquidity
facility, credit enhancement facility and other commitments of the same type,
then, upon demand by such Affected Person or its related Purchaser Agent (with a
copy to the Administrator), the Seller shall promptly pay to the related
Purchaser Agent, for the account of such Affected Person, from time to time as
specified by such Affected Person or its related Purchaser Agent, additional
amounts sufficient to compensate such Affected Person for such increased costs
in the light of such circumstances, to the extent that such Affected Person
reasonably determines such increase in capital to be allocable to the existence
of any of such commitments.

(b) If due to any Change in Law, there shall be any increase after the Closing
Date in the cost (other than with respect to Taxes) to any Affected Person of
agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof and including, without limitation,
funding or maintaining its Capital or issuing or participating in any Letter of
Credit), then, upon demand by such Affected Person, the Seller shall promptly
pay, in accordance with Section 1.7(e), to such Affected Person, from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person for such increased costs.

(c) If any Affected Person reasonably determines that any Change in Law (i) does
or shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, purchases, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Affected Person that are not otherwise included in the determination of the
Euro-Rate or LMIR or the Base Rate hereunder, or (ii) does or shall impose on
such Affected Person any other condition or requirement (other than with respect
to Taxes), and the result of any of the foregoing is: (A) to increase the cost
to such Affected Person of acting as Administrator, or of agreeing to purchase
or purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly) by such
Affected Person, then, in any such case, upon

 

13



--------------------------------------------------------------------------------

demand therefor by such Affected Person, the Seller shall pay to such Affected
Person additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable (except to the extent such cost or
reduction relates to Taxes). All such amounts shall be payable as incurred.

(d) If any Affected Person reasonably determines that a Change in Law subjects
such Affected Person to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (e) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and the result of the foregoing is: (A) to
increase the cost to such Affected Person of agreeing to purchase or purchasing
or maintaining the ownership of undivided percentage ownership interests with
regard to, or issuing any Letter of Credit in respect of, the Purchased Interest
(or interests therein) or any portion of Capital, or (B) to reduce any amount
receivable by such Affected Person under this Agreement, then, in any such case,
upon demand therefor by such Affected Person, the Seller shall pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred.

(e) A certificate of an Affected Person (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Affected Person as
specified in Sections 1.7(a), 1.7(b), 1.7(c) or 1.7(d) and delivered to the
Seller and the Administrator, shall be conclusive absent manifest error. The
Seller shall pay such Affected Person’s related Purchaser Agent (for the account
of such Affected Person) the amount shown as due on any such certificate on the
first Settlement Date to occur at least 10 days after the Seller’s receipt of
such certificate.

Failure or delay on the part of any Affected Person to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Affected Person’s right to demand such compensation, provided
that the Seller shall not be required to compensate an Affected Person pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Affected
Person notifies the Seller of the Change in Law giving rise to such increased
costs or reductions and of such Affected Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

Notwithstanding any other provision of this Agreement, no Affected Person shall
demand compensation pursuant to the provisions of this Section if it shall not
at the time be the general policy or practice of such Affected Person to demand
such compensation in similar circumstances.

Section 1.8 Break Funding Costs.

(a) The Seller will compensate each Purchaser in accordance with the terms of
this Section 1.8 for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Purchaser in order to fund or maintain
any Portion of Capital hereunder) as a result of (i) any repayment (in whole or
in part) of any Portion of Capital of such Purchaser on any day other than a

 

14



--------------------------------------------------------------------------------

Settlement Date or (ii) any Funded Purchase not being completed by the Seller in
accordance with its request therefor pursuant to Section 1.2. Such losses,
expenses and liabilities will include the amount, if any, by which (A) the
additional Discount that would have accrued had such repayment or failure to
Purchase not have occurred, exceeds (B) the income, if any, received by the
applicable Purchaser.

(b) A certificate of a Purchaser (or its related Purchaser Agent) setting forth
the amount or amounts necessary to compensate such Purchaser as specified in
Section 1.8(a) and delivered to the Seller and the Administrator, shall be
conclusive absent manifest error. The Seller shall pay such Purchaser’s related
Purchaser Agent (for the account of such Purchaser) the amount shown as due on
any such certificate on the first Settlement Date to occur at least 10 days
after the Seller’s receipt of such certificate.

Section 1.9 Inability to Determine Euro-Rate or LMIR.

(a) If the Administrator (or any Purchaser Agent) determines on any day (which
determination shall be final and conclusive absent manifest error) that, by
reason of circumstances affecting the interbank eurodollar market generally,
(i) deposits in dollars are not being offered to banks in the interbank
eurodollar market for such day, (ii) adequate means do not exist for
ascertaining the Euro-Rate or LMIR for such day or (iii) the Euro-Rate or LMIR
does not accurately reflect the cost to any Purchaser (as determined by such
Purchaser or such Purchaser’s Purchaser Agent) of maintaining any Portion of
Capital during any Settlement Period (or portion thereof), then the
Administrator (or any Purchaser Agent) shall give notice thereof to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (A) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate or LMIR and (B) the Discount for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR shall be converted to the Alternate Rate determined by
reference to the Base Rate.

(b) If, on any day, the Administrator shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive) that any Change in Law, or compliance by such Affected
Person with any Change in Law, shall make it unlawful or impossible for such
Affected Person to fund or maintain any Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate or LMIR, the Administrator shall notify
the Seller thereof. Upon receipt of such notice, until the Administrator
notifies the Seller that the circumstances giving rise to such determination no
longer apply, (A) no Portion of Capital shall be funded at the Alternate Rate
determined by reference to the Euro-Rate or LMIR and (B) the Discount for any
outstanding Portions of Capital then funded at the Alternate Rate determined by
reference to the Euro-Rate or LMIR shall be converted to the Alternate Rate
determined by reference to the Base Rate either (i) on the last day of the then
current Settlement Period (or solely with respect to LMIR, immediately) if such
Affected Person may lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Euro-Rate or LMIR to such day, or
(ii) immediately, if such Affected Person may not lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or LMIR to the last day of the then-current Settlement Period (or
solely with respect to LMIR, immediately).

 

15



--------------------------------------------------------------------------------

Section 1.10 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller under this Agreement shall be made free and clear of
and without reduction or withholding for any Taxes, except to the extent
required by Applicable Law. In the event that a Tax shall be required by
Applicable Law to be deducted from such payments, then (i) the applicable
Withholding Agent shall be entitled to make such deductions as are determined by
such Withholding Agent to be required based upon the information and
documentation it has received pursuant to paragraph (e) below, (ii) such
Withholding Agent shall timely pay the full amount deducted by it to the
relevant Governmental Authority in accordance with Applicable Law and (iii) if
the Tax is an Indemnified Tax, the sum payable shall be increased by the Seller
as necessary so that after making all such deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this paragraph (a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes been made.

(b) Payment of Other Taxes by the Seller. Without limiting the provisions of
paragraph (a) above, the Seller shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Tax Indemnifications.

(i) The Seller shall indemnify the Administrator, the Structuring Agent, any
Purchaser and any Purchaser Agent within fifteen (15) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
paragraph (c)) described in this Section that are paid by the Administrator, the
Structuring Agent, such Purchaser, or such Purchaser Agent, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Seller by the Administrator, the
Structuring Agent, such Purchaser, or such Purchaser Agent (with a copy to the
Administrator), shall be conclusive absent manifest error.

(ii) Each Purchaser shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrator against any Indemnified Taxes attributable to such Purchaser (but
only to the extent that the Seller has not already indemnified the Administrator
for such Indemnified Taxes and without limiting the obligation of the Seller to
do so), (y) the Seller, the Servicer and the Administrator, as applicable,
against any Taxes attributable to such Purchaser’s failure to comply with the
provisions of Section 5.3(b) relating to the maintenance of a Participant
Register and (z) the Seller, the Servicer, and the Administrator, as applicable,
against any Excluded Taxes attributable to such Purchaser, in each case, that
are payable or paid by the Seller, the Servicer or the Administrator in
connection with this Agreement or any

 

16



--------------------------------------------------------------------------------

Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Purchaser by the Administrator,
the Seller or the Servicer shall be conclusive absent manifest error. Each
Purchaser hereby authorizes the Administrator to set off and apply any and all
amounts at any time owing to such Purchaser under this Agreement or any other
Transaction Document against any amount due to the Administrator under this
clause (ii).

(d) Evidence of Payments. As soon as practicable (but not later than 30 days)
after any payment of Indemnified Taxes by the Seller to a Governmental Authority
pursuant to this Section, the Seller shall deliver to the Administrator and the
applicable Recipient (or its related Purchaser Agent) the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrator and the applicable
Purchaser Agent.

(e) Tax Forms.

(i) Any Recipient or Affected Person that is entitled to an exemption from or
reduction of any withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Seller and the Servicer, at the time
or times reasonably requested by the Seller or the Servicer, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Seller or the Servicer as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient or Affected Person, if reasonably requested by the Seller or the
Servicer, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Seller or the Servicer as will enable the Seller or
the Servicer to determine whether or not such Recipient is subject to backup
withholding or information reporting requirements. Each Recipient and Affected
Person agrees that if any form or certification it previously delivered pursuant
to this Section 1.10(e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Seller and the Servicer in writing of its legal inability to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Purchaser, Purchaser Agent, Structuring Agent, or Administrator that is
a U.S. Person shall deliver to the Seller and the Servicer on or prior to the
date on which such Purchaser, Purchaser Agent, Structuring Agent or
Administrator becomes a Purchaser, Purchaser Agent, Structuring Agent or
Administrator (as applicable) under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller or the Servicer), executed
originals of IRS Form W-9 certifying that such Purchaser, Purchaser Agent,
Structuring Agent or Administrator (as applicable) is exempt from U.S. federal
backup withholding tax;

 

17



--------------------------------------------------------------------------------

(B) any Purchaser, Purchaser Agent, Structuring Agent or Administrator that is
not a U.S. Person shall, to the extent it is legally entitled to do so, deliver
to the Seller and the Servicer (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Purchaser, Purchaser
Agent, Structuring Agent or Administrator becomes a Purchaser, Purchaser Agent,
Structuring Agent or Administrator (as applicable) under this Agreement (and
from time to time thereafter upon the reasonable request of the Seller or the
Servicer), whichever of the following is applicable:

(i) in the case of a Purchaser, Purchaser Agent, Structuring Agent or
Administrator claiming the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of Discount or interest under any
Transaction Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Purchaser, Purchaser Agent, Structuring Agent or
Administrator claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate to the effect that such
Purchaser, Purchaser Agent, Structuring Agent or Administrator (as applicable)
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Purchaser, Purchaser Agent, Structuring Agent or
Administrator (as applicable) is not the beneficial owner of payments made under
a Transaction Document, executed originals of IRS Form W-8IMY on behalf of
itself accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable;

 

18



--------------------------------------------------------------------------------

(C) any Purchaser, Purchaser Agent, Structuring Agent or Administrator that is
not a U.S. Person shall, to the extent it is legally entitled to do so, deliver
to the Seller and the Servicer (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Purchaser, Purchaser
Agent, Structuring Agent or Administrator becomes a Purchaser, Purchaser Agent,
Structuring Agent or Administrator (as applicable) under this Agreement (and
from time to time thereafter upon the reasonable request of the Seller or the
Servicer), executed originals of any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Seller or the Servicer to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Seller and the Servicer at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Servicer such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Seller or the Servicer as may be
necessary for the Seller and the Servicer to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, exercised in good faith, that it has received a refund or credit of
any Taxes as to which it has been reimbursed or indemnified by the Seller or
with respect to which the Seller has paid additional amounts pursuant to this
Section, it shall pay over such refund or credit to the Seller (but only to the
extent of indemnity payments made, or additional amounts paid, by the Seller
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Seller, upon the request of such Recipient, agrees to
repay the amount paid over to the Seller pursuant to this paragraph (f) (plus
any penalties, interest, or other charges imposed by the relevant Governmental
Authority) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority. The foregoing shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to the Seller or
any other Person.

(g) FATCA Treatment. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Second Amendment Effective Date, the Seller and the
Servicer shall treat (and any Recipient and Affected Person hereby authorizes
the Seller and the Servicer to treat) this Agreement and any outstanding
Obligation as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

19



--------------------------------------------------------------------------------

Section 1.11 Letters of Credit.

Subject to the terms and conditions hereof, the LC Bank shall issue or cause the
issuance of Letters of Credit (“Letters of Credit”) on behalf of the Seller
(and, if applicable, on behalf of, or for the account of, an Originator or an
Affiliate of an Originator in favor of such beneficiaries as such Originator or
such Affiliate may elect with the consent of the Seller); provided, however,
that the LC Bank will not be required to issue or cause to be issued any Letter
of Credit to the extent that, after giving effect to the issuance of such Letter
of Credit, (a) the sum of (i) the Aggregate Capital plus (ii) the LC
Participation Amount would exceed the Purchase Limit, (b) the LC Participation
Amount would exceed the aggregate of the Commitments of the LC Participants or
(c) the LC Participation Amount would exceed the LC Sub-Limit. All amounts drawn
upon Letters of Credit shall accrue Discount for each day on and after the
applicable Reimbursement Date that such drawn amounts shall have not been
reimbursed.

Section 1.12 Issuance of Letters of Credit; Participations.

(a) The Seller may request the LC Bank, upon two Business Days’ prior written
notice submitted on or before 2:00 p.m., New York City time (or such later date
and time as the LC Bank may agree in its sole discretion), to issue a Letter of
Credit by completing and delivering to the Administrator (i) the LC Bank’s form
of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Annex E hereto, and a Purchase Notice,
substantially in the form of Annex B hereto, in each case completed to the
satisfaction of the Administrator and the LC Bank, and (ii) such other
certificates, documents and other papers and information as the LC Bank may
reasonably request. The Seller will also have the right to give instructions and
make agreements with respect to any Letter of Credit Application and the
disposition of documents, and to agree with the LC Bank upon any amendment,
extension or renewal of any Letter of Credit.

(b) Each Letter of Credit will, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after the date of issuance, extension or renewal, as the case may
be, of such Letter of Credit and in no event later than twelve (12) months after
the Termination Date. The terms of each Letter of Credit may include customary
“evergreen” provisions providing that such Letter of Credit’s expiry date shall
automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Termination Date or (y) the LC
Bank determines that any condition precedent (including, without limitation,
those set forth in Section 1.1(a) or Exhibit II) to issuing such Letter of
Credit hereunder (as if such Letter of Credit were then being first issued) is
not satisfied (other than any such condition requiring the Seller to submit a
Purchase Notice or Letter of Credit Application in respect thereof), then the LC
Bank, in the case of clause (x) above, may (or, at the written direction of any
LC Participant, shall) or, in the case of clause (y) above, shall, use
reasonable efforts in accordance with (and to the extent permitted by) the terms
of such Letter of Credit to prevent the extension of such expiry date

 

20



--------------------------------------------------------------------------------

(including notifying the Seller and the beneficiary of such Letter of Credit in
writing prior to the Notice Date that such expiry date will not be so extended).
Each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.

(c) The Administrator shall promptly notify the LC Bank and each LC Participant
of the request by the Seller for a Letter of Credit hereunder.

(d) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s Pro Rata
Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Seller hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this Section 1.12(d) to reflect the new Pro Rata
Shares of the assignor and assignee LC Participant or of all LC Participants
with Commitments, as the case may be. In the event that the LC Bank makes any
payment under any Letter of Credit and the Seller shall not have reimbursed such
amount in full to the LC Bank pursuant to Section 1.14(a), each LC Participant
will be obligated to make Participation Advances with respect to such Letter of
Credit in accordance with Section 1.14(b).

Section 1.13 Requirements For Issuance of Letters of Credit.

The Seller shall authorize and direct the LC Bank to name the Seller, an
Originator or an Affiliate of an Originator as the “Applicant” or “Account
Party” of each Letter of Credit.

Section 1.14 Disbursements, Reimbursement.

(a) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator who will notify the Seller and each Purchaser Agent of such
request. The Seller shall reimburse (such obligation to reimburse the LC Bank,
the “Reimbursement Obligation”) the LC Bank (i) if the Seller shall have
received notice of such drawing prior to 10:00 a.m., New York City time, on any
Business Day, no later than 3:00 p.m., New York City time, on such Business Day,
or (ii) otherwise, noon, New York City time, on the Business Day immediately
following the day that the Seller receives such notice (each such date for
reimbursement, a “Reimbursement Date”) in an amount equal to the amount so paid
by the LC Bank. Upon its receipt of such notice, (i) the Seller will be deemed
to have requested that a Purchase (each such Purchase, a “Reimbursement
Purchase”) be made on the applicable Reimbursement Date in an amount equal to
such Reimbursement Obligation and (ii)

 

21



--------------------------------------------------------------------------------

the Administrator will notify the Purchaser Agents of such requested
Reimbursement Purchase. Subject to the limitations set forth in Section 1.1(a),
a Reimbursement Purchase will be made by the Purchasers in each related
Purchaser Group in accordance with Section 1.1(a) by delivering its Pro Rata
Share of such Reimbursement Purchase (or, in the case of a Defaulting Purchaser,
by the Administrator using funds in the LC Collateral Account, if available, to
fund such Defaulting Purchaser’s Pro Rata Share of the Reimbursement Purchase)
directly to the LC Bank. In the event the Seller fails to reimburse the LC Bank
for the full amount of any drawing under any Letter of Credit by the applicable
time, on the Reimbursement Date (including because the conditions precedent to a
Reimbursement Purchase deemed to have been requested by the Seller pursuant to
this Section 1.14(a) to reimburse the LC Bank shall not have been satisfied),
the LC Bank will promptly notify each LC Participant thereof.

(b) Each LC Participant shall, upon receipt of any notice pursuant to
Section 1.14(a), make available to the LC Bank an amount in immediately
available funds equal to its Pro Rata Share of the amount of the drawing (a
“Participation Advance”). If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York City time on the Reimbursement
Date, then interest shall accrue on such LC Participant’s obligation to make
such payment, from the Reimbursement Date to the date on which such LC
Participant makes such payment (i) at a rate per annum equal to the Federal
Funds Rate during the first three days following the Reimbursement Date and
(ii) at a rate per annum equal to the rate applicable to Capital on and after
the fourth day following the Reimbursement Date. Each LC Participant’s
Commitment shall continue until the last to occur of any of the following
events: (A) the LC Bank ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled or (C) all Persons (other than the Seller) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

Section 1.15 Repayment of Participation Advances.

(a) Upon receipt by the LC Bank for its account of immediately available funds
from or for the account of the Seller (i) in reimbursement of any payment made
by the LC Bank under a Letter of Credit with respect to which any LC Participant
has made a Participation Advance to the LC Bank, or (ii) in payment of Discount
on the Reimbursement Purchases made or deemed to have been requested in
connection with any such draw, the LC Bank will pay to each LC Participant,
ratably (based on the outstanding drawn amounts funded by each such LC
Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank.

(b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each LC Participant shall, on demand of the
LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.

 

22



--------------------------------------------------------------------------------

(c) If any Letters of Credit are outstanding and undrawn on the Termination
Date, the LC Collateral Account shall be funded from Collections (or by other
funds available to the Seller) in an amount equal to the aggregate undrawn face
amount of such Letters of Credit plus fees to accrue through the stated
expiration dates thereof.

(d) Funds in the LC Collateral Account will be used to reimburse the LC Bank and
(to the extent they have unreimbursed Participation Advances) the LC
Participants for fees related to the Letters of Credit and for any draws on the
Letters of Credit and Participation Advances which have not reimbursed by the
Seller or repaid from Collections. If at any time the amount of the funds on
deposit in the LC Collateral Account exceeds 100% of the LC Participation Amount
at such time, plus the amount of the Expected LC Fees at such time, the
Administrator shall remit an amount equal to such excess to the Servicer to be
applied as a Collection of Pool Receivables in accordance with Section 1.4(d).
Any funds on deposit in the LC Cash Collateral Account after all Letters of
Credit have expired, all draws on the Letters of Credit have been reimbursed,
all Participation Advances have been repaid, all fees due with respect to the
Letters of Credit have been paid in full, and the Facility has been terminated,
shall be remitted to the Seller.

Section 1.16 Documentation.

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s reasonable interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s reasonable interpretation of
such regulations and practices may be different from the Seller’s own. In the
event of a conflict between the Letter of Credit Application and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct by the LC Bank, the LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

Section 1.17 Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 1.18 Nature of Participation and Reimbursement Obligations.

Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

 

23



--------------------------------------------------------------------------------

(i) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Administrator, the Purchaser
Agents, the Purchasers, the Seller or any other Person for any reason
whatsoever;

(ii) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of Participation Advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Seller, any
Originator or any Affiliate thereof on behalf of which a Letter of Credit has
been issued may have against the LC Bank, the Administrator, any Purchaser, any
Purchaser Agent or any other Person for any reason whatsoever;

(iv) any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, the Administrator, any Purchaser or any Purchaser
Agent or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Subsidiaries of the Seller or
any Affiliates of the Seller and the beneficiary for which any Letter of Credit
was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

 

24



--------------------------------------------------------------------------------

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any other Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, any Originator or any Affiliate thereof;

(xii) the fact that a Termination Event or an Unmatured Termination Event shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of the Seller or the
Servicer hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 1.19 Liability for Acts and Omissions.

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the foregoing, none of the Administrator,
the LC Bank, the LC Participants, the Purchaser Agents or the Purchasers shall
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the LC Bank or any LC Participant shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Seller against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Seller and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be encrypted; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrator, the LC Bank, the LC
Participants, the Purchaser Agents and the Purchasers, including any
Governmental Acts, and

 

25



--------------------------------------------------------------------------------

none of the above shall affect or impair, or prevent the vesting of, any of the
LC Bank’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the LC Bank from liability for its gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction, in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers or their respective Affiliates, be liable to the Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents or the Purchasers or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and may honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

Section 1.20 Intended Tax Treatment.

All parties to this Agreement covenant and agree to treat any undivided
percentage ownership interest with regard to the Purchased Interest acquired by
Purchase and any Reimbursement Obligation with respect to a Letter of Credit
under this Agreement as debt for all U.S. federal income tax purposes and to not
take any position on any tax return inconsistent with the foregoing, except as
otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any comparable provision of any state, local or
foreign law).

 

26



--------------------------------------------------------------------------------

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1 Representations and Warranties; Covenants.

Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.

Section 2.2 Termination Events.

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) and shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Termination Date to have occurred (in which case the Termination
Date shall be deemed to have occurred); provided, that the Termination Date
shall occur automatically upon the occurrence of any event described in
paragraph (d) of Exhibit V. Upon any such declaration, occurrence or deemed
occurrence of the Termination Date, the Purchasers, the Purchaser Agents and the
Administrator shall have, in addition to the rights and remedies that they may
have under this Agreement, all other rights and remedies provided to secured
parties after default under the UCC and under other Applicable Law, which rights
and remedies shall be cumulative.

ARTICLE III.

INDEMNIFICATION

Section 3.1 Indemnities by the Seller.

Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider, the LC
Bank or any of their respective Affiliates, employees, officers, directors,
agents, counsel, successors or permitted assigns (each, an “Indemnified Party”)
may have hereunder or under Applicable Law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
expenses, costs, losses, liabilities and penalties (including reasonable
Attorney Costs), but excluding Taxes (all of the foregoing being collectively
referred to as “Indemnified Amounts”) at any time awarded against or incurred by
such Indemnified Party arising out of, relating to or in connection with the
Transaction Documents, the LC Collateral Account, the transactions contemplated
thereby (including the issuance of, or the fronting for, any Letter of Credit),
or the ownership, maintenance or funding, directly or indirectly, of the
Purchased Interest (or any part thereof), the issuance of or drawing on any
Letter of Credit, or in respect of or related to the Pool Receivables or any
Related Security or otherwise arising out of or relating to or in connection
with the actions of the Seller (including any action taken by the Administrator
as attorney-in-fact for the Seller or any Originator under any Transaction
Document), provided, however, notwithstanding anything to the contrary in this
provision, that such indemnity shall not, as to any Indemnified

 

27



--------------------------------------------------------------------------------

Party, be available to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Party, (y) result from a
claim brought by the Seller against an Indemnified Party for breach of such
Indemnified Party’s obligations under this Agreement or under any other
Transaction Document, if the Seller has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) constitute recourse with respect to a Pool Receivable by
reason of the bankruptcy or insolvency, or the financial or credit condition or
financial default, of the related Obligor. Without limiting the foregoing, the
Seller shall indemnify, subject to the express limitations set forth in this
provision, and hold harmless each Indemnified Party for any and all Indemnified
Amounts incurred by any of them arising out of, relating to or in connection
with:

(i) the transfer by the Seller or the Originators of any interest in any Pool
Receivable other than the transfer of any Pool Receivable and Related Security
to the Administrator and any Purchaser pursuant to this Agreement, to the
Administrator and to the Seller pursuant to the Purchase and Sale Agreement and
the grant of a security interest to the Administrator pursuant to this Agreement
and to the Seller pursuant to the Purchase and Sale Agreement;

(ii) any representation or warranty made by the Seller under or in connection
with any Transaction Document, any Information Package or any other information
or report delivered by or on behalf of the Seller pursuant to this Agreement or
any other Transaction Document, which shall have been untrue, false or incorrect
when made or deemed made;

(iii) the failure of the Seller to comply with the terms of any Transaction
Document or any Applicable Law (including with respect to any Pool Receivable or
Related Security), or the nonconformity of any Pool Receivable or Related
Security with any such law;

(iv) the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) against all
Persons (including any bankruptcy trustee or similar Person), in either case,
free and clear of any Adverse Claim;

(v) any Dilution;

(vi) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other Applicable Laws with respect to any Pool
Receivable as may be necessary from time to time to perfect the Seller’s or the
Administrator’s interest therein;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable in the Receivables Pool
(including a defense based on such Receivable’s or the related Contract’s not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms) or any other claim resulting from the sale of
the petrochemicals or other property, products or services related to such
Receivable or the furnishing or failure to furnish such petrochemicals,
property, products, or services;

 

28



--------------------------------------------------------------------------------

(viii) any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with the petrochemicals or other property,
products or services that are the subject of any Pool Receivable to the extent
not covered pursuant to other applicable provisions of this Agreement);

(ix) the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Security (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);

(x) the failure by the Seller to notify (or to cause notification to be
delivered to) any Obligor of the assignment pursuant to the terms of this
Agreement of any Pool Receivable to Administrator for the benefit of Purchasers
or the failure to require that payments (including any under the related
insurance policies) be made directly to the Administrator for the benefit of
Purchasers;

(xi) any commingling of any Collections by the Seller, the Originators, the
Parent or the Servicer relating to the Pool Receivables with any of their funds
or the funds of any other Person;

(xii) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xiii) any inability of the Originators or the Seller to assign any Receivable
or other Related Asset as contemplated under the Transaction Documents; or the
violation or breach by any Originator, the Seller, the Servicer, the Parent or
any of their respective Affiliates of any confidentiality provision, or of any
similar covenant of non-disclosure, with respect to any Contract, or any other
Indemnified Amount with respect to or resulting from any such violation or
breach;

(xiv) the use of proceeds of purchases or reinvestments or the issuance of any
Letter of Credit; or

(xv) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.

 

29



--------------------------------------------------------------------------------

Section 3.2 Indemnities by the Servicer.

Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify and hold
harmless each Indemnified Party from any and all Indemnified Amounts incurred by
any of them and arising out of, relating to or in connection with (i) any breach
of any representation, warranty or agreement by the Servicer in any Transaction
Document; (ii) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to any such Indemnified Party by, or on behalf of, the Servicer (in any
capacity) to be true and correct; (iii) any gross negligence or willful
misconduct on the Servicer’s (in any capacity) part arising out of, relating to,
in connection with, or affecting any transaction contemplated by the Transaction
Documents, any Pool Receivable or any Related Asset; (iv) the failure by the
Servicer (in any capacity) to comply with any Applicable Law, rule or regulation
with respect to any Pool Receivable or the related Contract or its servicing
thereof; or (v) any commingling of any funds by the Servicer (in any capacity)
with any of the Servicer’s funds or the funds of any other Person; provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnified Party, (y) result from a claim brought by
the Servicer against an Indemnified Party for breach of such Indemnified Party’s
obligations hereunder or under any other Transaction Document, if the Servicer
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) constitute recourse with
respect to a Pool Receivable by reason of the bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor.

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

Section 4.1 Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Lyondell
Chemical in accordance with this Section of the designation of a new Servicer,
Lyondell Chemical is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence and during the continuation of a Termination Event, the Administrator
may (with the consent of the Majority Purchaser Agents) and shall (at the
direction of the Majority Purchaser Agents) designate as the Servicer any Person
(including itself) to succeed Lyondell Chemical or any successor Servicer, on
the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Servicer pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in Section 4.1(a)
above, Lyondell Chemical agrees that it will terminate its activities as the
Servicer hereunder in a manner that the Administrator determines will facilitate
the transition of the performance of such activities

 

30



--------------------------------------------------------------------------------

to the new Servicer, and Lyondell Chemical shall cooperate with and assist such
new Servicer. Such cooperation shall include access to and transfer of records
(including Contracts) related to Pool Receivables and use by the new Servicer of
all licenses, hardware or software necessary or desirable to collect the Pool
Receivables and the Related Security.

(c) Lyondell Chemical acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator, the Purchaser Agents and the
Purchasers have relied on Lyondell Chemical’s agreement to act as the Servicer
hereunder. Accordingly, Lyondell Chemical agrees that it will not voluntarily
resign as the Servicer without the prior written consent of the Administrator
and each Purchaser Agent; provided that Lyondell Chemical may transfer all of
its rights and obligations under this Agreement in accordance with
Section 4.1(e).

(d) The Servicer may delegate its duties and obligations under this Agreement to
any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) each such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms of this
Agreement, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Seller, the Administrator, the
Purchaser Agents and the Purchasers shall have the right to look solely to the
Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrator may terminate such agreement
upon the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer); provided, however, that if any
such delegation is to any Person other than an Originator or another Affiliate
of the Parent, the Administrator and the Majority Purchaser Agents shall have
consented in writing in advance to such delegation.

(e) At any time and from time to time when no Termination Event or Unmatured
Termination Event exists, the Servicer may, with the consent of the Seller and
each Originator, transfer all of its rights and obligations under this Agreement
and each of the other Transaction Documents to another wholly-owned Subsidiary
of the Parent, upon the satisfaction of each of the following conditions
(collectively, the “Servicer Replacement Conditions”): (i) receipt of 30 days’
prior written notice thereof by the Administrator and each Purchaser Agent,
(ii) prior written consent to such replacement by the Administrator and the
Majority Purchaser Agents, (iii) delivery to the Administrator and each
Purchaser Agent of opinions of counsel to the replacement Servicer and the
Parent covering corporate and enforceability matters and that are addressed, and
in form and substance reasonably satisfactory, to the Administrator, the
Purchasers and each Purchaser Agent, (iv) delivery to the Administrator and each
Purchaser Agent of a replacement Performance Undertaking by the Parent with
respect to the obligations of the replacement Servicer under the Transaction
Documents, in form and substance reasonably satisfactory to the Administrator
and each Purchaser Agent, (v) each of the representations and warranties made by
the Servicer under each of the Transaction Documents shall be true and correct
with respect to the replacement Servicer after giving effect to such replacement
and (vi) receipt by the Administrator and each Purchaser Agent of such
additional documents and information reasonably requested by such Person
concerning the replacement Servicer. Any such assignee shall be the “Servicer”
for all purposes under this Agreement and each of the other Transaction
Documents from and after the date of the transferee’s written acceptance of such
transfer of rights and obligations, which acceptance shall be in form and
substance reasonably satisfactory to the Administrator and the

 

31



--------------------------------------------------------------------------------

Majority Purchaser Agents. Upon such transfer, the previous Servicer shall
transfer to the new Servicer all its documents and rights as the Servicer and
will be released from any liability for actions or inactions of the Servicer
taken thereafter; provided, that notwithstanding such transfer, the Servicer
shall remain liable under the Transaction Documents for any breach, indemnity or
other obligation owing by the Servicer under any Transaction Document that
occurred or accrued at any time prior to the effectiveness of such assignment of
its rights and obligations under the Transaction Documents to the replacement
Servicer.

Section 4.2 Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to service, administer and collect the Pool Receivables
from time to time, in accordance with this Agreement and all Applicable Laws,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy. The Servicer shall set aside, for the accounts of the Seller
and the Purchasers, the amount of the Collections to which each is entitled in
accordance with Article I. The Servicer may, in accordance with the Credit and
Collection Policy, take such action, including modifications, waivers or
restructurings of Pool Receivables and the related Contracts, as the Servicer
may determine to be appropriate to maximize Collections thereof or reflect
adjustments permitted under the Credit and Collection Policy or required under
Applicable Laws or the applicable Contract; provided, however, that for the
purposes of this Agreement, (i) such action shall not change the number of days
such Pool Receivable has remained unpaid from the date of the original due date
related to such Pool Receivable, (ii) such action shall not alter the status of
such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable under
this Agreement or limit the rights of any of the Purchasers, Purchaser Agents or
the Administrator under this Agreement or any other Transaction Document and
(iii) if a Termination Event has occurred and is continuing, the Servicer may
take such action only with the prior written consent of the Administrator. The
Seller shall deliver to the Servicer and the Servicer shall hold for the benefit
of the Seller and the Administrator (individually and for the benefit of the
Purchasers), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary contained herein, if a
Termination Event has occurred and is continuing, the Administrator may direct
the Servicer to commence or settle any legal action to enforce collection of any
Pool Receivable that is a Delinquent Receivable or to foreclose upon or
repossess, if applicable, any Related Security with respect to any such
Delinquent Receivable.

(b) The Servicer may, from time to time, designate at its own discretion one or
more Obligors as Excluded Obligors by delivering a revised copy of Schedule VI
hereto to the Administrator and each Purchaser Agent; provided, however, that
the Servicer shall not add any additional Obligor to Schedule VI hereto if at
the time of such addition or after giving effect thereto, either (i) a
Termination Event or Unmatured Termination Event (other than an Unmatured
Termination Event that is cured by such addition and the resulting removal of
such Obligor’s Excluded Receivables from the Receivables Pool) has occurred and
is continuing or (ii) the aggregate Outstanding Balance of all Receivables, the
Obligors of which are Excluded Obligors, exceeds $100,000,000 at such time,
unless each Purchaser Agent has either (A) consented in writing to the addition
of such Obligor as an Excluded Obligor (which consent shall not be unreasonably
withheld) or (B) failed to notify the Seller or the Servicer of its objection to
the

 

32



--------------------------------------------------------------------------------

addition of such Obligor as an Excluded Obligor within fourteen (14) days
following its receipt of a revised copy of Schedule VI hereto. Upon any such
designation and the Seller’s satisfaction of its obligation to deliver to the
applicable Lock-Box Account the amount of the resulting Deemed Collection
pursuant to Section 1.4(e)(ii) or 1.4(e)(v), as applicable, (i) the
Administrator shall be deemed to have sold and assigned (without recourse) to
the Seller its entire undivided percentage ownership interest in the resulting
Excluded Receivables of such Excluded Obligor and to have relinquished and
disclaimed any right to such Excluded Receivables and (ii) the security
interests in any such Excluded Receivables created by the Transaction Documents
shall be automatically terminated and released.

Section 4.3 Account Arrangements.

On the Closing Date, the Seller shall enter into Lock-Box Agreements with all of
the Lock-Box Banks and in each case deliver executed counterparts thereof to the
Administrator. Upon the occurrence of a Termination Event and during the
continuance thereof, the Administrator may, or shall, at the direction of the
Majority Purchaser Agents, instruct the Seller or the Servicer to direct
Obligors of Receivables to make payments to such accounts (other than the
Lock-Box Accounts) as directed by the Administrator; provided, that if the
Seller or the Servicer, as the case may be, fails to so direct each Obligor, the
Administrator (at the Seller’s or the Servicer’s, as the case may be, expense)
may so direct the Obligors. Any proceeds of Pool Receivables received by the
Seller or the Servicer thereafter other than through a Lock-Box Account (or at
any time prior to the Lock-Box Conversion Date, so long as no Termination Event
has occurred and is continuing, the Citi Account) shall be sent immediately to,
or as otherwise instructed by, the Administrator.

Section 4.4 Enforcement Rights.

(a) At any time following the occurrence and during the continuation of a
Termination Event and upon notice to the Seller and the Servicer:

(i) the Administrator may instruct the Seller or the Servicer to direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrator or its designee; provided, that if (i) the
Seller or the Servicer, as the case may be, fails to so instruct each Obligor
within two Business Days following request by the Administrator or (ii) a
Termination Event set forth in clause (d) of the definition thereof shall have
occurred and be continuing, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so direct the Obligors;

(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchasers’ interest in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Administrator or its designee (on
behalf of the Purchasers), and the Seller or the Servicer, as the case may be,
shall give such notice at the expense of the Seller or the Servicer, as the case
may be; provided, that if (i) the Seller or the Servicer, as the case may be,
fails to so notify each Obligor within two Business Days following request by
the Administrator or (ii) a Termination Event set forth in clause (d) of the
definition thereof shall have occurred and be continuing, the Administrator (at
the Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors;

 

33



--------------------------------------------------------------------------------

(iii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee;

(iv) the Administrator may notify the Lock-Box Banks that the Seller and the
Servicer will no longer have any access to the Lock-Box Accounts; and

(v) the Administrator may (with the consent of the Majority Purchaser Agents)
and shall (at the direction of the Majority Purchaser Agents) replace the Person
then acting as the Servicer.

(b) The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the determination of the Administrator, following the occurrence and during the
continuation of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
Section 4.4(b), none of the powers conferred upon such attorney-in-fact pursuant
to the preceding sentence shall subject such attorney-in-fact to any liability
if any action taken by it shall prove to be inadequate or invalid, nor shall
they confer any obligations upon such attorney-in-fact in any manner whatsoever.

Section 4.5 Responsibilities of the Seller.

(a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, any
Purchaser Agent or any Purchaser of their respective rights hereunder shall not
relieve the Seller from such obligations, and (ii) pay (or cause to be paid)
when due any taxes payable by the Seller, including any sales taxes payable by
the Seller in connection with the Pool Receivables and their creation and
satisfaction. None of the Administrator, the Purchaser Agents and the Purchasers
shall have any obligation or liability with respect to any Pool Asset, nor shall
any of them be obligated to perform any of the obligations of the Seller or any
Originator thereunder.

 

34



--------------------------------------------------------------------------------

(b) Lyondell Chemical hereby irrevocably agrees that if at any time it shall
cease to be the Servicer hereunder, it shall act (if the then-current Servicer
so requests) as the data-processing agent of the Servicer and, in such capacity,
Lyondell Chemical shall conduct the data-processing functions of the
administration of the Receivables and the Collections thereon in substantially
the same way that Lyondell Chemical conducted such data-processing functions
while it acted as the Servicer.

Section 4.6 Servicing Fee.

The Servicer shall be paid a fee (the “Servicing Fee”) equal to 1.00% per annum
(the “Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of
the Pool Receivables. The Purchasers’ Share of the Servicing Fee shall be paid
through the distributions contemplated by Section 1.4(d), and the Seller’s Share
of the Servicing Fee shall be paid by the Seller on each Settlement Date.

Section 4.7 Authorization and Action of the Administrator and Purchaser Agents.

(a) Each Purchaser and Purchaser Agent hereby accepts the appointment of and
irrevocably authorizes the Administrator to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or the Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or Applicable Law. The appointment and authority of the
Administrator hereunder shall terminate on the Final Payout Date.

(b) Each Purchaser hereby accepts the appointment of the respective institution
identified as the Purchaser Agent for such Purchaser’s Purchaser Group on
Schedule IV hereto or in the Transfer Supplement or other agreement pursuant to
which such Purchaser becomes a party hereto, and irrevocably authorizes such
Purchaser Agent to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to such Purchaser Agent by the terms of this Agreement, if any,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Purchaser Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Purchaser or
other Purchaser Agent or the Administrator, and no implied obligations or
liabilities shall be read into this Agreement, or otherwise exist, against any
Purchaser Agent.

 

35



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Section 4.7 are solely for the benefit of the Administrator, the
Purchaser Agents and the Purchasers, and none of the Seller or the Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Section 4.7, except that this Section 4.7 shall not affect
any obligations which the Administrator, any Purchaser Agent or any Purchaser
may have to the Seller or the Servicer under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or the Servicer or any of their
respective successors and assigns. In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of its respective
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, the
Servicer, any Purchaser not in such Purchaser Agent’s Purchaser Group, any other
Purchaser Agent or the Administrator, or any of their respective successors and
assigns.

Section 4.8 Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.

(a) The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature. At
no time shall the Administrator have any duty or responsibility to any Person to
investigate or confirm the correctness or accuracy of any information or
documents delivered to it in its role as Administrator hereunder or any
obligation in respect of the failure of any Person (other than the
Administrator) to perform any obligation hereunder or under any other
Transaction Document. The Administrator shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Purchaser. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrator shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser or Purchaser Agent with any credit or other information with respect
to the Seller, the Parent, any Originator, Lyondell Chemical, any Sub-Servicer
or the Servicer, whether coming into its possession before the Closing Date or
at any time or times thereafter. If the Administrator seeks the consent or
approval of the Purchasers or the Purchaser Agents to the taking or refraining
from taking any action hereunder, the Administrator shall send notice thereof to
each Purchaser (or such Purchaser’s Purchaser Agent, on its behalf) or each
Purchaser Agent, as applicable. The Administrator shall promptly notify each
Purchaser Agent any time that the Purchasers and/or Purchaser Agents, as the
case may be, have instructed the Administrator to act or refrain from acting
pursuant hereto.

(b) The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

36



--------------------------------------------------------------------------------

(c) None of the Administrator and the Purchaser Agents, nor any of their
respective directors, officers, agents or employees, shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchaser Agents (or, in the case of any Purchaser Agent, the Purchasers within
such Purchaser Agent’s Purchaser Group that have a majority of the aggregate
Commitments of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Parent, any Sub-Servicer, the Servicer, Lyondell Chemical, any Originator or
any of their Affiliates, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Transaction Document, (iii) any failure of
the Seller, the Parent, any Sub-Servicer, the Servicer, Lyondell Chemical, any
Originator or any of their Affiliates to perform any obligation hereunder or
under the other Transaction Documents to which it is a party (or under any
Contract), or (iv) the satisfaction of any condition specified in Exhibit II.
The Administrator shall not have any obligation to any Purchaser Agent or
Purchaser to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, any Originator or any of their
respective Affiliates.

Section 4.9 UCC Filings.

Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.

Section 4.10 Agent’s Reliance, Etc.

None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct. Each of the Administrator and each
Purchaser Agent: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Purchaser or Purchaser Agent and shall not be responsible to any Purchaser or
Purchaser Agent for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Servicer, any

 

37



--------------------------------------------------------------------------------

Sub-Servicer, Lyondell Chemical or any Originator or to inspect the property
(including the books and records) of the Seller, the Servicer, any Sub-Servicer,
Lyondell Chemical or any Originator; (iv) shall not be responsible to any
Purchaser or Purchaser Agent for the due execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Agreement, or any
other instrument or document furnished pursuant hereto; and (v) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties. The
Administrator may at any time request instructions from the Purchasers and/or
Purchaser Agents, and the Purchaser Agents may at any time request instructions
from the Purchasers in their Purchaser Groups, with respect to any actions or
approvals which by the terms of this Agreement or of any of the other
Transaction Documents the Administrator or such Purchaser Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
the Administrator and/or such Purchaser Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Transaction Documents until it shall
have received such instructions from the Majority Purchaser Agents, in the case
of the Administrator or Purchasers holding the majority of the aggregate of the
Commitments in such Purchaser Agent’s Purchaser Group, in the case of any
Purchaser Agent (or, in either case, where expressly required hereunder, from
the Majority LC Participants, the LC Bank, all of the Purchasers and/or all of
the LC Participants). Without limiting the foregoing, (x) none of the Purchasers
and the Purchaser Agents shall have any right of action whatsoever against the
Administrator as a result of the Administrator acting or refraining from acting
under this Agreement or any of the other Transaction Documents in accordance
with the instructions of the Majority Purchaser Agent and (y) none of the
Purchasers in a Purchaser Agent’s Purchaser Group shall have any right of action
whatsoever against such Purchaser Agent as a result of such Purchaser Agent
acting or refraining from acting under this Agreement or any of the other
Transaction Documents in accordance with the instructions of the Purchasers
within such Purchaser Agent’s Purchaser Group with a majority of the Commitments
of such Purchaser Group. The Administrator shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement in accordance with
a request of the required Purchasers or required Purchaser Agents, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Purchasers, all Purchaser Agents and the Administrator. Each Purchaser
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Purchasers in
such Purchaser Agent’s Purchaser Group with a majority of the Commitments of
such Purchaser Group, and any such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers in such Purchaser
Agent’s Purchaser Group and such Purchaser Agent.

Section 4.11 Administrator and Affiliates.

To the extent that the Administrator or any of its Affiliates is or shall become
an LC Participant hereunder, the Administrator or such Affiliate, in such
capacity, shall have the same rights and powers under this Agreement as would
any other LC Participant hereunder and may exercise the same as though it were
not the Administrator. The Administrator and its Affiliates may generally engage
in any kind of business with the Seller, any Originator, Lyondell Chemical, any
Sub-Servicer or the Servicer, any of their respective Affiliates and any Person
who may do business with or own securities of the Seller, any Originator,
Lyondell Chemical, any Sub-Servicer or the Servicer or any of their respective
Affiliates, all as if it were not the Administrator hereunder and without any
duty to account therefor to any Purchaser Agent or Purchaser.

 

38



--------------------------------------------------------------------------------

Section 4.12 Notice of Termination Events.

Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent. In the event that a Purchaser Agent receives
such a notice, it shall promptly give notice thereof to the Administrator
(unless such Purchaser Agent first received notice of such Termination Event or
Unmatured Termination Event from the Administrator) and to each of its related
Purchasers. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of all
Purchasers, all Purchaser Agents or the LC Bank), but until the Administrator
receives such directions, the Administrator may (but shall not be obligated to)
take such action, or refrain from taking such action, as the Administrator deems
advisable and in the best interests of the Purchasers and the Purchaser Agents.

Section 4.13 Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates.

(a) Each Purchaser and Purchaser Agent expressly acknowledges that none of the
Administrator and the Purchaser Agents, in the case of such Purchaser, and none
of the Administrator or any other Purchaser Agent, in the case of such Purchaser
Agent, nor in either case any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrator or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller, Lyondell
Chemical, the Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent. Each
Purchaser and Purchaser Agent represents and warrants to the Administrator and
such Purchaser’s Purchaser Agent, in the case of such Purchaser, and the
Administrator, in the case of such Purchaser Agent, that it has, independently
and without reliance upon the Administrator, the LC Bank, any Purchaser Agent or
any Purchaser and based on such documents and information as it has deemed
appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, Lyondell Chemical, the
Servicer or the Originators, and made its own evaluation and decision to enter
into this Agreement. Except for items specifically required to be delivered
hereunder, the Administrator shall not have any duty or responsibility to
provide any Purchaser or Purchaser Agent, and no Purchaser Agent have any duty
or responsibility to provide any Purchaser, with any information concerning the
Seller, Lyondell Chemical, the Servicer or the Originators or any of their
Affiliates that comes into the possession of the Administrator or such Purchaser
Agent, respectively, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

39



--------------------------------------------------------------------------------

(b) Each of the Purchasers, the Purchaser Agents and the Administrator and any
of their respective Affiliates may extend credit to, accept deposits from and
generally engage in any kind of banking, trust, debt, entity or other business
with the Seller, Lyondell Chemical, the Servicer or any Originator or any of
their Affiliates. With respect to the acquisition of the Eligible Receivables
pursuant to this Agreement, each of the Purchaser Agents and the Administrator
shall have the same rights and powers under this Agreement as any Purchaser and
may exercise the same as though it were not such an agent, and the terms
“Purchaser” and “Purchasers” shall include, to the extent applicable, each of
the Purchaser Agents and the Administrator in their individual capacities.

Section 4.14 Indemnification.

Each LC Participant and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents and the LC Bank (to the extent not reimbursed by the
Seller, the Servicer or any Originator and without limiting the obligation of
the Seller, the Servicer, or any Originator to do so), ratably according to its
Pro Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, settlements, costs, expenses and/or
disbursements of any kind or nature whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator, the LC
Bank or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by, or asserted against the Administrator, the LC Bank or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith;
provided, however, that no LC Participant or Related Committed Purchaser shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrator’s or the LC Bank’s gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, each
LC Participant agrees to reimburse the Administrator and the LC Bank, ratably
according to their Pro Rata Shares, promptly upon demand, for any out-of-pocket
expenses (including reasonable Attorney Costs) incurred by the Administrator or
the LC Bank in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement.

Section 4.15 Successor Administrator.

The Administrator may resign as Administrator, subject to the following
sentence, (i) by written notice to the Seller, the Purchaser Agents and the
Servicer, if neither the Administrator nor any Affiliate thereof is a party to
this Agreement in the capacity of a Purchaser or a Purchaser Agent or
(ii) otherwise, upon at least thirty (30) days’ prior written notice to the
Seller, the Purchaser Agents and the Servicer. Such resignation shall not become
effective until (a) a

 

40



--------------------------------------------------------------------------------

successor Administrator is appointed by the Majority Purchaser Agents and the LC
Bank, and such successor Administrator has accepted such appointment (provided,
if no successor Administrator is appointed within thirty (30) days of the
Administrator’s written notice of resignation delivered in accordance with the
above, the Administrator may appoint a successor Administrator from among the
Purchasers and Purchaser Agents) and (b) so long as no Termination Event or
Unmatured Termination Event has occurred and is continuing, the Seller and the
Servicer shall have consented to such successor Administrator; provided, such
consent by the Seller and the Servicer shall not be required if the successor
Administrator is an existing Purchaser or Purchaser Agent. Upon such acceptance
of its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the resigning Administrator, and the resigning Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article IV shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

ARTICLE V.

MISCELLANEOUS

Section 5.1 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other
Transaction Document (other than the Agent Fee Letter) shall be effective unless
in a writing signed by the Administrator, the Majority Purchaser Agents, the LC
Bank and, in the case of an amendment, by the other parties thereto; provided,
however, that no such amendment shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any Fees owed to a Purchaser;
(ii) reduce any Fees payable pursuant to the RPA Fee Letter; (iii) forgive or
waive or otherwise excuse any repayment of Capital or change either the amount
of Capital of any Purchaser or any Purchaser’s Ratable Share of the Purchased
Interest; (iv) increase the Commitment of anysuch Purchaser; (v) amend or modify
the Pro Rata Share of any LC Participant; (vi) amend or modify the provisions of
this Section 5.1 or the definition of “Capital”, “Eligible Receivables”,
“Majority LC Participants”, “Majority Purchaser Agents”, “Net Receivables Pool
Balance”, “Purchased Interest”, “Scheduled Termination Date” (other than
pursuant to an extension thereof in accordance with Section 1.2(e)),
“Termination Date” or “Total Reserves” or (vii) amend or modify any defined term
(or any term used directly or indirectly in such defined term) used in clauses
(i) through (vi) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents and/or Majority LC Participants, as applicable, amend,
waive or modify any provision expressly requiring the consent of such Majority
Purchaser Agents and/or Majority LC Participant. Notwithstanding the foregoing,
this Agreement may be amended in accordance with the terms and conditions of
Section 1.1(d). Defaulting Purchasers shall have limited voting rights as set
forth in Section 5.16. Each such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No failure on the part of any Purchaser Agent, any Purchaser or the
Administrator to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

41



--------------------------------------------------------------------------------

In the event that the Seller (or the Servicer on its behalf) requests that the
Administrator, any Purchaser Agent or any Purchaser, in any case, that is then
or whose Affiliate is then a party to the Lyondell Credit Agreement as a lender,
agree to amend or waive clause (h) of Exhibit IV to this Agreement (including,
without limitation, to change the meaning of the term “Leverage Ratio” (or any
defined term constituting a component thereof under the Lyondell Credit
Agreement) or to increase the ratio that would result in a Termination Event
under such clause (h)) concurrently with a substantially similar amendment to or
waiver of the minimum leverage ratio covenant under the Lyondell Credit
Agreement (which covenant is set forth in Section 5.15 of the Lyondell Credit
Agreement as of the Closing Date) or the defined term “Leverage Ratio” (or any
defined term constituting a component thereof under the Lyondell Credit
Agreement), then the Administrator, such Purchaser Agent or such Purchaser, as
the case may be, shall be deemed to have agreed (for all purposes hereof) to
such amendment or waiver of clause (h) of Exhibit IV to this Agreement if the
Administrator, such Purchaser Agent or such Purchaser or such entity’s
Affiliate, as the case may be, also agrees in writing to such concurrent
amendment or waiver under the Lyondell Credit Agreement.

Section 5.2 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be delivered or sent by facsimile, electronic mail or
by overnight mail, to the intended party at the mailing or electronic mail
address or facsimile number of such party set forth under its name on the
signature pages hereof (or in any other document or agreement pursuant to which
it is or became a party hereto), or at such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective (i) if delivered
by overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.

Section 5.3 Successors and Assigns; Assignability; Participations; Replacement
of Purchasers.

(a) Successors and Assigns. Unless the context otherwise requires, whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; all
covenants, promises and agreements by or on behalf of any parties hereto that
are contained in this Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Except as
otherwise provided in Section 4.1(d) or 4.1(e), neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior written consent of
each Purchaser Agent.

 

42



--------------------------------------------------------------------------------

(b) Participations. Any Purchaser may sell participating interests (each
acquirer of a participating interest, a “participant”) in its rights and
obligations pursuant to this Agreement; provided, however, that the selling
Purchaser shall retain all rights and obligations under this Agreement and all
parties to this Agreement shall continue to deal solely with such selling
Purchaser. Except with respect to participations by Conduit Purchasers pursuant
to Section 5.3(i), each agreement between a Purchaser and a participant shall
provide that such Purchaser shall retain the sole right to enforce the
Transaction Documents and to approve any amendment, modification or waiver of
any provision of this Agreement (other than any amendment, modification or
waiver of a provision described in Section 5.1(a) that affects such
participant). The Seller agrees that each participant shall be entitled to the
benefits of the Sections 1.7, 1.8 and 1.10 (subject to the requirements and
limitations therein, including the requirements under Section 1.10; it being
understood that the documentation required under Section 1.10(e) shall be
delivered to the Purchaser who sells the participation) to the same extent as if
it were a Purchaser and had acquired its interest by assignment pursuant to this
Section 5.3(b), provided that such participant (A) agrees to be subject to the
provisions of the Sections 5.3(g) and 5.3(h) as if it were an assignee under
this Section and (B) shall not be entitled to receive any greater payment under
the Section 1.7 or Section 1.10, with respect to any participation, than the
Purchaser from whom it acquired the applicable participation would have been
entitled to receive. Each Purchaser that sells a participation agrees, at the
Seller’s request and expense, to use reasonable efforts to cooperate with the
Seller to effectuate the provisions of Section 5.3(g) with respect to any
participant. To the extent permitted by Applicable Law, each participant also
shall be entitled to the benefits of any set-off rights provided to the
Purchasers under this Agreement as though it were a Purchaser, provided that
such Participant agrees to be subject to the provisions of Section 5.15 as
though it were a Purchaser. Each Purchaser that sells a participation shall,
acting solely for this purpose as an agent of the Seller, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated Discount) of each participant’s interest in the Receivables
and rights under this Agreement (the “Participant Register”); provided that no
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
interest in Receivables and under this Agreement is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrator shall have no responsibility for maintaining the Participant
Register.

(c) Assignments by Purchasers. Each Purchaser may assign, in whole or in part,
its interests in the Receivables and its rights or obligations pursuant to this
Agreement to any financial or other institution (which, in the case of an
assignment by a Related Committed Purchaser, shall be to a financial institution
with short-term unsecured debt ratings of at least “A-1” by Standard & Poor’s
and “P-1” by Moody’s and that is consented to in writing by the Administrator
and the LC Bank, such consent not to be unreasonably withheld or delayed),
pursuant to a supplement hereto, substantially in the form of Annex F with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”) executed by each such assignee, such selling Purchaser, such
related Purchaser Agent and the Administrator; provided that, so long as no
Termination Event has occurred and is continuing, any such assignment (other
than to another Purchaser or Program

 

43



--------------------------------------------------------------------------------

Support Provider within its Purchaser Group or conduit managed or sponsored by
the same Purchaser Agent) shall require the consent of the Seller. No assignment
shall be effective until recorded in the Register. The Administrator, acting
solely for this purpose as an agent of the Seller, shall maintain at one of its
offices in Pittsburgh, PA a copy of each Transfer Supplement delivered to it and
a register for the recordation of the names and addresses of the Purchasers and
the Commitments of, and principal amounts (and stated Discount) of the interests
in the Receivables and rights under this Agreement owing to each Purchaser
pursuant to the terms of this Agreement from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Seller and the Administrator shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Purchaser hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Seller and any Purchaser, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Section 5.3, any Purchaser may pledge, or grant a security
interest in, all or any portion of its rights under this Agreement to secure its
obligations to a Federal Reserve Bank without any notice to, or consent of, the
Seller; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations under this Agreement or
substitute any such pledgee or grantee for such Purchaser as a party to this
Agreement.

(e) Agents. Without limiting any other rights that may be available under
Applicable Law, the rights of the Purchasers and each Liquidity Provider may be
enforced through it or by its agents, including its related Purchaser Agents.

(f) Disclosure; Notice. Each assignor may, in connection with an assignment
permitted hereunder, disclose to the applicable assignee (that shall have agreed
to be bound by an agreement containing a confidentiality undertaking in
substantially the form set forth in Section 5.6) any information relating to the
Servicer, the Seller or the Pool Receivables furnished to such assignor by or on
behalf of the Servicer, the Seller, any Purchaser, any Purchaser Agent or the
Administrator. Such assignor shall give prior written notice to the Seller of
any assignment of such assignor’s rights and obligations (including ownership of
the Purchased Interest) to any Person other than a Program Support Provider.

(g) Replacement of Purchasers. If (a) the Seller receives a claim for
compensation under Section 1.7 or Section 1.10 of this Agreement from any
Purchaser (or its Liquidity Provider or Program Support Provider), (b) any
Purchaser is a Defaulting Purchaser, or (c) any Purchaser does not consent to a
request to extend the Scheduled Termination Date, then the Seller may, at its
sole expense and effort, upon notice to such Purchaser, its related Purchaser
Agent and the Administrator, require such Purchaser, its related Purchaser Agent
and any other Purchaser in such Purchaser’s Purchaser Group to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 5.3(c) or (j), as applicable, of
this Agreement), all of their respective interests, rights (other than their
existing rights to payment under Sections 1.7 and 1.10 of this Agreement) and
obligations under this Agreement and the other Transaction Documents, to an
assignee that shall assume such obligations (which assignee may be a member of
an existing Purchaser Group, if such Person

 

44



--------------------------------------------------------------------------------

accepts such assignment); provided, however, that the Seller shall be permitted
to require the assignment by (i) the Purchaser Group of which the Administrator
is a member, or (ii) any Purchaser which is administered by the Administrator or
an Affiliate thereof only if, in either case, the Administrator is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to the
Administrator; provided, further, that (i) the assignee financial institution
shall purchase, at par, all Capital, Discount and other amounts owing to such
assigning Purchaser and Purchaser Agent (other than any amounts owing under
Sections 1.7 and 1.10 of this Agreement for which payment is then sought) on or
prior to the date of assignment, (ii) if the replacement financial institution
is not already a member of an existing Purchaser Group, the Seller shall have
received the written consent of the Administrator and the LC Bank (which
consents shall not be unreasonably withheld or delayed) to such assignment,
(iii) until such time as such assignment shall be consummated, the Seller shall
pay all additional amounts required under Sections 1.7 and 1.10, subject to the
terms of this Agreement, (iv) such assignment shall not conflict with Applicable
Law, (v) any such assignment shall not be deemed to be a waiver of any right
that the Seller, the Administrator, any Purchaser Agent or any other Purchaser
shall have against the assignor Purchaser or any member of its Purchaser Group
and (vi) any such assignment by a Related Committed Purchaser shall be to a
financial institution with short-term unsecured debt ratings of at least A-1 by
Standard & Poor’s and “P-1” by Moody’s. No Purchaser or Purchaser Group may be
required to make an assignment pursuant to this Section 5.3(g) (i) at any time
when there is only one Purchaser Group or (ii) if the condition that gave rise
to the Seller’s right to require such assignment ceases to apply.

(h) Mitigation Obligations. If any Affected Person requests compensation under
Section 1.7, or if the Seller is required to pay any additional amount to any
Affected Person or any Governmental Authority for the account of any Affected
Person pursuant to Section 1.10, then such Affected Person shall (at the request
of the Seller) use reasonable efforts to designate a different office for
funding or booking its Purchases hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Affected Person, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 1.7 or 1.10, as the case
may be, in the future and (ii) would not subject such Affected Person to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Affected Person. The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Affected Person in connection with
any such designation or assignment; provided, that such Affected Person is
generally seeking compensation from similarly situated borrowers under similar
trade receivables securitization facilities (to the extent such Affected Person
has the right under such similar facilities to do so).

(i) Assignments to Liquidity Providers and other Program Support Providers. Any
Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider shall be entitled to the
benefits of Sections 1.7 and 1.8.

 

45



--------------------------------------------------------------------------------

(j) Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any Liquidity Provider or Related
Committed Purchaser for such Conduit Purchaser or to any other Person; provided,
that such Conduit Purchaser may not, without the prior consent of its Related
Committed Purchasers and, so long as no Termination Event is continuing, of the
Seller (which consent the Seller may grant or withhold in its sole discretion),
make any such assignment of its rights hereunder unless the assignee (x) is a
commercial paper conduit that (i) is principally engaged in the purchase of
assets similar to the assets being purchased hereunder, (ii) has as its
Purchaser Agent the Purchaser Agent of the assigning Conduit Purchaser and
(iii) issues commercial paper or other Notes with credit ratings substantially
comparable to the ratings of the assigning Conduit Purchaser or (y) is a Related
Committed Purchaser or Liquidity Provider for such Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee. Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount). No assignment (excluding a collateral assignment, pledge or granting
of a security interest) shall be effective until recorded in the Register. Any
transfer (excluding a collateral assignment, pledge or granting of a security
interest) other than by assignment shall be treated as a sale of a participation
pursuant to Section 5.3(b).

Section 5.4 Costs and Expenses.

Without limiting any of the Seller’s other obligations hereunder or under any
other Transaction Document (including, without limitation, its obligations under
Sections 1.5, 1.7, 1.8, 1.10, 3.1 or Section 1(e) of Exhibit IV of this
Agreement), the Seller will pay all reasonable and documented out-of-pocket
expenses related to execution and delivery of this Agreement and each of the
other Transaction Documents, including, without limitation, the rating agency
fees (the total amount of which shall not exceed the cap separately agreed upon
in the Engagement Letter), the reasonable and properly documented costs and
expenses of counsel from one law firm to the Administrator and the Purchaser
Agents (the total amount of which shall not exceed the cap separately agreed
upon in the Engagement Letter), and the reasonable fees of a consulting firm
selected by the Administrator in conducting the agreed-upon procedures. From the
Closing Date until the Final Payout Date, the Seller shall pay (a) all
reasonable and documented out-of-pocket fees and expenses incurred by the
Administrator with respect to the administration of this Agreement and each of
the other Transaction Documents (including, without limitation, the reasonable
and properly documented fees and expenses of one law firm for the
Administrator),

 

46



--------------------------------------------------------------------------------

including all reasonable fees and expenses actually incurred in connection with
amendments to this Agreement or any other Transaction Document, the granting of
any waivers under this Agreement or any other Transaction Document, and audit
and due diligence fees (limited as provided in this Agreement), and (b) during
the continuation of a Termination Event, all reasonable and documented
out-of-pocket fees and expenses (including reasonable and properly documented
attorneys’ fees and expenses) incurred by the Administrator, the Purchasers and
the Purchaser Agents in connection with the enforcement or protection of its
rights under this Agreement or any other Transaction Document.

Section 5.5 No Proceedings; Limitation on Payments.

(a) Each of the Seller, the Servicer, the Administrator, the LC Bank, the
Purchaser Agents and the Purchasers and each assignee of the Purchased Interest
or any interest therein, and each Person that enters into a commitment to
purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or any other proceeding under
any federal or state bankruptcy or similar law, for one year and one day after
the latest maturing Note issued by such Conduit Purchaser is paid in full. The
provisions of this paragraph shall survive any termination of this Agreement.

(b) Each of the Servicer, the Administrator, the LC Bank, the Purchaser Agents
and the Purchasers and each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding under any federal or state bankruptcy or
similar law, for one year and one day after the Final Payout Date; provided,
that the Administrator may take any such action with the prior written consent
of the Majority Purchaser Agents and the LC Bank. The provisions of this
paragraph shall survive any termination of this Agreement.

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall, or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay such Conduit Purchaser’s
Notes when due and (ii) after giving effect to such payment, either (x) such
Conduit Purchaser could issue Notes to refinance all of its outstanding Notes
(assuming such outstanding Notes matured at such time) in accordance with the
program documents governing such Conduit Purchaser’s securitization program or
(y) all such Conduit Purchaser’s Notes are paid in full. Any amount which a
Conduit Purchaser does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or company obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this paragraph shall survive
any termination of this Agreement.

 

47



--------------------------------------------------------------------------------

Section 5.6 Confidentiality.

(a) Unless otherwise required by Applicable Law, each of the Seller and the
Servicer will agree to maintain the confidentiality of the Transaction Documents
(and all drafts thereof) in communications with third parties and otherwise;
provided, that any Transaction Document may be disclosed: (a) to third parties
to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel,
financial advisors and auditors if they agree to hold it confidential, subject
to Applicable Law, (c) in connection with any legal proceeding arising out of or
in connection with this Agreement or any other Transaction Document or the
preservation or maintenance of that party’s rights hereunder or thereunder,
(d) if required to do so by a court of competent jurisdiction whether in
pursuance of any procedure for discovering documents or otherwise, (e) in
connection with a party’s compliance with any law pursuant to which that party
is required or accustomed to act (including applicable SEC requirements) and
(f) to any Governmental Authority having jurisdiction over the Seller or the
Servicer, the Originators or the Parent. The restrictions in the preceding
sentence shall not apply to disclosures to any party to this Agreement by any
other party thereto, information already known to a recipient otherwise than in
breach of this confidentiality agreement, information also received from another
source on terms not requiring it to be kept confidential, or information that is
or becomes publicly available otherwise than in breach of this Section 5.6(a).

(b) Unless otherwise required by Applicable Law (in which case, the disclosing
Person shall (i) promptly notify the Seller, the Parent, the Servicer and the
Originators in advance of such disclosure, to the extent permitted by Applicable
Law, and (ii) furnish only that portion of the information which in the good
faith determination of the applicable Person is legally required to disclose),
each of the Administrator, the Purchaser Agents and the Purchasers will agree to
maintain the confidentiality of non-public information regarding the Seller, the
Parent, the Servicer and the Originators; provided, that such information may be
disclosed to: (i) third parties to the extent such disclosure is made pursuant
to a written agreement of confidentiality in form and substance reasonably
satisfactory to the Parent, the Servicer, the Seller and the Originators,
(ii) legal counsel and auditors of the Purchasers, the Purchaser Agents or the
Administrator if they agree to hold it confidential, (iii) any nationally
recognized statistical rating organization, (iv) any Program Support Provider or
potential Program Support Provider (if they agree to hold it confidential), and
(v) any placement agency placing any Conduit Purchaser’s commercial paper notes
and (vi) any Governmental Authority having jurisdiction over the Administrator,
any Purchaser Agent, any Purchaser, or any Program Support Provider.

Section 5.7 GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

48



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 5.8 Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.

Section 5.9 Survival of Termination.

The provisions of Sections 1.7, 1.8, 1.10, 1.18, 1.19, 1.20, 3.1, 3.2, 4.14,
5.4, 5.5, 5.6, 5.7, 5.9, 5.10 and 5.14 shall survive any termination of this
Agreement.

Section 5.10 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.

 

49



--------------------------------------------------------------------------------

Section 5.11 Entire Agreement.

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

Section 5.12 Headings.

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

Section 5.13 Right of Setoff.

Each Purchaser is hereby authorized (in addition to any other rights it may
have), at any time during the continuance of a Termination Event, to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured); provided that such Purchaser
shall notify the Seller concurrently with such setoff.

Section 5.14 Purchaser Groups’ Liabilities.

The obligations of the Administrator, each Purchaser Agent and each Purchaser
under the Transaction Documents are solely the corporate obligations of such
Person. No recourse shall be had for any obligation or claim arising out of or
based upon any Transaction Document against any member, employee, officer,
director or incorporator of any such Person.

Section 5.15 Sharing of Recoveries.

Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any Adverse Claim created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery. If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 5.16 Defaulting Purchasers.

(a) If any LC Participant becomes a Defaulting Purchaser at any time when there
are undrawn Letters of Credit outstanding, then all or any part of such
Defaulting Purchaser’s participation in such Letters of Credit shall be
reallocated among the LC Participants that are

 

50



--------------------------------------------------------------------------------

not Defaulting Purchasers in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Purchaser’s Commitment), but only
to the extent that (x) the conditions precedent to issuance of Letters of Credit
are satisfied at the time of such reallocation (and, unless the Seller shall
have otherwise notified the Administrator at such time, the Seller shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate credit
exposure of any Purchaser to exceed such Purchaser’s Commitment. No such
reallocation shall constitute a waiver or release of any claim of any party
against a Defaulting Purchaser arising from that Purchaser having become a
Defaulting Purchaser, including any claim of any other Purchaser as a result of
such other Purchaser’s increased exposure following such reallocation.

(b) If any LC Participant becomes a Defaulting Purchaser at any time when there
are undrawn Letters of Credit outstanding and the reallocation described in
Section 5.16(a) above cannot, or can only partially, be effected, then the
Seller shall (i) within two (2) Business Days following notice by the LC Bank,
cash collateralize for the benefit of the LC Bank a portion of the amount of the
then outstanding Letters of Credit equal to such Defaulting Purchaser’s Pro Rata
Share (determined after giving effect to any reallocation of its participation
in Letters of Credit pursuant to Section 5.16(a) above) of the undrawn stated
amount of outstanding Letters of Credit by depositing such amount into the LC
Collateral Account, and (ii) maintain funds in the LC Collateral Account to cash
collateralize such Defaulting Purchaser’s Pro Rata Share (determined after
giving effect to any reallocation of its participation in Letters of Credit
pursuant to Section 5.16(a) above) of the undrawn stated amount of outstanding
Letters of Credit. The Administrator shall apply funds deposited into the LC
Collateral Account to satisfy a Defaulting Purchaser’s obligation to fund its
portion of a Reimbursement Purchase requested or deemed requested by the Seller
and to fund any Participation Advance required to be made by such Defaulting
Purchaser.

(c) The Seller shall not be required to pay such Defaulting Purchaser any fees
payable with respect to the amount of the undrawn Letters of Credit that is so
cash collateralized by the Seller.

(d) No amount payable by the Seller for the account of a Defaulting Purchaser
(whether on account of Capital, Discount, indemnity payments or other amounts)
shall be paid or distributed to such Defaulting Purchaser (or its Purchaser
Agent), but instead shall be deposited to the LC Collateral Account until the
amount therein is equal to the amount of such Defaulting Purchaser’s Pro Rata
Share of the stated amount of the undrawn Letters of Credit that is not cash
collateralized, and to the extent of any remaining amounts, to pay to such
Defaulting Purchaser amounts owed to it. Notwithstanding any provision herein or
in any Fee Letter to the contrary, if any Related Committed Purchaser becomes a
Defaulting Purchaser, for so long as such Related Committed Purchaser is a
Defaulting Purchaser, Commitment Fees (as defined in the RPA Fee Letter) shall
cease to accrue on the Commitment of such Defaulting Purchaser.

(e) No Defaulting Purchaser shall have any right to approve or disapprove any
amendment, waiver or consent under this Agreement (and any amendment, waiver or
consent which by its terms requires the consent of all Purchasers or each
affected Purchaser may be effected with the consent of the applicable Purchasers
other than Defaulting Purchasers), except that (x) the Commitment of any
Defaulting Purchaser may not be increased or extended without

 

51



--------------------------------------------------------------------------------

the consent of such Purchaser and (y) any waiver, amendment or modification
requiring the consent of all Purchasers or each affected Purchaser that by its
terms affects any Defaulting Purchaser more adversely than other affected
Purchasers shall require the consent of such Defaulting Purchaser.

Section 5.17 USA Patriot Act.

Each of the Administrator and each of the Purchasers hereby notifies the Seller
and the Servicer that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”),
the Administrator and the Purchasers may be required to obtain, verify and
record information that identifies the Seller, the Servicer, the Originators and
the Parent, which information includes the name, address, tax identification
number and other information regarding the Seller, the Servicer, the Originators
and the Parent that will allow the Administrator and the Purchasers to identify
the Seller, the Servicer, the Originators and the Parent in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. Each of the Seller and the Servicer agrees to provide the
Administrator and the Purchasers, from time to time, with all documentation and
other information required by bank regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

Section 5.18 Release of Security Interests.

Upon the Final Payout Date, the security interests in all of the Pool
Receivables and Related Security and the Lock-Box Accounts created by the
Transaction Documents (for the avoidance of doubt, excluding any ownership,
security or other interest of the Seller) shall be automatically terminated and
released. In connection with any release pursuant to Section 4.2(b) or this
Section 5.18, the Administrator shall (and each Purchaser, each Purchaser Agent
and the LC Bank irrevocably authorizes the Administrator to), at the Seller’s
expense, execute, deliver or authorize, as applicable, any documents (in form
and substance reasonably satisfactory to the Administrator) that Seller (or
Servicer on its behalf) may reasonably request which are necessary or desirable
to evidence such release, including, without limitation, financing statement
amendments (Form UCC-3).

Section 5.19 Construction.

The parties acknowledge and agree that this Agreement shall not be construed
more favorably in favor of any party hereto based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the drafting and negotiation of this Agreement.

Section 5.20 Interpretation; Accounting Terms and Principles.

For purposes of this Agreement and all such certificates and other documents
delivered in connection herewith, unless the context otherwise requires or
unless otherwise specifically provided herein: (a) except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time (subject to
the immediately succeeding paragraph); (b) all terms used in Article 9 of the
UCC in

 

52



--------------------------------------------------------------------------------

the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section, Annexes,
Schedule or Exhibit are references to Sections, Annexes, Schedules and Exhibits
in or to such agreement (or the certificate or other document in which the
reference is made), and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
Applicable Law refer to that Applicable Law as amended from time to time and
include any successor Applicable Law; (h) references to any agreement refer to
that agreement as from time to time amended, restated or supplemented or as the
terms of such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s permitted successors and
assigns; (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (k) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term “from” means “from and including”, and the terms “to”
and “until” each means “to but excluding”; (l) terms in one gender include the
parallel terms in the neuter and opposite gender; and (m) the term “or” is not
exclusive.

If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 1(a) or 2(a) of Exhibit IV and such change shall result in a change in
the calculation of any financial covenant, requirement, standard or term found
in this Agreement, either the Seller or the Majority Purchaser Agents may by
notice to the Purchasers and the Seller, respectively, require that the
Purchasers and the Seller negotiate in good faith to amend such covenant,
requirement, standard and term so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Parent and its Subsidiaries shall be
the same as if such change had not been made. No delay by the Seller or the
Majority Purchaser Agents in requiring such negotiation shall limit their right
to so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.20, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Obligations relating to a lease that was accounted for by a Person as an
operating lease before such change in GAAP and any similar lease entered into
after such change in GAAP shall be accounted for as obligations relating to an
operating lease and not as a capital lease.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.

 

LYB RECEIVABLES LLC,

as the Seller

By:     Name: Title:

 

Address:

 

 

LYB Receivables LLC

1221 McKinney, Suite 700

Houston, Texas 77010

 

Attention:      Francesco SveltoLarry Somma Telephone:    (713) 309-31554513

Email: Francesco.Svelto@lyondellbasell.com larry.somma@lyb.com

 

   S-1   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY,

as the initial Servicer

By:     Name: Title:

 

Address:

 

 

Lyondell Chemical Company

1221 McKinney, Suite 700

Houston, Texas 77010

 

Attention:      Francesco SveltoLarry Somma Telephone:    (713) 309-31554513

Email: Francesco.Svelto@lyondellbasell.comPNC larry.somma@lyb.com

 

   S-2   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

MIZUHO BANK, NATIONAL ASSOCIATIONLTD., as a Related Committed Purchaser and as
an LC Participant By:     Name:              Title:   Name:   Title:  

 

Address: PNCMizuho Bank, National Association

Three PNC Plaza

225 FifthLtd.

1251 Avenue

of the Americas

Pittsburgh, PA 15222-2707

New York, NY 10020

Attention: Mark Falcione

Donna DeMagistris

Telephone: 412-762-7325

(212) 282-3335

Facsimile: 412-762-9184

(212) 282-4488

Email: mark.falcione@pnc.com

With a copy to:pncconduitgroup@pnc.com

 

   S-3   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By:     Name: Title:  

 

Address:  

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention:   Mark Falcione Telephone:   412-762- 7325 Facsimile:   412-762-9184
Email:   mark.falcione@pnc.com With a copy to:pncconduitgroup@pnc.com

 

   S-4   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent

donna.demagistris@mizuhocbus.com

By:      

 

   S-5   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

Name: MIZUHO BANK, LTD.,

as LC Bank

By:    

Name:

Title:

 

 

Address:   PNCMizuho Bank, National AssociationLtd.   Three PNC Plaza1251 Avenue
of the Americas   225 Fifth Avenue   Pittsburgh, PA 15222-2707New York, NY 10020
Attention:   Mark FalcioneDonna DeMagistris Telephone:   412-762- 7325(212)
282-3335 Facsimile:   412-762-9184(212) 282-4488 Email:   mark.falcione@pnc.com
With a copy to:pncconduitgroup@pnc.com Email: donna.demagistris@mizuhocbus.com

 

   S-6   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Purchaser Agent

By:    

Name:

Title:

 

 

Address:   Mizuho Bank, Ltd.   1251 Avenue of the Americas   New York, NY 10020
Attention:   Donna DeMagistris Telephone:   (212) 282-3335 Facsimile:   (212)
282-4488 Email: donna.demagistris@mizuhocbus.com

 

   S-7   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

PNC

MIZUHO BANK, NATIONAL ASSOCIATION, LTD.,

as Administrator

By:    

Name:

Title:

 

 

Address:  

PNCMizuho Bank, National Association

225 Fifth

1251 Avenue of the Americas

Pittsburgh, PA 15222-2707New York, NY 10020

Attention:   Mark FalcioneDonna DeMagistris Telephone:   412-762-5327(212)
282-3335 Facsimile:   412-762-9184(212) 282-4488 Email: mark.falcione@pnc
donna.demagistris@mizuhocbus.com With a copy to: pncconduitgroup@pnc.com

 

   S-8   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Purchaser Agent
By:  

 

Name: Title:

Address:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.,   New York Branch   1251
Avenue of the Americas, 12th Floor   New York, NY 10020 Attention:  
Securitization Group Telephone:   (212) 782-4910 Facsimile:   (212) 782-6448
Email:  

ewilliams@us.mufg.jpewilliams@us.mufg.jp and
securitization_reporting@us.mufg.jps

ecuritization_reporting@us.mufg.jp

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Related Committed
Purchaser and as an LC Participant By:  

 

Name:   Title:  

 

Address:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.,   New York Branch   1251
Avenue of the Americas, 12th Floor   New York, NY 10020 Attention:  
Securitization Group Telephone:   (212) 782-4910 Facsimile:   (212) 782-6448
Email:  

ewilliams@us.mufg.jpewilliams@us.mufg.jp and
securitization_reporting@us.mufg.jps

ecuritization_reporting@us.mufg.jp

 

   S-9   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION, as a Conduit Purchaser By:  

 

Name:   Title:  

 

Address:   Gotham Funding Corporation   c/o Global Securitization Services LLC  
114 West 47th Street, Suite 2310   New York, New York 10036 Attention:   Frank
Bilotta Facsimile:   (212) 302-8767 Email:   fbilotta@gssnyc.com

 

   S-10   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

SMBC NIKKO SECURITIES AMERICA, INC., as a Purchaser Agent By:  

 

Name:   Title:  

 

Address:   SMBC Nikko Securities America,Inc.   277 Park Avenue   New York, New
York 10172 Attention:   Peter Nakhla Telephone:   (212) 224-5370 Facsimile:  
(212) 224-4929 Email:   PNakhla@smbcnikko-si.com

 

   S-11   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Related Committed Purchaser and as an
LC Participant By:  

 

Name:   Title:    

 

Address:   Sumitomo Mitsui Banking Corporation   277 Park Avenue   New York, New
York 10172 Attention:   Mohan Mahimtura Telephone:   (212) 224-4715 Facsimile:  
(212) 224 4384 Email: Mohan_Mahimtura@smbcgroup.com

 

   S-12   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser

 

By: MAF Receivables Corp., Its Member

By:     Name: Title:  

 

Address:   Manhattan Asset Funding Company LLC  

c/o SMBC Nikko Securities America, Inc.

277 Park Avenue

New York, New York 10172

Attention:   SVP Telephone:   (212) 224-5347 Facsimile:   (212) 224-4929 Email:
  schembri@smbcnikko-si.com

 

   S-13   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Related Committed Purchaser, as a Purchaser Agent and as an LC Participant

By:     Name: Title:  

 

Address:   Mizuho Bank, Ltd.  

1251 Avenue of the Americas

New York, NY 10020

Attention:   Leon Mo Telephone:   (212) 282-4984   (212) 282-3633 Facsimile:  
(212) 282-4488 Email:   leon.mo@mizuhocbus.com

 

   S-14   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

WORKING CAPITAL MANAGEMENT CO., L.P.,

as a Conduit Purchaser

By:    

Name: Shinichi Nochiide

Title: Attorney-in-fact

 

Address:  

Working Capital Management Co., L.P.

c/o Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention:   Conduit Management Group Telephone:   (212) 282-4998   (212)
282-3633 Facsimile:   (212) 282-4105 Email:   david.krafchik@mizuhocbus.com

 

   S-15   

Receivables Purchase Agreement

(LYB Receivables LLC



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

“Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount minus the amount of cash collateral held in the LC Collateral Account at
such time.

“Administrator” has the meaning set forth in the preamble to this Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of, or assigned to, the Administrator (for the benefit of the
Purchasers) shall not constitute an Adverse Claim.

“Affected Person” has the meaning set forth in Section 1.7(a) of this Agreement.

“Affiliate” means, as to any Person (a) any Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person and (b) in the case of each Conduit Purchaser, the holder(s) of its
capital stock or membership interests, as the case may be. A Person shall be
deemed to control another Person for purposes of this definition if such Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other Person, whether through the
ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Affiliate Receivables” mean any Receivable, the Obligor of which is an
Affiliate of the Seller, the Servicer, any Originator or the Parent.

“Agent Fee Letter” has the meaning set forth in Section 1.5 of this Agreement.

“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.

“Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

“Agreement” has the meaning set forth in the preamble to the Receivables
Purchase Agreement to which this Exhibit I is attached and made a part.

“Alternate Rate” means, for any Settlement Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes, an
interest rate per annum equal to: (i) solely with respect to PNC, as a
Purchaser, (a) the daily average LMIRa) the Euro-Rate for such Settlement Period
or (b) solely for any Portion of Capital for such Settlement Period for which
LMIRthe Euro-Rate is unavailable as described in Section 1.9, the daily average
Base Rate for such Settlement Period or (ii) with respect to any Purchaser other
than PNC, (a) the Euro-Rate

 

I-1



--------------------------------------------------------------------------------

for such Settlement Period or (b) solely for any Portion of Capital for such
Settlement Period for which the Euro-Rate is unavailable as described in
Section 1.9, the daily average Base Rate for such Settlement Period; provided,
however, that the “Alternate Rate” for any day while a Termination Event has
occurred and is continuing shall be an interest rate equal to the Base Rate plus
2.0% per annum.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and all other similar legislation governing
bribery or corruption, in each case, as applicable to the Parent or its
Subsidiaries from time to time.

“Attorney Costs” means the reasonable and properly documented out-of-pocket
fees, charges and disbursements of one counsel for the Administrator and the
other Indemnified Parties taken as a whole and, in the case of any conflict of
interest, one additional counsel to each group of affected Indemnified Parties
similarly situated taken as a whole.

“Bankruptcy Code” means the Title 11 of the United States Code (11 U.S.C. § 101,
et seq.), as amended from time to time.

“Base Rate” means, for any day and any Purchaser Group, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate shall be at
all times equal to the greater of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Purchaser Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Purchaser Agent or its Affiliate based upon various
factors, including such Person’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

(b) 0.50% per annum above the latest Federal Funds Rate.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, and if this definition of “Business Day” is utilized
in connection with the Euro-Rate or LMIR, such day is also a day on which
dealings in deposits in U.S. Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Obligor” means an Obligor which (i) if a natural person, is a resident
of Canada or (ii) if a corporation or other business organization, is organized
under the laws of Canada or any political subdivision thereof, or is a resident
of Canada or any political subdivision thereof.

“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Seller in connection with
all Funded Purchases made by such Purchaser pursuant to Sections 1.2(b) and
1.14(a) of this Agreement, (ii) paid by such

 

I-2



--------------------------------------------------------------------------------

Purchaser, as an LC Participant, to the LC Bank in respect of a Participation
Advance made by such Purchaser to LC Bank pursuant to Section 1.14(b) of this
Agreement and (iii) with respect to the Purchaser that is the LC Bank, paid by
the LC Bank with respect to all drawings under Letters of Credit to the extent
such drawings have not been reimbursed by the Seller or funded by Participation
Advances, as reduced from time to time by Collections distributed and applied on
account of such Capital pursuant to Section 1.4(d) of this Agreement; provided,
that if such Capital shall have been reduced by any distribution and thereafter
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason, such Capital shall be increased by the amount of such rescinded
or returned distribution as though it had not been made.

“Change in Control” means the occurrence of any of the following:

(a) the Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding capital stock, membership interests and all other equity interests
of the Servicer and each Originator free and clear of all Adverse Claims;

(b) Lyondell Chemical ceases to own, directly, 100% of the issued and
outstanding membership interests and all other equity interests of the Seller
free and clear of all Adverse Claims;

(c) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Parent and its Subsidiaries, taken
as a whole, to any Person other than the Parent or one of its Subsidiaries; or

(d) the Parent becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of
acquisition, merger, amalgamation, consolidation, transfer, conveyance or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
of the total voting power of the Voting Stock of the Parent, other than by
virtue of the imposition of a holding company, or the reincorporation of the
Parent in another jurisdiction, so long as the beneficial owners of the Voting
Stock of the Parent immediately prior to such transaction hold a majority of the
voting power of the Voting Stock of such holding company or reincorporation
entity immediately thereafter.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty or (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or

 

I-3



--------------------------------------------------------------------------------

foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Citi Account” means each account established and maintained by the Originators
at Citibank for the purpose of receiving Collections on Receivables.

“Closing Date” means September 11, 2012.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer, the Parent, any Affiliate
of any of the foregoing or any other Person on their behalf in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
amounts deemed to have been received pursuant to Section 1.4(e) of this
Agreement and (c) all other proceeds of such Pool Receivable.

“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule IV or in the applicable Transfer Supplement or other agreement pursuant
to which it became a Purchaser, as such amount may be modified pursuant to any
subsequent assignment pursuant to Section 5.3 or pursuant to an increase
pursuant to Section 1.1(d) or a reduction in the Purchase Limit pursuant to
Section 1.1(b) of this Agreement. If the context so requires, “Commitment” also
refers to a Purchaser’s obligation to make Purchases, make Participation
Advances and/or issue Letters of Credit hereunder.

“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, divided by the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.

“Concentration Percentage” means (i) for any Group A Obligor, 10.00%, (ii) for
any Group B Obligor, 8.00%, (iii) for any Group C Obligor, 6.00% and (iv) for
any Group D Obligor, 4.00%.

“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the five (5) largest Obligor Percentages of the Group D Obligors at such
time, (b) the sum of the three (3) largest Obligor Percentages of the Group C
Obligors at such time, (c) the sum of the two (2) largest Obligor Percentages of
the Group B Obligors at such time, (d) the largest Obligor Percentage of the
Group A Obligors at such time and (e) 10.00%.

 

I-4



--------------------------------------------------------------------------------

“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement as a “Conduit Purchaser.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contract” means, with respect to any Receivable or Excluded Receivable, any and
all contracts, instruments, agreements, leases, invoices, notes or other
writings pursuant to which such Receivable or Excluded Receivables arises or
that evidence such Receivable or Excluded Receivable or under which an Obligor
becomes or is obligated to make payment in respect of such Receivable or
Excluded Receivable.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Seller, the Originators and Lyondell Chemical, are
treated as a single employer under Section 414 of the Code.

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital, (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to Conduit Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchasers at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Conduit Purchaser had not
received payments of interest in respect of such interest component prior to the
maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis, its “interest
component” will equal the amount of interest accruing on such Notes through
maturity) or (b) any other rate agreed to by the Seller and such Conduit
Purchaser as the “CP Rate” for such Conduit Purchaser in the document pursuant
to which such Person becomes a party as a Conduit Purchaser to this Agreement,
or any other writing or agreement provided by such Conduit Purchaser to the
Seller, the Servicer and the applicable Purchaser Agent from time to time. The
“CP Rate” for any Conduit Purchaser for any day while a Termination Event has
occurred and is continuing shall be an interest rate equal to the Base Rate plus
2.0% per annum.

 

I-5



--------------------------------------------------------------------------------

“Credit and Collection Policy” means the global credit policy of the Parent and
its operating Subsidiaries (including the Servicer) in effect on the Closing
Date and attached as Schedule I to this Agreement, as from time to time modified
in compliance with this Agreement.

“Days’ Sales Outstanding” means the ratio, calculated as of the last day of each
calendar month, of (a) the average aggregate Outstanding Balance of all
Receivables over the prior three (3) calendar months to (b) the ratio of (i) the
aggregate initial Outstanding Balance of all Receivables generated by the
Originators during the prior three (3) calendar months to (ii) 90.

“Debt” means, as to any Person at any time, without duplication, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii) bonds,
notes, debentures or similar instruments, (iii) reimbursement obligations under
any drawn letter of credit, (iv) any other transaction (including production
payments (excluding royalties), installment purchase agreements, forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including (x) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (y) accounts payable incurred
in the ordinary course of such Person’s business payable on terms customary in
the trade), or (v) any Guaranty of any such indebtedness of another Person.

“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

“Defaulted Receivable” means a Receivable:

(a) which remains unpaid for more than 90 days but equal to or less than 120
days from the original due date;

(b) as to which an Insolvency Proceeding shall have occurred with respect to the
Obligor thereof; or

(c) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible;

it being understood and agreed that the Outstanding Balance of any Defaulted
Receivable shall be computed without giving effect to any open credit memos or
credit balances; and provided that any Receivable described in clause (b) or
(c) above shall only constitute a Defaulted Receivable for the 30-day period
following the date of commencement of the related Insolvency Proceeding or
write-off, as the case may be.

“Defaulting Purchaser” means any Related Committed Purchaser or LC Participant,
as applicable, that (a) has failed to (i) perform its obligation to fund any
portion of its Purchases or Participation Advances or (ii) pay over to the
Administrator or any Purchaser any other amount within two Business Days of the
date required to be funded or paid by it hereunder, unless, in the

 

I-6



--------------------------------------------------------------------------------

case of clause (i) above, such Related Committed Purchaser or LC Participant, as
applicable, notifies the Administrator and the Seller in writing that such
failure is the result of such Related Committed Purchaser’s or LC Participant’s,
as applicable, good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Seller, the Administrator or any Purchaser
in writing, or has made a public statement to the effect, that it does not
intend to comply with any of its funding obligations under this Agreement or any
other Transaction Document or generally under other agreements in which it
commits or extends credit (unless such writing or public statement relates to
such Related Committed Purchaser’s or LC Participant’s, as applicable,
obligation to fund any portion of its Purchases or Participation Advances and
states that such position is based on such Related Committed Purchaser’s or LC
Participant’s, as applicable, good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied), (c) has failed, within three Business
Days after written request by the Administrator or the Seller, to confirm in
writing in a manner satisfactory to the Administrator and the Seller, that it
will comply with the terms of this Agreement and the other Transaction Documents
relating to its obligations to fund prospective Purchases and Participation
Advances under this Agreement (provided that such Related Committed Purchaser or
LC Participant, as applicable, shall cease to be a Defaulting Purchaser pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrator and the Seller), (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy or
insolvency proceeding or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity; provided that, for the
avoidance of doubt, a Related Committed Purchaser or LC Participant, as
applicable, shall not be a Defaulting Purchaser solely by virtue of the
ownership or acquisition of any equity interest in such Related Committed
Purchaser or LC Participant, as applicable, or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Related Committed Purchaser or LC
Participant, as applicable, with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Related Committed Purchaser or LC Participant, as
applicable (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Related Committed Purchaser
or LC Participant, as applicable.

“Delinquency Ratio” means the ratio (expressed as a percentage) calculated as of
the last day of each calendar month, of (i) the aggregate Outstanding Balance of
all Delinquent Receivables on such day to (ii) the aggregate Outstanding Balance
of all Receivables on such day.

“Delinquent Receivable” means a Receivable which remains unpaid for more than 90
days from the original due date or which would be classified as delinquent
pursuant to the Credit and Collection Policy; it being understood that the
Outstanding Balance of Delinquent Receivables shall be computed without regard
to any open credit memos or credit balances.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

I-7



--------------------------------------------------------------------------------

“Dilution” the portion of any Receivable which is reduced or canceled as a
result of any of the events set forth in Section 1.4(e)(i) of this Agreement.

“Dilution Horizon Ratio” means the ratio (expressed as a percentage), calculated
as of the last day of each calendar month, of (i) the aggregate initial
Outstanding Balance of all Receivables generated by the Originators during the
most recent calendar month (and/or such other calendar month(s) as may be agreed
by the Administrator and the Servicer following an audit of the Servicer), to
(ii) the Net Receivables Pool Balance as of the last day of the most recent
calendar month.

“Dilution Ratio” means the ratio (expressed as a percentage), calculated as of
the last day of each calendar month, of (i) the aggregate amount of Dilutions
during such month (other than amounts related to the Specifically Reserved
Dilution Amount), to (ii) the aggregate initial Outstanding Balance of all
Receivables generated by the Originators during the calendar month prior to such
month.

“Dilution Reserve Floor Percentage” means, on any day, a percentage equal to the
product of (a) the Expected Dilution, times (b) the Dilution Horizon Ratio.

“Dilution Spike” means the highest Dilution Ratio for any calendar month over
the twelve most recently ended calendar months.

“Dilution Volatility” means, on any date, a percentage equal to the product of
(i) the Dilution Spike minus the Expected Dilution and (ii) the Dilution Spike
divided by the Expected Dilution.

“Discount” means:

(a) for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Settlement Period through the issuance of Notes:

CPR x C x ED/360

(b) for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Settlement Period through the issuance of Notes or, if the
LC Bank or any LC Participant has made, or is deemed to have made, a Funded
Purchase in connection with any drawing under a Letter of Credit that has not
been reimbursed pursuant to Section 1.14 of this Agreement:

AR x C x ED/Year

where:

 

AR   =    the Alternate Rate for such Portion of Capital for such Settlement
Period with respect to such Purchaser,

 

I-8



--------------------------------------------------------------------------------

C   =    the Portion of Capital during such Settlement Period with respect to
such Purchaser, CPR   =    the CP Rate for the Portion of Capital for such
Settlement Period with respect to such Purchaser, ED   =    the actual number of
days during such Settlement Period, and Year   =    if such Portion of Capital
is funded based upon: (i) the Euro-Rate or LMIR, 360 days, and (ii) the Base
Rate, 365 or 366 days, as applicable;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
Applicable Law; and provided further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.

“Dynamic Dilution Reserve Percentage” means the ratio (expressed as a
percentage), calculated on any day, of the product of (a) the sum of (i) the
Stress Factor multiplied by Expected Dilution, plus (ii) the Dilution
Volatility, times (b) the Dilution Horizon Ratio.

“Dynamic Loss Reserve Percentage” means a percentage equal to the product of
(i) Stress Factor, (ii) the highest average of the Loss Ratios for any three
consecutive calendar months during the twelve most recent calendar months and
(iii) the Loss Horizon Ratio.

“Eligible Receivable” means, at any time, a Pool Receivable that satisfies the
following:

(a) the Receivable is an “account” or “payment intangible”, each as defined in
Article 9 of the Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction;

(b) the Obligor of the Receivable is: (i) a U.S. Obligor, Canadian Obligor, or
Foreign Obligor; (ii) not a government or a governmental subdivision, affiliate
or agency; (iii) not a debtor in any Insolvency Proceeding; (iv) not an
Affiliate of the Seller, the Servicer, any Originator or the Parent and (v) not
a Sanctioned Obligor;

(c) the Receivable is denominated in U.S. dollars and payable in the United
States of America;

(d) the Receivable is free of all Adverse Claims and freely
transferable/assignable (without requiring the consent of the related Obligor),
giving effect to Applicable Laws that render unenforceable restrictions on
assignment of such Receivable under Applicable Law (including the UCC);

(e) the Receivable represents a bona fide obligation of the Obligor to pay the
stated amount, and the Receivable, together with the related Contract, is
enforceable against the related Obligor in accordance with its terms, except as
such enforceability may

 

I-9



--------------------------------------------------------------------------------

be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law;

(f) the Receivable is not subject to any dispute, counterclaim or hold back
defense, adverse claim, litigation or right of set-off or any offset or netting
arrangement between the related Obligor and an Originator, the Seller or the
Servicer, but a Receivable subject to any of the foregoing shall be ineligible
only to the extent of the amount of such dispute, counterclaim or hold back
defense, adverse claim, litigation or right of set-off or offset or netting
arrangement;

(g) the Receivable, together with the related Contract, conforms with all
Applicable Laws in effect that would materially affect the payment obligations
of the Obligor thereunder;

(h) the Receivable satisfies in all material respects the applicable
requirements of the Credit and Collection Policy;

(i) the Receivable has been billed and is due within 90 days of its original
billing date;

(j) the Originator has validly sold or transferred all of its right, title and
interest in and to such Receivable to the Seller, and the Seller owns good and
marketable title to the Receivable, free and clear of any Adverse Claim;

(k) the Receivable represents a specified amount earned and payable by the
related Obligor that is not subject to the performance of additional services or
the delivery of additional products or goods by the Seller or the Originators,
other than an Originator’s obligation to deliver the related products or goods
to such Obligor’s destination if such products or goods were shipped to such
Obligor within the preceding 14 days and remain in transit to such Obligor; it
being understood that such Receivable shall cease to constitute an Eligible
Receivable if the related products or goods are not delivered (per the terms of
the related Contract) to such Obligor on or prior to the 14th day after the
origination of such Receivable;

(l) the Receivable is not a Delinquent Receivable;

(m) the payment terms of the Receivable have not been amended in any material
respect since its creation, except in accordance with the Credit and Collection
Policy or as otherwise permitted in this Agreement;

(n) the Receivable is not owed by an Obligor of which 50% or more of such
Obligor’s aggregate Receivables balance constitutes Delinquent Receivables or
Defaulted Receivables; and

(o) the Receivable was not originated by a business line or division of a Person
(other than an Originator) that merged or was consolidated with or into an
Originator (whether originated before or after such merger or consolidation)
unless (x) such merger or

 

I-10



--------------------------------------------------------------------------------

consolidation complied with the applicable terms of the Purchase and Sale
Agreement and (y) the inclusion of such business line’s or division’s
Receivables as Eligible Receivables has been approved in writing by the
Administrator and each Purchaser Agent, such approvals not to be unreasonably
withheld or delayed so long as the Servicer, the Seller and the Originator shall
have provided the Administrator and each Purchaser Agent with such information
with respect to such merger or consolidation, such business line or division and
the affected Receivables as the Administrator or any Purchaser Agent has
reasonably requested.

“Engagement Letter” means that certain engagement letter agreement, entered into
between the Servicer and the Structuring Agent in connection with the Purchase
Facility prior to the closing date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Euro-Rate” means, with respect to any Settlement Period, the greater of
(a) 0.00% and (b) the interest rate per annum determined by the Administrator
(which determination shall be conclusive absent manifest error) by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, in either case, providing rate quotations
comparable to those currently provided on such page of such service, as selected
by the Administrator for purposes of providing quotations of interest rates
applicable to U.S. dollar deposits in the London interbank market) at or about
11:00 a.m. (London time) on the Business Day which is two (2) Business Days
prior to the first day of such Settlement Period for an amount comparable to the
Portion of Capital to be funded at the Alternate Rate determined by reference to
the Euro-Rate during such Settlement Period, for a one-month period, by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may
also be expressed by the following formula:

 

   Average of London interbank offered rates quoted by BBA    as shown on
Reuters Screen LIBOR01 Page    or appropriate successor Euro-Rate =   

 

   1.00 - Euro-Rate Reserve Percentage

,where “Euro-Rate Reserve Percentage” means the maximum effective percentage in
effect on such day as prescribed by the Federal Reserve Board for determining
the reserve requirements (including without limitation, supplemental, marginal,
and emergency reserve requirements) with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”). The Euro-Rate shall be
adjusted with respect to any Portion of Capital funded at the Alternate Rate and
based upon the Euro-Rate that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The Administrator
shall give prompt notice to the Seller of the Euro-Rate as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error).

 

I-11



--------------------------------------------------------------------------------

“Excess Concentration” means, without duplication, the sum of the following
amounts:

(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of the aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Foreign Obligors, exceeds 10.00%
of the aggregate Outstanding Balance of all Eligible Receivables; provided,
however, that the aggregate Outstanding Balance of all Eligible Receivables, the
Obligors of which are organized under the laws of a country that neither (a) is
a member of the Organization for Economic Co-operation and Development nor
(b) has a long-term sovereign debt rating of at least “A” by Standard & Poor’s
and “A2” by Moody’s, shall not exceed 2.50% of the aggregate Outstanding Balance
of all Eligible Receivables; plus

(c) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Canadian Obligors, exceeds 7.50%
of the aggregate Outstanding Balance of all Eligible Receivables; plus

(d) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables due more than 60 days after the original billing date
thereof, exceeds 10.00% of the aggregate Outstanding Balance of all Eligible
Receivables; plus

(e) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables for which the related products and goods have been shipped
to the related Obligor but not delivered (per the terms of the related Contract)
to the related Obligor, exceeds 10.00% (or such lesser percentage, if any, which
may be zero percent, designated by the Majority Purchaser Agents upon at least
15 days’ prior written notice to the Seller and the Servicer) of the aggregate
Outstanding Balance of all Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Obligor” means each of the Persons identified on Schedule VI to this
Agreement, as such Schedule may be amended (or deemed amended) by the Servicer
from time to time in accordance with Section 4.2(b) of this Agreement.

“Excluded Receivable” means any Receivables owing by any Obligor that is
designated as an “Excluded Obligor”.

“Excluded Taxes” means, with respect to any Recipient or Affected Person,
(a) Taxes imposed on, or measured by, net income (however denominated, including
gross margin Taxes), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient (or Affected Person) being organized
under the laws of, or having an applicable office or branch in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Recipient (or Affected Person) with
respect to an applicable interest in Receivables, Related Security, Pool
Receivables, a Purchased Interest, a Purchase, a Letter of Credit or a
Commitment, or otherwise under this Agreement or another Transaction Document

 

I-12



--------------------------------------------------------------------------------

pursuant to a law in effect on the date on which (i) such Recipient (or Affected
Person) acquires such interest in such Receivables, Related Security, Pool
Receivables, Purchased Interest, Purchase, Letter of Credit, or Commitment or
becomes a party to this Agreement or such other Transaction Document (other than
pursuant to a request of the Seller pursuant to Section 5.3(g)) or (ii) such
Recipient (or Affected Person) changes its applicable office or branch, except
in each case to the extent that amounts with respect to such Taxes were payable
(pursuant to Section 1.10(a) or (c)) either to such Recipient’s (or Affected
Person’s) assignor immediately before such Recipient (or Affected Person) became
a party to this Agreement or to such Recipient (or Affected Person) immediately
before it changed its applicable office or branch, (c) Taxes attributable to
such Recipient’s (or Affected Person’s) failure to deliver documentation
prescribed by Section 1.10(e), (d) any U.S. federal backup withholding imposed
pursuant to Section 3406 of the Code (or any successor provision) and (e) any
U.S. Federal withholding Taxes imposed pursuant to FATCA.

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

“Expected Dilution” means the average of the Dilution Ratios for the twelve most
recently ended calendar months.

“Expected LC Fees” means, on any day, the aggregate amount of all LC
Participation Fees and LC Fronting Fees that are scheduled to accrue on all
outstanding Letters of Credit over the period beginning on such day and ending
for each Letter of Credit on the date that such Letter of Credit is scheduled to
have expired in accordance with its terms (assuming that no such Letter of
Credit will be drawn or extended, except to the extent already extended or
required to be extended in accordance with its terms).

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the Closing Date
(or any amended or successor version that is substantivelysubstantially
comparable and not materially more onerous to comply with) together withand any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, (b) any
treaty, law, regulation or other official guidance enacted in any jurisdiction,
or relating to an intergovernmental agreement between the United States and any
other jurisdiction, with the purpose (in either case) of facilitating the
implementation of clause (a) above, or (c) any agreement pursuant to the
implementation of clauses (a) or (b) above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.

 

I-13



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” has the meaning set forth in Section 1.5 of this Agreement.

“Fees” means the fees payable by the Seller pursuant to the Fee Letters.

“Final Payout Date” means the date on or after the Termination Date when (i) all
amounts owed to the Administrator, the Purchaser Agents, the Purchasers, the LC
Bank and the LC Participants by the Seller, the Originators, the Servicer and
the Parent under this Agreement and the other Transaction Documents have been
paid; (ii) the Aggregate Capital is reduced to zero and (iii) no Letters of
Credit remain outstanding (or other arrangements with respect to any outstanding
Letters of Credit that are satisfactory to the LC Bank have been made).

“First Amendment Effective Date” means the date on which that certain First
Amendment to this Agreement, dated as of September 23, 2013, becomes effective
in accordance with its terms.

“Foreign Obligor” means an Obligor which is not a U.S. Obligor or a Canadian
Obligor.

“Funded Purchase” shall mean (a) a Purchase that (i) is made pursuant to
Section 1.2(b) or (ii) deemed to have been requested by the Seller pursuant to
Section 1.14(a), the proceeds of which are used to reimburse the LC Bank on
behalf of the Seller for a drawing under a Letter of Credit and (b) a
Participation Advance made by an LC Participant pursuant to Section 1.14(b).

“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or, if

 

I-14



--------------------------------------------------------------------------------

applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of “Al” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group B
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or an
Affiliate of an Obligor that satisfies the definition of “Group A Obligor” shall
be deemed to be a Group A Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and clause (i) of the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor or a Group C Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Subsidiaries that are
Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard & Poor’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, a rating of “Baal” or better by Moody’s on such
Obligor’s (or, if applicable, its parent’s or its majority owner’s) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such parent or
majority owner is a guarantor on the related Contract) receives a split rating
from Standard & Poor’s and Moody’s, then such Obligor (or its parent or majority
owner, as applicable) shall be deemed to have the lower of the two ratings;
provided, further, that if an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by either Standard & Poor’s or Moody’s, but not both, and
satisfies either clause (a) or clause (b) above, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to be a Group C
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group B Obligor” shall
be deemed to be a Group B Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and clause (i) of the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor or a Group C Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Subsidiaries that are
Obligors.

 

I-15



--------------------------------------------------------------------------------

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A-3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-“or better by Standard & Poor’s on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of “Baa3” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group D
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and clause (i) of the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor or a Group C Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Subsidiaries that are
Obligors.

“Group Capital” means, with respect to any Purchaser Group, an amount equal to
the aggregate outstanding Capital of all Purchasers within such Purchaser Group.

“Group Commitment” means, with respect to any Purchaser Group at any time, the
aggregate Commitments of all Related Committed Purchasers within such Purchaser
Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is rated by
neither Moody’s nor Standard & Poor’s shall be a Group D Obligor.

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

 

I-16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller under any Transaction Document, and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

“Information Package” means a report, in substantially the form of Annex A to
this Agreement, furnished to the Administrator and each Purchaser Agent pursuant
to this Agreement, reflective of the Receivables Pool as of the end of the most
recently ended calendar month.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
or any composition or marshaling of assets for creditors of a Person, or other
similar arrangement in respect of a Person’s creditors generally or any
substantial portion of a Person’s creditors, in each of cases (a) and
(b) undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrator (for the
benefit of the LC Bank and the LC Participants), or such other account as may be
so designated as such by the Administrator.

“LC Fronting Fees” has the meaning set forth in the Agent Fee Letter.

“LC Participant” means each Person listed as such for each Purchaser Group as
set forth on the signature pages of this Agreement or in the applicable Transfer
Supplement or other agreement pursuant to which it became an LC Participant.

“LC Participation Amount” means at any time, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.

“LC Participation Fees” has the meaning set forth in the RPA Fee Letter.

“LC Sub-Limit” means an amount equal to the lesser of (a) $200,000,000 and
(b) the Purchase Limit.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Seller pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 1.12(a) of
this Agreement.

 

I-17



--------------------------------------------------------------------------------

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“LMIR” means, for any day during any Settlement Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrator from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
that has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II to this Agreement (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Seller) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

“Lock-Box Agreement” means each deposit account control agreement or similar
agreement, in form and substance satisfactory to the Administrator, among the
Seller, the Servicer (if applicable), the Administrator and a Lock-Box Bank,
governing the terms of the related Lock-Box Accounts, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Lock-Box Conversion Date” means the earlier of (i) October 2, 2012 and (ii) the
Termination Date.

“Loss Horizon Ratio” means the ratio (expressed as a percentage), calculated on
any day, of (i) the aggregate initial Outstanding Balance of all Receivables
generated by the Originators during the five (5) most recent calendar months (or
such other number of calendar months as may be agreed by the Administrator and
the Servicer following an audit of the Servicer), to (ii) the Net Receivables
Pool Balance as of the last day of the most recent calendar month.

 

I-18



--------------------------------------------------------------------------------

“Loss Ratio” means the ratio (expressed as a percentage), calculated as of the
last day of each calendar month, of (a) the sum of (i) the aggregate Outstanding
Balance of all Defaulted Receivables as of the last day of such calendar month
and (ii) the aggregate Outstanding Balance of all Receivables that were less
than or equal to 90 days past due and were written off the applicable
Originator’s or the Seller’s books as uncollectible during the most recently
ended calendar month, to (b) the aggregate initial Outstanding Balance of all
Receivables generated by the Originators during the fourth (4th) most recent
calendar month.

“Lyondell Chemical” has the meaning set forth in the preamble to this Agreement.

“Lyondell Credit Agreement” means the Credit Agreement, dated as of May 4, 2012,
among the Parent and LYB Americas Finance Company, as borrowers, the various
lenders from time to time party thereto, Bank of America, N.A., as
administrative agent, swing line lender and letter of credit issuer, and the
other parties from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

“Majority LC Participants” means, at any time, the LC Participants who at such
time are not Defaulting Purchasers and whose Commitments aggregate more than 50%
of the Commitments of all LC Participants at such time who are not Defaulting
Purchasers.

“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Related Committed Purchasers who at such time are not
Defaulting Purchasers and whose Commitments aggregate more than 50% of the
aggregate of all Group Commitments without giving effect to the Commitment of
any Related Committed Purchaser who at such time is a Defaulting Purchaser.

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Seller, the Servicer, the Parent and the Originators,
individually and in the aggregate) with respect to any event or circumstance, a
material adverse effect on:

(a) the assets, operations, business or financial condition of such Person;

(b) the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectability of any material
portion of the Pool Receivables; or

(d) the status, perfection, enforceability or priority of the Administrator’s,
any Purchaser’s or the Seller’s interest in the Pool Assets.

“Mizuho” has the meaning set forth in the preamble to this Agreement.

“Monthly Settlement Date” means the 18th calendar day of each calendar month (or
if such day is not a Business Day, the next occurring Business Day).

 

I-19



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Net Receivables Pool Balance” means, at any time: (a) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, minus (b) the
Excess Concentration, minus (c) the Specifically Reserved Dilution Amount.

“Net Worth” means, at any time, an amount equal to (i) the Outstanding Balance
at such time of all Pool Receivables that (A) an Insolvency Proceeding has not
have occurred with respect to the applicable Obligor thereof, (B) consistent
with the Credit and Collection Policy, neither have nor should have been written
off as uncollectible and (C) are then owned by the Seller, minus (ii) the sum of
(A) Aggregate Capital at such time, plus (B) the Adjusted LC Participation
Amount, plus (C) the aggregate accrued and unpaid Discount and Fees at such
time, plus (D) the aggregate outstanding principal balance of all Subordinated
Notes at such time, plus (E) the aggregate accrued and unpaid interest on the
Subordinated Notes at such time, plus (F) the aggregate amount of all other
accrued and unpaid obligations of the Seller at such time.

“Non-Extension Day” means the date on which the Scheduled Termination Date would
have occurred if no Purchaser Group had consented to the extension thereof and
each day thereafter until the Capital and all other amounts owed to the
applicable Exiting Purchasers have been paid in full.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Notice Date” has the meaning set forth in Section 1.12(b).

“Obligations” has the meaning set forth in Section 1.2(d).

“Obligor” means, with respect to any Receivable or Excluded Receivable, the
Person obligated to make payments pursuant to the Contract relating to such
Receivable or Excluded Receivable, as the case may be.

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor at such time less the amount (if
any) then included in the calculation of the Excess Concentration pursuant to
clause (i) of the definition thereof with respect to such Obligor, and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control of the United States Department of the Treasury.

“Order” has the meaning set forth in Section 1.19 of this Agreement.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case in accordance with the terms
thereof.

 

I-20



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient or Affected
Person, Taxes imposed as a result of a present or former connection between such
Recipient or Affected Person and the jurisdiction imposing such Tax (other than
connections arising from such Recipient or Affected Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Purchase or Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement and the other Transaction Documents, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
or participation (other than an assignment made pursuant to a request of the
Seller pursuant to Section 5.3(g)).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Parent” means LyondellBasell Industries N.V., a naamloze vennootschap (a public
limited liability company) formed under the laws of The Netherlands.

“Participant Register” has the meaning set forth in Section 5.3(b) of this
Agreement.

“Participation Advance” has the meaning set forth in Section 1.14(b).

“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of this
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Performance Undertaking” means the Performance Undertaking, dated as of the
Closing Date, by the Parent in favor of the Administrator for the benefit of the
Purchasers and the Purchaser Agents, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“PNC” has the meaning set forth in the preamble to this Agreement.

 

I-21



--------------------------------------------------------------------------------

“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Pro Rata Share” shall mean, (i) as to any LC Participant, a fraction, the
numerator of which equals the Commitment of such LC Participant at such time and
the denominator of which equals the aggregate of the Commitments of all LC
Participants at such time and (ii) as to any Related Committed Purchaser, a
fraction, the numerator of which equals the Commitment of such Related Committed
Purchaser at such time and the denominator of which equals the aggregate of the
Commitments of all Related Committed Purchaser at such time.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
receivables securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

“Purchase Account” means the account identified as such on Schedule V of this
Agreement.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Seller, as such
agreement may be amended, supplemented or otherwise modified from time to time.

“Purchase Date” means the date on which a Funded Purchase or a reinvestment is
made pursuant to this Agreement.

“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.

“Purchase Limit” means $1,000,000,000,900,000,000, as such amount may be reduced
from time to time pursuant to Section 1.1(b) or increased from time to time
pursuant to Section 1.1(d). References to the unused portion of the Purchase
Limit shall mean, at any time, an amount equal to (x) the Purchase Limit at such
time, minus (y) the sum of the Aggregate Capital plus the LC Participation
Amount.

 

I-22



--------------------------------------------------------------------------------

“Purchase Notice” has the meaning set forth in Section 1.2(a) of this Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

Aggregate Capital + Adjusted LC

Participation Amount + Total Reserves

Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.

“Purchaser” means each Conduit Purchaser, each Related Committed Purchaser, each
LC Participant and the LC Bank, as applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent in accordance with this Agreement.

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants and (ii) for any other Purchaser
that does not have a related Conduit Purchaser, such Purchaser, together with
its Purchaser Agent and each other Purchaser for which such Purchaser Agent acts
as a Purchaser Agent hereunder. Each Purchaser Group party to this Agreement as
of the ClosingSecond Amendment Effective Date is identified on Schedule IV.

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s Group
Commitment divided by the aggregate Group Commitments of all Purchaser Groups.

“Rating Agency” mean each of Standard & Poor’s, Moody’s and each of the other
nationally recognized statistical rating organizations (and each other rating
agency then rating the Notes of any Conduit Purchaser).

“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller (as assignee of an Originator), or any right of the Seller or any
Originator to payment from or on behalf of, an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance arising in connection with the sale of petrochemicals or other
goods and the rendering of services in the ordinary course of the

 

I-23



--------------------------------------------------------------------------------

applicable Originator’s business, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including, without limitation, indebtedness and other obligations represented by
an individual invoice or agreement, shall constitute a Receivable separate from
a Receivable consisting of the indebtedness and other obligations arising from
any other transaction. Notwithstanding the foregoing, neither (i) Excluded
Receivables nor (ii) Affiliate Receivables shall constitute “Receivables” for
purposes of this Agreement or any other Transaction Document.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
sold or contributed (or purported to be sold or contributed) to the Seller
pursuant to the Purchase and Sale Agreement prior to the Termination Date.

“Recipient” means the Administrator, a Purchaser, a Purchaser Agent or any other
recipient of any payment to be made by or on account of any obligation of the
Seller (or otherwise) under this Agreement.

“Register” has the meaning set forth in Section 5.3(c) of this Agreement.

“Reimbursement Date” has the meaning set forth in Section 1.14(a) of this
Agreement.

“Reimbursement Obligation” has the meaning set forth in Section 1.14(a) of this
Agreement.

“Related Committed Purchaser” means each Person listed as such on the signature
pages of this Agreement or in the applicable Transfer Supplement or other
agreement pursuant to which it became a Related Committed Purchaser, other than
any such Person that ceases to be a party hereto pursuant to a Transfer
Supplement.

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) solely to the extent applicable to such Receivable, all of the Seller’s and
each Originator’s rights, interests and claims under the related Contracts and
all guaranties, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise; and

 

I-24



--------------------------------------------------------------------------------

(e) all of the Seller’s rights, interests and claims under the Purchase and Sale
Agreement and the other Transaction Documents.

“Required Capital Amount” has the meaning set forth in the Purchase and Sale
Agreement.

“Restricted Payments” has the meaning set forth in Section 1(l) of Exhibit IV of
this Agreement.

“RPA Fee Letter” has the meaning set forth in Section 1.5 of this Agreement.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.Sanctions” means any sanction
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.that is (a) currently
the subject of any Sanctions or (b) located, organized or resident in a
Designated Jurisdiction.

“Scheduled Termination Date” means September 11, 2015,August 24, 2018, subject
to the extension thereof with respect to any Purchaser pursuant to
Section 1.2(e).

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.

“Second Amendment Effective Date” means August 26, 2015.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

I-25



--------------------------------------------------------------------------------

“Servicer Replacement Conditions” has the meaning set forth in Section 4.1(e) of
this Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

“Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each Business Day selected from
time to time by the Administrator (it being understood that the Administrator
may select such Settlement Date to occur as frequently as daily), or, in the
absence of such selection, the Monthly Settlement Date.

“Settlement Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial purchase pursuant to Section 1.2 of
this Agreement (or in the case of any fees payable hereunder, commencing on the
Closing Date) and ending on (but not including) the next Monthly Settlement
Date, and (ii) thereafter, each period commencing on such Monthly Settlement
Date and ending on (but not including) the next Monthly Settlement Date, and
(b) on and after the Termination Date, such period (including a period of one
day) as shall be selected from time to time by the Administrator or, in the
absence of any such selection, each period of 30 days from the last day of the
preceding Settlement Period.

“Specifically Reserved Dilution Amount” means, at any time, the aggregate amount
then recorded on the books and records of the Originators as the aggregate
accrued liability for future deductions or rebate payments related to trade and
marketing activities of the Originators with respect to the Pool Receivables.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business and any successor thereto that is a
nationally recognized statistical rating organization.

“Stress Factor” means 2.25.

“Structuring Agent” means PNC Capital Markets LLC.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

I-26



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.

“Termination Date” means, the earliest to occur of: (a) the Scheduled
Termination Date, (b) the date determined pursuant to Section 2.2 of this
Agreement, and (c) the date specified by the Seller upon 30 days prior written
notice to the Administrator and the Purchaser Agents pursuant to Section 1.1(b).

“Termination Day” means: (a) each day on which any of the conditions set forth
in Section 2 of Exhibit II to this Agreement are not satisfied and (b) each day
that occurs on or after the Termination Date.

“Termination Event” has the meaning specified in Exhibit V to this Agreement.
For the avoidance of doubt, any Termination Event that occurs shall be deemed to
be continuing unless and until such Termination Event has been waived in
accordance with the terms of this Agreement.

“Total Reserves” means an amount, as of any date of calculation, equal to the
sum of (I) the product of (i) the sum of (a) the higher of (x) the sum of the
Concentration Reserve Percentage and Dilution Reserve Floor Percentage and
(y) the sum of the Dynamic Loss Reserve Percentage and Dynamic Dilution Reserve
Percentage and (b) the Yield and Servicing Fee Reserve Percentage and (ii) the
Net Receivables Pool Balance, plus (II) (i) if such date is more than ninety
(90) days prior to the Scheduled Termination Date (or, if the Purchasers have
agreed to extend the current Scheduled Termination Date in accordance with
Section 1.2(e), the Scheduled Termination Date as it will be so extended), zero
($0), or (ii) in any other case, the aggregate amount of all LC Participation
Fees that are scheduled to accrue on all outstanding Letters of Credit over the
period beginning on the Scheduled Termination Date and ending for each Letter of
Credit on the date that such Letter of Credit is scheduled to have expired in
accordance with its terms (assuming that no such Letter of Credit will be drawn
or extended, except to the extent already extended or required to be extended in
accordance with its terms).

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Subordinated Notes, the Fee Letters, the Performance Undertaking, the
Lock-Box Agreements, the Seller’s limited liability company agreement and all
other certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Transaction Information” means any information provided to any Rating Agency in
connection with such Rating Agency providing or proposing to provide a rating of
any Conduit Purchaser’s commercial paper notes or monitoring any such rating,
including, without limitation, such information regarding the Seller, the
Servicer, any Originator, the Parent, any of their respective Affiliates or the
Receivables; provided, however, that, “Transaction Information” shall not
include any information provided by the Parent or any of its Affiliates to any
nationally recognized statistical rating organization (other than information
solely related to the Receivables subject to this Agreement) in connection with
such rating organization providing a rating or proposing to provide a rating to,
or monitoring an existing rating of the Parent or any of its Affiliates or any
debt securities of any of the foregoing.

 

I-27



--------------------------------------------------------------------------------

“Transfer Supplement” has the meaning set forth in Section 5.3(c).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“U.S. Obligor” means an Obligor which (i) if a natural person, is a resident of
the United States (or of a U.S. territory (including, without limitation, Puerto
Rico and the U.S. Virgin Islands)) or (ii) if a corporation or other business
organization, is organized under the laws of the United States (or of a U.S.
territory (including, without limitation, Puerto Rico and the U.S. Virgin
Islands)) or any political subdivision thereof, or is a resident of the United
States (or of a U.S. territory (including, without limitation, Puerto Rico and
the U.S. Virgin Islands)) or any political subdivision thereof.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Withholding Agent” means the Seller, the Servicer and any party making a
payment on behalf of, and at the request of, the Seller or the Servicer.

“Yield and Servicing Fee Reserve Percentage” means at any time:

1.50 x DSO x (BR + SFR)

                               360

where:

BR = the daily average Base Rate computed for the most recent Settlement Period,

 

I-28



--------------------------------------------------------------------------------

DSO = Days’ Sales Outstanding for the Fiscal Month most recently ended, and

SFR = the Servicing Fee Rate.

 

I-29



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1. Conditions Precedent to Effectiveness. The effectiveness of this Agreement is
subject to the condition precedent that the Administrator shall have received,
on or before the Closing Date, each of the following, each in form and substance
(including the date thereof) reasonably satisfactory to the Administrator and
each Purchaser Agent:

(a) Counterparts of (i) this Agreement, duly executed by the parties hereto, and
(ii) the Lock-Box Agreements, the Fee Letters, the Purchase and Sale Agreement,
the Performance Undertaking and each of the other Transaction Documents, duly
executed by the parties thereto.

(b) Copies of: (i) the resolutions or unanimous written consents of the board of
directors (or equivalent governing body) of each of the Parent, the Seller, the
Servicer and each Originator authorizing the execution, delivery and performance
by the Parent, the Seller, the Servicer and such Originator, as the case may be,
of this Agreement and the other Transaction Documents to which it is a party;
(ii) all documents evidencing other necessary corporate or organizational action
and governmental approvals, if any, with respect to this Agreement and the other
Transaction Documents and (iii) the certificate of incorporation (or equivalent
organizational document) and by-laws (or equivalent governing document) of the
Parent, the Seller, each Originator and the Servicer, in each case, certified by
the Secretary or Assistant Secretary (or equivalent authorized person) of the
applicable party.

(c) A certificate of the Secretary or Assistant Secretary (or equivalent
authorized person) of each of the Parent, the Seller, the Servicer and each
Originator certifying as to the names and true signatures of its officers who
are authorized to sign this Agreement and the other Transaction Documents to
which it is a party. Until the Administrator receives a subsequent incumbency
certificate from the Parent, the Seller, the Servicer or such Originator, as the
case may be, the Administrator shall be entitled to rely on the last such
certificate delivered to it by the Parent, the Seller, the Servicer or such
Originator, as the case may be.

(d) Proper financing statements (Form UCC-1), duly authorized and suitable for
filing under the UCC of all jurisdictions that the Administrator may reasonably
deem necessary or desirable in order to perfect the interests of the Seller and
the Administrator (for the benefit of the Purchasers) contemplated by the
Purchase and Sale Agreement and this Agreement, as applicable.

(e) Proper financing statement amendments (Form UCC-3), duly authorized and
suitable for filing under the UCC of all jurisdictions that the Administrator
may reasonably deem necessary or desirable to release all security interests and
other rights of any Person in the Receivables, Contracts or Related Security
previously granted by any Originator or the Seller.

(f) Completed UCC search reports, dated on or shortly before the Closing Date,
listing the financing statements filed with the Secretary of State (or similar
official) in all applicable jurisdictions that name the Originators or the
Seller as debtor, together with copies of such financing statements, and similar
search reports with respect to judgment liens, federal tax liens and liens of
the PBGC in such jurisdictions, as the Administrator may reasonably request,
showing no Adverse Claims on any Pool Assets other than those which are released
as of the Closing Date pursuant to clause (e) above.

 

II-1



--------------------------------------------------------------------------------

(g) Favorable opinions, addressed to the Administrator, each Purchaser Agent and
each Purchaser, in form and substance reasonably satisfactory to the
Administrator, from Baker Botts L.L.P.,outside counsel for the Parent, the
Seller, the Originators and the Servicer, and internal counsel for the Parent,
the Seller, the Originators and the Servicer, covering such matters as the
Administrator may reasonably request, including, without limitation, certain
organizational and New York enforceability matters, certain bankruptcy matters
and certain UCC matters.

(h) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month of July, 2012.

(i) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Letters), costs and expenses to the extent then
due and payable on the Closing Date, including, to the extent invoices have been
presented to the Seller at least one (1) Business Day prior to the Closing Date,
any such costs, fees and expenses arising under or referenced in Section 5.4 of
this Agreement and the Fee Letters.

(j) certificates of existence or good standing with respect to each of the
Seller, the Originators and the Servicer issued by the Secretary of State (or
similar official) of the jurisdiction of each such Person’s organization or
formation.

(k) All information with respect to the Receivables as the Administrator or the
Purchasers may reasonably request.

(l) Such other approvals, opinions or documents as the Administrator or the
Purchasers may reasonably request.

2. Conditions Precedent to All Funded Purchases, Issuances of Letters of Credit
and Reinvestments. Each Funded Purchase (including the initial Funded Purchase)
and the issuance of any Letters of Credit and each reinvestment shall be subject
to the further conditions precedent that:

(a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, a completed pro forma Information Package to reflect the level
of Aggregate Capital, the LC Participation Amount and related reserves and the
calculation of the Purchased Interest after such purchase or issuance, as the
case may be, and a completed Purchase Notice in the form of Annex B; and

(b) on the date of such Funded Purchase, issuance of any Letters of Credit or
reinvestment, as the case may be, the following statements shall be true (and
acceptance of the proceeds of such Funded Purchase, issuance or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):

 

II-2



--------------------------------------------------------------------------------

  (i) the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such Funded Purchase, issuance or reinvestment as though made on and as of such
date except for representations and warranties that are expressly made as of an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

 

  (ii) no event has occurred and is continuing, or would result immediately
after giving effect to such Funded Purchase, issuance or reinvestment, that
constitutes a Termination Event or an Unmatured Termination Event;

 

  (iii) the Aggregate Capital plus the LC Participation Amount, immediately
after giving effect to any such Funded Purchase, issuance or reinvestment, as
the case may be, does not exceed the Purchase Limit;

 

  (iv) the LC Participation Amount, immediately after giving effect to any such
issuance, does not exceed the aggregate of the Commitments of the LC
Participants;

 

  (v) the Purchased Interest, immediately after giving effect to any such Funded
Purchase, issuance or reinvestment, as the case may be, does not exceed 100%;
and

 

  (vi) the Termination Date has not occurred.

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser on the
Closing Date and on the date of each Funded Purchase, reinvestment and issuance
of a Letter of Credit under this Agreement that:

(a) Existence and Power. The Seller (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the limited liability company power and authority to transact
the business in which it is engaged and proposes to engage and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a Material Adverse Effect.

(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party (i) are within the Seller’s limited
liability company powers, (ii) have been duly authorized by all necessary
limited liability company action, (iii) require no authorization, consent,
license or exemption from, or filing or registration with, any governmental
body, agency or official, except (A) such approvals which have been obtained
prior to the Closing Date and remain in full force and effect, (B) the filing of
UCC financing statements and continuation statements and (C) such approvals, the
absence of which would not reasonably be expected have a Material Adverse
Effect, (iv) do not contravene, or constitute a default under, (A) any provision
of Applicable Law or any judgment, injunction, order or decree binding upon the
Seller, (B) any provision of the limited liability company agreement of the
Seller, (C) any covenant, indenture or agreement of or affecting the Seller or
any of its property, in each case, where such contravention or default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and (v) do not result in the creation or imposition of
any lien prohibited by the Transaction Documents on any property of the Seller.

(c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

(d) Accuracy of Information. Each Information Package and all other information
(including, without limitation, any financial statements) furnished by or on
behalf of the Seller in writing (or, in the case of any Information Package, by
or on behalf of the Servicer) to the Administrator, any Purchaser Agent or any
Purchaser for purposes of or in connection with this Agreement or any other
Transaction Document is true and accurate in all material respects on the date
such information is stated or certified; provided that to the extent any such
information was based upon or constitutes a forecast or projection, the Seller
represents only that it acted in good faith and utilized assumptions reasonable
at the time made (it being understood and agreed that any information set forth
in any Information Package shall not constitute a forecast or projection for
purposes of this proviso).

 

III-1



--------------------------------------------------------------------------------

(e) Actions, Suits. There is no litigation, arbitration or governmental
proceeding pending or, to the knowledge of the Seller, threatened in writing
against the Seller that (i) purports to adversely affect the legality, validity
or enforceability of this Agreement or any other Transaction Document (other
than such litigation that the Administrator has reasonably determined to be
frivolous) or (ii) would reasonably be expected to have a Material Adverse
Effect.

(f) Accuracy of Exhibits; Account Arrangements. The names and addresses of all
the Lock-Box Banks together with the account numbers of the Lock-Box Accounts
and Lock-Boxes at such Lock-Box Banks, are specified in Schedule II to this
Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts and Lock-Boxes as have been notified to the Administrator), and each
Lock-Box Account and Lock-Box is subject to a Lock-Box Agreement. All
information on each Exhibit, Schedule or Annex to this Agreement or the other
Transaction Documents is true and complete. The Seller has not granted any
interest in any Lock-Box Account (or any related Lock-Box) to any Person other
than the Administrator and the Administrator has control (within the meaning of
Section 9-104 of the UCC) of each Lock-Box Account.

(g) No Material Adverse Effect. Since the date of formation of the Seller as set
forth in its certificate of formation, there has been no Material Adverse
Effect.

(h) Names and Location. The Seller has not used any corporate names, trade names
or assumed names other than its name set forth on the signature pages of this
Agreement. The Seller is “located” (as such term is defined in the applicable
UCC) in Delaware. The office where the Seller keeps its records concerning the
Receivables is at the address set forth in the notice provision of this
Agreement.

(i) Margin Stock. The Seller is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X, as issued by the Federal Reserve Board), and no proceeds
of any purchase or reinvestment under this Agreement will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(j) Eligible Receivables. Each Pool Receivable listed as an Eligible Receivable
in any Information Package or any other report delivered by the Seller or the
Servicer to the Administrator or included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance on any date is an Eligible
Receivable as of the effective date of the information reported in such
Information Package or other report or as of the date of such calculation, as
the case may be.

(k) Credit and Collection Policy. The Seller has complied, or has caused the
compliance, in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable.

 

III-2



--------------------------------------------------------------------------------

(l) Investment Company Act. The Seller is not required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended. The
Seller (a) satisfies the requirements to rely on the exemption from the
definition of “investment company” provided by Section 3(c)(5)(A) under the
Investment Company Act, although there may be additional exclusions or
exemptions available to the Seller, and (b) is not a “covered fund” as defined
in the final regulations issued December 10, 2013, implementing the “Volcker
Rule” (Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act).

(m) No Other Obligations. The Seller does not have outstanding any security of
any kind except membership interests issued to Lyondell Chemical in connection
with its organization and the Subordinated Notes, and has not incurred, assumed,
guaranteed or otherwise become directly or indirectly liable for, or in respect
of, any Debt and no Person has any commitment or other arrangement to extend
credit to the Seller, in each case, except pursuant to the terms of the
Transaction Documents.

(n) OFAC; Anti-Corruption Laws.

(i) Neither the Seller, nor any of the Parent’s Subsidiaries, nor to the
knowledge of any officer of the Seller, any director, officer or employee of the
Seller or any of the Parent’s Subsidiaries, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction.

(ii) (n) No Sanctions. The Seller is not a Sanctioned Person. To the Seller’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor. The Seller and its Affiliates: (i) have
less than 15% of their assets in Sanctioned Countries; and (ii) derive less than
15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. Neither the Seller nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or
(B) otherwise in compliance with OFAC’s sanctions regulations.The Parent and its
Subsidiaries have conducted their businesses in material compliance with
applicable Anti-Corruption Laws, and the Parent has instituted and maintains
policies and procedures designed to promote and achieve compliance with such
Anti-Corruption Laws.

(o) Tax Status. The Seller has (i) timely filed all material tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, which are
shown to be due and payable by it in such returns, other than taxes, assessments
and other governmental charges being contested in good faith, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Adequate provisions in accordance with
GAAP for taxes on the books of the Seller have been made for all open years and
for the current fiscal period.

(p) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(q) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Seller to the Purchasers under this Agreement will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and (ii) made in the ordinary course of business
or financial affairs of the Seller.

 

III-3



--------------------------------------------------------------------------------

(r) The Receivables.

(i) Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Pool Receivables in favor of the
Administrator (for the benefit of the Purchasers), which security interest is
prior to all other Adverse Claims and is enforceable as such as against
creditors of and purchasers from the Seller.

(ii) Ownership of Receivables. The Seller has acquired, for fair consideration
and reasonably equivalent value, all of the right, title and interest of the
applicable Originator in each Pool Receivable, together with the Related
Security. Each Pool Receivable, together with the Related Security, is owned by
the Seller free and clear of any Adverse Claim.

(iii) Perfection and Related Security. All appropriate financing statements have
been filed in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the sale of the Receivables and Related
Security from the Originators to the Seller pursuant to the Purchase and Sale
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement.

(s) The Lock-Box Accounts.

(i) Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box Account is in the name of the Seller, and the
Seller owns the Lock-Box Accounts free and clear of any Adverse Claim (other
than the interest of the Lock-Box Bank as set forth in the applicable Lock-Box
Agreement).

(iii) Perfection. The Seller has delivered to the Administrator a fully executed
Lock-Box Agreement relating to each Lock-Box Account, pursuant to which each
applicable Lock-Box Bank has agreed, following notice by the Administrator that
it is exercising its right to assume exclusive control of such Lock-Box Account,
to comply only with all instructions originated by the Administrator (on behalf
of the Purchasers) directing the disposition of funds in such Lock-Box Account
without further consent by the Seller or the Servicer.

 

III-4



--------------------------------------------------------------------------------

(t) Priority.

(i) Other than the transfer of the Receivables to the Seller under the Purchase
and Sale Agreement, and by the Seller under this Agreement and/or the security
interest granted to the Administrator pursuant to this Agreement, neither the
Seller nor any Originator has pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables transferred or
purported to be transferred under the Transaction Documents, the Lock-Box
Accounts or any subaccount thereof. Neither the Seller nor any Originator has
authorized the filing of, or is aware of any financing statements against any of
the Seller or such Originator that purport to perfect a security interest in
Receivables or include a description of Receivables transferred or purported to
be transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, other than any financing statement (i) relating to the sale
thereof by such Originator to the Seller under the Purchase and Sale Agreement
or (ii) relating to the security interest granted to the Administrator under
this Agreement.

(ii) Neither the Seller nor the Servicer has consented to any bank maintaining
any Lock-Box Account to comply with instructions of any person other than the
Seller, the Servicer and the Administrator.

2. Representations and Warranties of the Servicer. The Servicer represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser on the
Closing Date and on the date of each Funded Purchase, reinvestment and issuance
of a Letter of Credit under this Agreement that:

(a) Existence and Power. The Servicer (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) has the corporate power and authority to transact the business in which it
is engaged and proposes to engage and (iii) is duly qualified and in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not reasonably
be expected to have a Material Adverse Effect.

(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party (i) are within the Servicer’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) require no authorization, consent, license or exemption from, or
filing or registration with, any governmental body, agency or official, except
(A) such approvals which have been obtained prior to the Closing Date and remain
in full force and effect and (B) such approvals, the absence of which would not
reasonably be expected have a Material Adverse Effect, (iv) do not contravene,
or constitute a default under, (A) any provision of Applicable Law or any
judgment, injunction, order or decree binding upon the Servicer, (B) any
provision of the certificate of incorporation or bylaws of the Servicer, (C) any
covenant, indenture or material agreement of or affecting the Servicer or any of
its property, in each case, where such contravention or default, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, and (v) do not result in the creation or imposition of any lien
prohibited by the Transaction Documents any property of the Servicer or any of
its Subsidiaries.

(c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

 

III-5



--------------------------------------------------------------------------------

(d) Accuracy of Information. Each Information Package and all other information
(including, without limitation, any financial statements) furnished by (or on
behalf of) the Servicer in writing to the Administrator, any Purchaser Agent or
any Purchaser for purposes of or in connection with this Agreement or any other
Transaction Document is true and accurate in all material respects on the date
such information is stated or certified; provided that to the extent any such
information was based upon or constitutes a forecast or projection, the Servicer
represents only that it acted in good faith and utilized assumptions reasonable
at the time made.

(e) Actions, Suits. Except as disclosed in the Parent’s Form 10-K for the fiscal
year ended December 31, 2011,2014, there is no litigation, arbitration or
governmental proceeding pending or, to the knowledge of the Servicer, threatened
in writing against the Servicer that (i) purports to adversely affect the
legality, validity or enforceability of this Agreement or any other Transaction
Document (other than such litigation that the Administrator has reasonably
determined to be frivolous) or (ii) would reasonably be expected to have a
Material Adverse Effect.

(f) No Material Adverse Effect. Since December 31, 2011,2014, there has been no
Material Adverse Effect.

(g) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable.

(h) Investment Company Act. The Servicer is not required to registeredregister
as an “investment company” under the Investment Company Act of 1940, as amended.

(i) OFAC; Anti-Corruption Laws.

(i) Neither the Servicer, nor any of the Parent’s Subsidiaries, nor, to the
knowledge of the Chief Executive Officer, Chief Compliance Officer or General
Counsel of the Servicer, any director, officer or employee of the Parent or any
of Parent’s Subsidiaries, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) currently the subject of any
Sanctions or (b) located, organized or resident in a Designated Jurisdiction.

(ii) (i) No Sanctions. The Servicer is not a Sanctioned Person. To the
Servicer’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Pool Receivable owing by such Obligor. The Servicer and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither the
Servicer nor any of its Subsidiaries engages in activities related to Sanctioned
Countries except for such activities as are (A) specifically or generally
licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.The Parent and its Subsidiaries have conducted their businesses in
material compliance with applicable Anti-Corruption Laws, and the Parent has
instituted and maintains policies and procedures designed to promote and achieve
compliance with such Anti-Corruption Laws.

 

III-6



--------------------------------------------------------------------------------

(j) Financial Condition. The consolidated balance sheets of the Parent and its
consolidated subsidiaries as of June 30, 2012 and the related statements of
income and shareholders’ equity of the Parent and its consolidated subsidiaries
for the fiscal quarter then ended, copies of which have been furnished to the
Administrator and each Purchaser Agent, present fairly in all material respects
the consolidated financial position of the Parent and its consolidated
subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied except as noted therein.

(k) Tax Status. The Servicer has (i) timely filed all material tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, which are
shown to be due and payable by it in such returns, other than taxes, assessments
and other governmental charges being contested in good faith, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Adequate provisions in accordance with
GAAP for taxes on the books of the Servicer have been made for all open years
and for the current fiscal period.

(l) ERISA. Each member of the Controlled Group has fulfilled its obligations
under the minimum funding standards of, and is in compliance in all material
respects with, ERISA and the Code to the extent applicable to it and, other than
a liability for premiums under Section 4007 of ERISA, does not owe any liability
to the PBGC or a Plan under Title IV of ERISA, except any such matters as would
not reasonably be expected, in the aggregate, to have a Material Adverse Effect.
As of the Closing Date, no member of the Controlled Group has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA except such liabilities as would not reasonably be expected, in the
aggregate, to have a Material Adverse Effect.

 

III-7



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. At all times from the Closing Date until the Final
Payout Date:

(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:

(i) Annual Financial Statements of the Seller. Promptly upon completion and in
no event later than 90 days after the close of each fiscal year of the Seller,
annual unaudited financial statements of the Seller certified by a designated
financial or other officer of the Seller.

(ii) Information Packages. Not later than 2 Business Days prior to each
Settlement Date, an Information Package as of the most recently completed
calendar month.

(iii) Quarterly Financial Statements of the Parent. As soon as available and in
no event later than 60 days following the end of each of the first three fiscal
quarters in each of the Parent’s fiscal years, (A) the unaudited consolidated
balance sheet and statements of income of the Parent and its Subsidiaries as at
the end of such fiscal quarter and the related unaudited consolidated statements
of earnings and cash flows for such fiscal quarter and for the elapsed portion
of the fiscal year ended with the last day of such fiscal quarter, in each case
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year, all of which shall be certified by the chief financial
officer, the treasurer or any financial officer (including a controller) of the
Parent that they fairly present in all material respects, in accordance with
GAAP, the financial condition of the Parent and its consolidated Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes, and (B) management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter.

(iv) Annual Financial Statements of the Parent. Within 90 days after the close
of each of the Parent’s fiscal years, the consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year, all
reported on by independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

IV-1



--------------------------------------------------------------------------------

(v) Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC.

(vi) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Sections 3(a)(iii), 3(a)(iv) and
3(a)(v) of this Exhibit IV (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) (A) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at www.lyondellbasell.com/index.htm, or such
documents are posted to the SEC’s website at www.sec.gov; or (B) on which such
documents are posted on the Parent’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Purchaser Agent and the Administrator
have access (whether a commercial, third-party website or whether sponsored by
the Administrator), and (ii) on which the Seller notifies (which may be by
facsimile or electronic mail) the Administrator and each Purchaser Agent of the
posting of any such documents.

(b) Notice of Termination Events or Unmatured Termination Events. The Seller (or
the Servicer on its behalf) will notify the Administrator and each Purchaser
Agent in writing promptly upon (but in no event later than five Business Days
after) a financial or other officer learning of the occurrence of a Termination
Event or Unmatured Termination Event. Such notice shall be given by the chief
financial officer or chief accounting officer of the Seller and shall describe
such Termination Event or Unmatured Termination Event, and if applicable, the
steps being taken by the Person(s) affected with respect thereto.

(c) Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except, in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this paragraph
(c) shall prevent any transaction permitted by paragraph (i) below or not
otherwise prohibited by this Agreement or any other Transaction Document.

(d) Compliance with Laws. The Seller will comply in all material respects with
the requirements of all laws, rules, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

IV-2



--------------------------------------------------------------------------------

(e) Furnishing of Information and Inspection of Receivables. The Seller will
furnish or cause to be furnished to the Administrator and each Purchaser Agent
from time to time such information with respect to the Pool Receivables as the
Administrator or any Purchaser Agent may reasonably request. The Seller will, at
the Seller’s expense, during regular business hours upon reasonable prior
written notice, permit the Administrator and/or any Purchaser Agent or their
agents or representatives to (i) examine and make copies of and abstracts from
the books and records relating to the Pool Receivables or other Pool Assets,
(ii) visit the offices and properties of the Seller for the purpose of examining
such books and records (subject to applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract (so long as any such contractual restrictions are not created in
contemplation of preventing the inspection rights under this provision) or by
law, regulation or governmental guidelines and in accordance with applicable
safety procedures), and (iii) discuss matters relating to the Pool Receivables,
other Pool Assets or the Seller’s performance under the Transaction Documents to
which it is a party with any of the officers of the Seller and (only during the
continuance of a Termination Event) its independent accountants, in each case,
having knowledge of such matters; provided, that unless a Termination Event has
occurred and is continuing, (A) the Seller shall be required to reimburse the
Administrator for only one (1) such audit in any twelve-month period and (B) the
Administrator and the Purchaser Agents hereby agree to coordinate their due
diligence visits.

(f) Payments on Receivables, Lock-Box Accounts. The Seller (or the Servicer on
its behalf) will, and will cause each Originator to, at all times, instruct all
Obligors to deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box (or at any time prior to the Lock-Box Conversion Date, so long as no
Termination Event has occurred and is continuing, the Citi Account). If any
payments on the Pool Receivables or other Collections are received by the
Seller, the Servicer or an Originator, it shall hold (or cause the Servicer or
such Originator to hold) such payments in trust for the benefit of the
Administrator, the Purchaser Agents and the Purchasers and promptly (but in any
event within one Business Day after receipt) remit such funds into a Lock-Box
Account; provided, however, at any time prior to the Lock-Box Conversion Date,
so long as no Termination Event has occurred and is continuing, funds received
in the Citi Account shall not be required to be remitted to a Lock-Box Account.
The Seller (or the Servicer on its behalf) will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Agreement. The Seller shall
not permit funds other than Collections on Pool Receivables and other Pool
Assets to be deposited into any Lock-Box Account. If such funds are nevertheless
deposited into any Lock-Box Account, the Seller (or the Servicer on its behalf)
will within two Business Days identify and transfer such funds, to the
appropriate Person entitled to such funds. The Seller will not, and will not
permit the Servicer, any Originator or other Person to commingle Collections or
other funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds. The Seller shall only add a Lock-Box Account (or
the related Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition and an
executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Seller
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
Lock-Box) with the prior written consent of the Administrator.

 

IV-3



--------------------------------------------------------------------------------

(g) Sales, Liens, etc. Except as otherwise provided herein, the Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted
under Section 4.2(a) of this Agreement, the Seller will not, and will not permit
the Servicer to, alter the delinquency status or adjust the Outstanding Balance
or otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. The Seller shall at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.

(i) Fundamental Changes. The Seller shall not, without the prior written consent
of the Administrator and the Majority Purchaser Agents, permit itself (i) to
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person or (ii) to be owned by any Person other than Lyondell Chemical. The
Seller shall provide the Administrator at least 30 days’ prior written notice
before making any change in the Seller’s name, location or making any other
change in the Seller’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrator pursuant to this sentence shall
set forth the applicable change and the proposed effective date thereof. The
Seller will also maintain and implement (or cause the Servicer to maintain and
implement) administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain (or cause
the Servicer to keep and maintain) all documents, books, records, computer tapes
and disks and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or reasonably desirable to establish
and maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a first priority
perfected security interest in the Pool Assets, in each case free and clear of
any Adverse Claim, in favor of the Administrator (on behalf of the Purchasers),
including taking such action to perfect, protect or more fully evidence the
interest of the Administrator (on behalf of the Purchasers) as the Administrator
or any Purchaser Agent may reasonably request.

(k) Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchaser Agents, the Seller will not (and will not permit the
Originators to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of the Seller’s organizational
documents which requires the consent of the “Independent Director” (as such term
is used in the Seller’s limited liability company agreement).

(l) Restricted Payments.

(i) Except pursuant to clause (ii) below, the Seller will not: (A) purchase or
redeem any shares of its capital stock, (B) declare or pay any dividend or set
aside any funds for any such purpose, (C) prepay, purchase or redeem any Debt,
(D) lend or advance any funds or (E) repay any loans or advances to, for or from
any of its Affiliates (the amounts described in clauses (A) through (E) being
referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms (it being understood that the foregoing shall not restrict any
adjustment to the balance of any Subordinated Note pursuant to the Purchase and
Sale Agreement as a result of the issuance or expiration of any Letter of
Credit), and (B) the Seller may declare and pay dividends and distributions if,
both immediately before and immediately after giving effect thereto, the
Seller’s Net Worth is equal to or greater than the Required Capital Amount.

(iii) The Seller may make Restricted Payments only out of the funds, if any, it
receives pursuant to Sections 1.2(b), 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare any Restricted
Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

(m) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit (excluding, for the avoidance of doubt, Letters of
Credit issued under this Agreement) or bankers’ acceptances) other than pursuant
to this Agreement or the Subordinated Notes, or (iii) form any Subsidiary or
make any investments in any other Person.

(n) Use of the Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) to the extent not otherwise paid in accordance with Section 1.4 of
this Agreement, the payment of its expenses (including all obligations payable
to the Purchasers, Purchaser Agents and the Administrator under this Agreement
and under the Fee Letters), (ii) the payment of accrued and unpaid interest on
the Subordinated Notes and (iii) other legal and valid purposes.

(o) Further Assurances; Change in Name or Jurisdiction of Origination, etc.

 

IV-5



--------------------------------------------------------------------------------

(i) The Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that the Administrator may
reasonably request, to perfect, protect or more fully evidence the purchases or
issuances made under this Agreement and/or security interest granted pursuant to
this Agreement or any other Transaction Document, or to enable the Administrator
(on behalf of the Purchasers) to exercise and enforce the Purchaser Agents’ and
the Purchasers’ rights and remedies under this Agreement and any other
Transaction Document. Without limiting the foregoing, the Seller hereby
authorizes, and will, upon the request of the Administrator, at the Seller’s own
expense, execute (if necessary) and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that the Administrator may reasonably
request, to perfect, protect or evidence any of the foregoing.

(ii) The Seller authorizes the Administrator to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
Receivables and the Related Security, the related Contracts and the Collections
with respect thereto and the other collateral subject to a lien under any
Transaction Document without the signature of the Seller. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.

(iii) The Seller shall at all times be organized under the laws of the State of
Delaware and shall not take any action to change its jurisdiction of
organization.

(iv) The Seller will not change its name, location, identity or corporate
structure unless (x) the Seller, at its own expense, shall have taken all action
necessary or appropriate to perfect or maintain the perfection of the lien under
this Agreement (including, without limitation, the filing of all financing
statements and the taking of such other action as the Administrator may request
in connection with such change or relocation), and (y) if requested by the
Administrator, the Seller shall cause to be delivered to the Administrator, an
opinion, in form and substance satisfactory to the Administrator as to such UCC
perfection and priority matters as such Person may request at such time.

 

(p) Sanctions; Anti-Corruption Laws.

(i) (p) OFAC. The Seller will not, nor will it permit the Parent or any of the
Parent’s Subsidiaries to, directly or indirectly, use the proceeds of any
Receivable or any Purchase under this Agreement, or lend, contribute or
otherwise make available such proceeds to any other individual or entity, to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is known by any officer of the Seller to be the
subject of Sanctions.

 

IV-6



--------------------------------------------------------------------------------

(ii) The Seller will not, nor will it permit the Parent or any of the Parent’s
Subsidiaries to, use the proceeds of any Receivable or any Purchase under this
Agreement (including any indirect use intended by the Seller, the Parent or such
Subsidiary) for any purpose which would result in a violation by the Seller, the
Parent or such Subsidiary of any Anti-Corruption Law.

(q) Transaction Information. None of the Seller, any Affiliate of the Seller or
any third party with which the Seller or any Affiliate thereof has contracted,
shall deliver, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Purchaser Agent prior to delivery to such Rating Agency and will not participate
in any oral communications with respect to Transaction Information with any
Rating Agency without the participation of such Purchaser Agent.

(r) Seller’s Net Worth. The Seller shall not permit its Net Worth to be less
than the Required Capital Amount.

2. Covenants of the Servicer. At all times from the Closing Date until the Final
Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrator and each Purchaser Agent:

(i) Compliance Certificates. A compliance certificate not later than 10 days
after the Seller’s delivery of the Parent’s quarterly and annual financial
statements, in each case, substantially in the form of Annex D to this Agreement
and signed by the Servicer’s chief accounting officer or treasurer solely in its
capacity as officers of the Servicer, which certificate shall state that no
Termination Event or Unmatured Termination Event has occurred and is continuing,
or if any Termination Event or Unmatured Termination Event has occurred and is
continuing, stating the nature and status thereof.

(ii) Information Packages. Not later than 2 Business Days prior to each
Settlement Date, an Information Package as of the most recently completed
calendar month.

(iii) Quarterly Financial Statements of the Parent. As soon as available and in
no event later than 60 days following the end of each of the first three fiscal
quarters in each of the Parent’s fiscal years, (A) the unaudited consolidated
balance sheet and statements of income of the Parent and its Subsidiaries as at
the end of such fiscal quarter and the related unaudited consolidated statements
of earnings and cash flows for such fiscal quarter and for the elapsed portion
of the fiscal year ended with the last day of such fiscal quarter, in each case
setting forth comparative figures for the corresponding fiscal quarter in the
prior fiscal year, all of which shall be certified by the chief financial
officer, the treasurer or any financial officer (including a controller) of the
Parent that they fairly present in all material respects,

 

IV-7



--------------------------------------------------------------------------------

in accordance with GAAP, the financial condition of the Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (B) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter.

(iv) Annual Financial Statements of the Parent. Within 90 days after the close
of each of the Parent’s fiscal years, the consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year, all
reported on by independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP.

(v) Other Reports and Filings. Promptly (but in any event within ten days) after
the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC.

(vi) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 4(a)(iii), 4(a)(iv) and
4(a)(v) of this Exhibit IV (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) (A) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at www.lyondellbasell.com/index.htm, or such
documents are posted to the SEC’s website at www.sec.gov; or (B) on which such
documents are posted on the Parent’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Purchaser Agent and the Administrator
have access (whether a commercial, third-party website or whether sponsored by
the Administrator), and (ii) on which the Seller notifies (which may be by
facsimile or electronic mail) the Administrator and each Purchaser Agent of the
posting of any such documents.

(b) Notice of Termination Events or Unmatured Termination Events. The Servicer
will notify the Administrator and each Purchaser Agent in writing promptly upon
(but in no event later than five Business Days after) a financial or other
officer learning of the occurrence of a Termination Event or Unmatured
Termination Event. Such notice shall be given by the chief financial officer or
chief accounting officer of the Servicer and shall describe such Termination
Event or Unmatured Termination Event, and if applicable, the steps being taken
by the Person(s) affected with respect thereto.

 

IV-8



--------------------------------------------------------------------------------

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to preserve and
keep in full force and effect its existence and, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, its
franchises, authority to do business in each jurisdiction in which its business
is conducted, licenses, patents, trademarks, copyrights and other proprietary
rights; provided however, that nothing in this paragraph (c) shall prevent any
transaction permitted by paragraph (m) below or not otherwise prohibited by this
Agreement or any other Transaction Document.

(d) Compliance with Laws. The Servicer will comply with the requirements of all
laws, rules and regulations applicable to its property or business operations,
except in such instance where (i) any failure to comply therewith, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) the requirement to comply therewith is being contested in good
faith.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrator and each Purchaser Agent
from time to time such information with respect to the Pool Receivables as the
Administrator or any Purchaser Agent may reasonably request. The Servicer will,
during regular business hours upon reasonable prior written notice, permit the
Administrator and/or any Purchaser Agent or their agents or representatives to
(i) examine the books and records relating to the Pool Receivables or other Pool
Assets and (ii) visit the offices and properties of the Servicer for the purpose
of examining such books and records (subject to applicable restrictions or
limitations on access to any facility or information that is classified or
restricted by contract (so long as any such contractual restrictions are not
created in contemplation of preventing the inspection rights under this
provision) or by law, regulation or governmental guidelines and in accordance
with applicable safety procedures), and (iii) discuss matters relating to the
Pool Receivables, other Pool Assets or the Servicer’s performance under the
Transaction Documents to which it is a party with any of the officers of the
Servicer and (only during the continuance of a Termination Event) its
independent accountants, in each case, having knowledge of such matters;
provided, that unless a Termination Event has occurred and is continuing,
(A) the Servicer shall be required to reimburse the Administrator for only one
(1) such audit in any twelve-month period and (B) the Administrator and the
Purchaser Agents hereby agree to coordinate their due diligence visits.

(f) Payments on Receivables, Lock-Box Accounts. The Servicer will, and will
cause each Originator to, at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account or a Lock-Box (or at any
time prior to the Lock-Box Conversion Date, so long as no Termination Event has
occurred and is continuing, the Citi Account). If any payments on the Pool
Receivables or other Collections are received by the Seller, the Servicer or an
Originator, it shall hold (or cause the Seller or such Originator to hold) such
payments in trust for the benefit of the Administrator, the Purchaser Agents and
the Purchasers and promptly (but in any event within one Business Day after
receipt) remit such funds into a Lock-Box Account; provided, however, at any
time prior to the Lock-Box Conversion Date, so long as no Termination Event has
occurred and is continuing, funds received in the Citi Account shall not be
required to be remitted to a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Servicer shall not permit funds other than Collections

 

IV-9



--------------------------------------------------------------------------------

on Pool Receivables and other Pool Assets to be deposited into any Lock-Box
Account. If such funds are nevertheless deposited into any Lock-Box Account, the
Servicer will within two Business Days identify and transfer such funds, to the
appropriate Person entitled to such funds. The Servicer will not, and will not
permit any Originator or other Person to commingle Collections or other funds to
which the Administrator, any Purchaser Agent or any Purchaser is entitled with
any other funds. The Servicer shall only add a Lock-Box Account (or the related
Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrator has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank. The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related Lock-Box)
with the prior written consent of the Administrator. Notwithstanding the
foregoing, if on any date, any funds in payment of any amounts owed in respect
of any Excluded Receivable (including purchase price, finance charges, interest
and all other charges) or funds to be applied to amounts owed in respect of any
Excluded Receivable (including insurance payments and net proceeds of the sale
or other disposition of repossessed goods or other collateral or property of the
related Excluded Obligor or any other Person directly or indirectly liable for
the payment of such Excluded Receivable and available to be applied thereon) are
delivered to a Lock-Box Account or Lock-Box, the Servicer shall remit the amount
of any such funds to the owner of such Excluded Receivable or its designee.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 4.2 of this Agreement, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect, any term or condition of any related Contract. The Servicer
shall at its expense, timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrator and the Majority Purchaser Agents (such consent not
to be unreasonably withheld or delayed).

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Ownership Interest, Etc. The Servicer shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator

 

IV-10



--------------------------------------------------------------------------------

(on behalf of the Purchasers), including taking such action to perfect, protect
or more fully evidence the interest of the Administrator (on behalf of the
Purchasers) as the Administrator or any Purchaser Agent may reasonably request.
In order to evidence the interests of the Administrator (on behalf of the
Purchasers) under this Agreement, the Servicer shall, from time to time take
such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrator) to maintain and perfect, as a first-priority interest, the
Administrator’s security interest in the Receivables, Related Security and
Collections. The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator or the Administrator where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrator.

(k) Further Assurances. The Servicer hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Administrator may reasonably request, to
perfect, protect or more fully evidence the purchases or issuances made under
this Agreement and/or security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce their respective rights and remedies under
this Agreement or any other Transaction Document.

(l) Transaction Information. None of the Servicer, any Affiliate of the Servicer
or any third party with which the Servicer or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.

(m) Mergers, Sales, Etc. The Servicer shall not sell substantially all of its
business or assets and shall not merge or consolidate with or into any other
Person; provided, however, that (i) if no Termination Event or Unmatured
Termination Event has occurred and is continuing or would result therefrom and
(ii) either (A) the Servicer is the surviving Person or (B) the Servicer is not
the surviving Person but the Seller complies with the Servicer Replacement
Conditions as if the surviving Person is the assignee of the Servicer, the
Servicer may merge or consolidate with any other U.S. corporation or limited
liability company.

(n) Sanctions; Anti-Corruption Laws.

 

IV-11



--------------------------------------------------------------------------------

(i) The Servicer will not, nor will it permit the Parent or any of the Parent’s
Subsidiaries to, directly or indirectly, use the proceeds of any Receivable or
any Purchase under this Agreement, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is known by Chief Executive Officer, Chief Compliance Officer or General Counsel
of the Servicer to be the subject of Sanctions.

(ii) The Servicer will not, nor will the Servicer permit the Parent or any of
the Parent’s Subsidiaries to, use the proceeds of any Receivable or any Purchase
under this Agreement (including any indirect use intended by the Servicer, the
Parent or such Subsidiary) for any purpose which would result in a violation by
the Servicer, the Parent or such Subsidiary of any Anti-Corruption Law.

3. Separateness Covenants. In order to preserve the bankruptcy-remote status of
the Seller, each of the Seller and the Servicer covenants to take such actions
as shall be necessary in order that:

(a) Special Purpose Entity. The Seller will be a special purpose limited
liability company whose primary activities are restricted in its limited
liability company agreement to: (i) purchasing or otherwise acquiring from the
Originators, owning, holding, granting security interests or selling interests
in Pool Assets, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents), and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.

(b) No Other Business or Debt. The Seller shall not engage in any business or
activity except as set forth in the Transaction Documents nor, incur any
indebtedness or liability other than as expressly permitted by this Agreement.

(c) Independent Director. Not fewer than one member of the Seller’s board of
directors (the “Independent Director”) shall be a natural person who (A) for the
five-year period prior to his or her appointment as Independent Director of the
Seller has not been, and during the continuation of his or her service as
Independent Director of the Seller is not: (i) an employee, director,
stockholder, member, manager, partner or officer of the Seller, the Parent, the
Servicer, any Originator or any of their respective Affiliates (other than his
or her service as an Independent Director of the Seller); (ii) a customer or
supplier of the Seller, the Parent, the Servicer, any Originator or any of their
respective Affiliates (other than his or her service as an Independent Director
of the Seller); or (iii) any member of the immediate family of a person
described in (i) or (ii); (B) has (x) prior experience as an Independent
Director for a corporation or limited liability company whose organizational or
charter documents required the unanimous consent of all Independent Directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (y) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities; and
(C) is either (x) Robert Klein (an employee of Lord Securities Corporation or
any Affiliate thereof) or (y) reasonably acceptable to the Administrator as
evidenced in a writing executed by the Administrator.

 

IV-12



--------------------------------------------------------------------------------

The Seller shall (A) give written notice to the Administrator of the election or
appointment, or proposed election or appointment, of a new Independent Director
of the Seller, which notice shall be given not later than 10 days prior to the
date such appointment or election would be effective (except when such election
or appointment is necessary to fill a vacancy caused by the death, disability,
or incapacity of the existing Independent Director, or the failure of such
Independent Director to satisfy the criteria for an Independent Director set
forth in this Section 5(c) of Exhibit IV, in which case the Seller shall provide
written notice of such election or appointment within one Business Day), and
(B) with any such written notice, certify to the Administrator that the
Independent Director satisfies the criteria for an Independent Director set
forth in this Section 5(c) of Exhibit IV.

The Seller’s limited liability company agreement shall provide that: (A) the
Seller’s board of directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Seller unless
the Independent Director shall approve the taking of such action in writing
before the taking of such action, and (B) such provision and each other
provision requiring an Independent Director cannot be amended without the prior
written consent of the Independent Director.

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Seller, the Parent, any Originator, the Servicer or any of their
respective Affiliates.

(d) Organizational Documents. The Seller shall maintain its limited liability
company agreement and other organizational documents in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its ability to comply with the terms and provisions of any of the Transaction
Documents, including, without limitation, paragraph (c) above.

(e) Conduct of Business. The Seller shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(f) Compensation. Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and to
the extent that the Seller shares the same officers or other employees as the
Servicer (or the Parent or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees. The Seller will not engage any agents other than its
attorneys, auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee.

 

IV-13



--------------------------------------------------------------------------------

(g) Servicing and Costs. The Seller will contract with the Servicer to perform
for the Seller all operations required on a daily basis to service the
Receivables Pool. The Seller will not incur any indirect or overhead expenses
for items shared with the Servicer (or the Parent or any other Affiliate
thereof) that are not reflected in the Servicing Fee. To the extent, if any,
that the Seller (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered.

(h) Operating Expenses. The Seller’s operating expenses will not be borne by the
Servicer, any Originator, the Parent or any of their Affiliates.

(i) Stationery. The Seller will have its own separate stationery.

(j) Books and Records. The Seller’s books and records will be maintained
separately from those of the Servicer, the Originators, the Parent and any of
their Affiliates and in a manner such that it will not be difficult or costly to
segregate, ascertain or otherwise identify the assets and liabilities of the
Seller.

(k) Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Originators and any Affiliate thereof that are consolidated to
include the Seller will disclose that (i) the Seller’s sole business consists of
the purchase or acceptance through capital contributions of the Receivables and
Related Rights from the Originators and the subsequent retransfer of or granting
of a security interest in such Receivables and Related Rights to certain
purchasers party to this Agreement, (ii) the Seller is a separate legal entity
with its own separate creditors who will be entitled, upon its liquidation, to
be satisfied out of the Seller’s assets prior to any assets or value in the
Seller becoming available to the Seller’s equity holders and (iii) the assets of
the Seller are not available to pay creditors of the Servicer, the Parent, any
Originator or any Affiliate thereof.

(l) Segregation of Assets. The Seller’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Originators and any Affiliates thereof.

(m) Corporate Formalities. The Seller will strictly observe corporate
formalities in its dealings with the Servicer, the Parent, the Originators and
any Affiliates thereof, and funds or other assets of the Seller will not be
commingled with those of the Servicer, the Parent, the Originators and any
Affiliates thereof except as permitted by this Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which the Servicer, the Parent, the
Originators and any Affiliates thereof (other than the Servicer solely in its
capacity as such) has independent access. The Seller is not named, and has not
entered into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of the Servicer, the Parent, the Originators or
any Affiliates thereof. The Seller will pay to the appropriate Affiliate (or
will provide in the allocation of overhead described below) the marginal
increase or, in the absence of such increase, the market amount of its portion
of the premium payable with respect to any insurance policy that covers the
Seller and such Affiliate.

 

IV-14



--------------------------------------------------------------------------------

(n) Arm’s-Length Relationships. The Seller will maintain arm’s-length
relationships with the Servicer, the Parent, the Originators and any Affiliates
thereof. Neither the Seller on the one hand, nor the Servicer, the Parent, any
Originator or any Affiliate thereof, on the other hand, will be or will hold
itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other. The Seller, the
Servicer, the Parent, the Originators and their respective Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.

(o) Allocation of Overhead. To the extent that the Seller, on the one hand, and
the Servicer, the Parent, any Originator or any Affiliate thereof, on the other
hand, have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs between them, and the Seller shall bear its fair
share of such expenses, which may be paid through the Servicing Fee or
otherwise.

 

IV-15



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

The occurrence of any of the following shall constitute a “Termination Event”:

(a) (i) the Seller, any Originator, the Parent or the Servicer shall fail to
make when due any payment or deposit to be made by it under this Agreement or
any other Transaction Document and such failure shall continue unremedied for
three (3) Business Days, (ii) the Seller or the Servicer shall fail to deliver
any Information Package when due pursuant to this Agreement, and such failure
shall continue unremedied for two (2) Business Days, (iii) Lyondell Chemical
shall resign as the Servicer, and no successor Servicer reasonably satisfactory
to the Administrator and each Purchaser Agent shall have been appointed or
(iv) the Seller, any Originator, the Parent or the Servicer shall fail to
perform or observe any other term, covenant or agreement under this Agreement or
any other Transaction Document and such failure, solely to the extent capable of
cure, shall continue unremedied for thirty (30) days after the Seller, the
Parent, any Originator or the Servicer has knowledge or receives written notice
thereof;

(b) any representation or warranty made or deemed made by the Seller, the
Parent, any Originator or the Servicer (or any of their respective officers)
under or in connection with this Agreement or any other Transaction Document or
any information or report delivered by the Seller, the Parent, any Originator or
the Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided, however, that such circumstance shall not
constitute a Termination Event pursuant to this clause (b) if (i) such breach is
corrected promptly (but not later than five (5) Business Days) after the Seller,
the Parent, any Originator or the Servicer has knowledge or receives notice
thereof or (ii) such breach is of a representation or warranty that a Pool
Receivable is an Eligible Receivable and the Purchased Interest will not exceed
100% after excluding such Pool Receivable from the Net Receivables Pool Balance;

(c) this Agreement or any purchase or reinvestment pursuant to this Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable first priority perfected
undivided percentage ownership or security interest to the extent of the
Purchased Interest in each Pool Receivable, the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim, or (ii) cease to
create with respect to the Pool Assets, or the interest of the Administrator
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;

(d) the Seller, the Parent, the Servicer or any Originator shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Seller, the Parent, the Servicer or any Originator seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, the Parent, the Servicer or any Originator shall take any
corporate or organizational action to authorize any of the actions set forth
above in this paragraph;

 

V-1



--------------------------------------------------------------------------------

(e) the Seller, the Parent, the Servicer or any Originator shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally;

(f) (i) the sum of (A) the Aggregate Capital, plus the Adjusted LC Participation
Amount, plus (B) the Total Reserves, exceeds (ii) the sum of (A) Net Receivables
Pool Balance at such time, plus (B) the Purchasers’ Share of the amount of
Collections then on deposit in the Lock-Box Accounts (other than amounts set
aside therein representing Discount and fees), and such circumstance shall not
have been cured within two (2) Business Days;

(g) default shall occur under any Debt of the Parent or any of its Subsidiaries
aggregating in excess of $100,000,000,150,000,000, or under any indenture,
agreement or other instrument under which the same may be issued, the effect of
such default is to cause the acceleration of the maturity of any such
Indebtedness (whether automatically or otherwise), or any such Debt shall not be
paid when due (whether by demand, lapse of time, acceleration or otherwise)
after expiry of any applicable grace period;

(h) the “Leverage Ratio” (subject to Section 5.1, as such term and any defined
terms used therein are defined in the Lyondell Credit Agreement as in effect on
the Closing Date, without giving effect to any subsequent amendments or
modifications thereto and regardless if the Lyondell Credit Agreement is
subsequently terminated or replaced) as of the last day of any fiscal quarter of
the Parent shall exceed 3.50 to 1.00;

(i) a Change in Control shall occur;

(j) any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $100,000,000 which it shall have become liable
to pay to the PBGC or to a Plan subject to Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $100,000,000 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by the Parent or any of its Subsidiaries, or any other member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Parent or any of its Subsidiaries, or any member of the Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(k) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Seller and such
lien shall not have been released within five (5) days, or (ii) the PBGC shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any of
the assets of the Seller, or (iii) a judgment lien shall be imposed on the
assets of the Seller in connection with a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect to
one or more Plans;

 

V-2



--------------------------------------------------------------------------------

(l) the average for three consecutive calendar months of: (A) the Loss Ratio
shall exceed 2.0%, (B) the Delinquency Ratio shall exceed 5.5% or (C) the
Dilution Ratio shall exceed 4.5%;

(m) the Seller shall fail (i) at any time (other than for ten (10) Business Days
following notice of the death or resignation of any Independent Director) to
have an Independent Director who satisfies each requirement and qualification
specified in Section 3(c) of Exhibit IV to this Agreement for Independent
Directors, on the Seller’s board of directors or (ii) to timely notify the
Administrator of any replacement or appointment of any director that is to serve
as an Independent Director on the Seller’s board of directors as required
pursuant to such Section 3(c);

(n) any Letter of Credit is drawn upon and is not fully reimbursed by the
Seller, or funded by Participation Advances as required pursuant to
Section 1.14;

(o) any material provision of this Agreement or any other Transaction Document
shall cease to be in full force and effect or any of the Seller, the Servicer,
the Parent or any Originator shall so state in writing; or

(p) one or more judgments or decrees shall be entered against the Seller, the
Parent, the Servicer, any Originator or any other Significant Subsidiary (as
defined in the Lyondell Credit Agreement) involving in the aggregate a liability
(not paid or to the extent not covered by a reputable and solvent insurance
company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 60 consecutive days, and the aggregate amount of all such judgments
equals or exceeds $100,000,000 (or solely with respect to the Seller, $12,500).

 

V-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

(Attached)

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS, LOCK-BOXES, COLLECTION

ACCOUNT BANKS AND ACCOUNTS

 

Lock-Box Banks

   Lock-Boxes    Lock-Box Accounts

JPMorgan Chase Bank, NA

270 Park Ave

New York, NY 10017-2014

ABA: 021000021

SWIFT: CHASUS33

   204027
301671    964256564

JPMorgan Chase Bank, NA

270 Park Ave

New York, NY 10017-2014

ABA: 021000021

SWIFT: CHASUS33

   204028
301648    964256630

JPMorgan Chase Bank, NA

270 Park Ave

New York, NY 10017-2014

ABA: 021000021

SWIFT: CHASUS33

   204029
301673    964256713

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

[RESERVED]

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

PURCHASER GROUPS AND MAXIMUM COMMITMENTS

 

Purchaser Group of PNCMizuho

 

Party

  

Capacity

  

Maximum Commitment

PNC Mizuho    Related Committed Purchaser    $310,000,000350,000,000 PNC Mizuho
   LC Participant    $62,000,000An amount equal to such LC Participant’s Pro
Rata Share multiplied by the LC Sub-Limit PNC Mizuho    LC Bank    N/A PNC
Mizuho    Purchaser Agent    N/A

 

Purchaser Group of Gotham

Party

  

Capacity

  

Maximum Commitment

Gotham    Conduit Purchaser    N/A BTMU    Related Committed Purchaser   
$230,000,000275,000,000 BTMU    LC Participant    $46,000,000An amount equal to
such LC Participant’s Pro Rata Share multiplied by the LC Sub-Limit BTMU   
Purchaser Agent    N/A

 

Purchaser Group of Working Capital

Party

  

Capacity

  

Maximum Commitment

Working Capital    Conduit Purchaser    N/A Mizuho    Related Committed
Purchaser    $230,000,000 Mizuho    LC Participant    $46,000,000 Mizuho   
Purchaser Agent    N/A

 

Purchaser Group of ManhattanSMBC

Party

  

Capacity

  

Maximum Commitment

Manhattan    Conduit Purchaser    N/A SMBC    Related Committed Purchaser   
$230,000,000275,000,000 SMBC    LC Participant    $46,000,000An amount equal to
such LC Participant’s Pro Rata Share multiplied by the LC Sub-Limit SMBCSI   
Purchaser Agent    N/A

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

PAYMENT INSTRUCTIONS

Purchase Account

 

Beneficiary:    LYB Americas Finance Company Bank:   

JPMorgan Chase Bank, NA

270 Park Ave

New York, NY 10017-2014

Account Number:    964256408 ABA Number:    021000021 SWIFT Number:    CHASUS33

 

Schedule V



--------------------------------------------------------------------------------

SCHEDULE VI

EXCLUDED OBLIGORS

Industrias Negromex, S.A. de C.V. as of January 21, 2013.

Resirene, S.A. de C.V. as of January 21, 2013.

Grupo Kuo, S.A.B. de C.V. as of January 21, 2013.

NoneVideolar S.A. as of the Closing Date.February 14, 2014.

 

Schedule VI



--------------------------------------------------------------------------------

ANNEX A

to Receivables Purchase Agreement

FORM OF INFORMATION PACKAGE

(Attached)

 

Annex A1-1



--------------------------------------------------------------------------------

ANNEX B

to Receivables Purchase Agreement

FORM OF PURCHASE NOTICE

                    , 20        

PNCMizuho Bank, National AssociationLtd.

Three PNC Plaza

225 Fifth Avenue1251 Avenue of the Americas

Pittsburgh, PA 15222

New York, NY 10020

[Each other Purchaser Agent]

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
September 11, 2012 (as amended, restated, supplemented or otherwise modified,
the “Receivables Purchase Agreement”), among LYB Receivables LLC, (“Seller”),
Lyondell Chemical Company, as Servicer, the various Conduit Purchasers, Related
Committed Purchasers, LC Participants and Purchaser Agents from time to time
party thereto, PNCMizuho Bank, National AssociationLtd., as the issuer of
letters of credit thereunder (in such capacity, the “LC Bank”), and PNCMizuho
Bank, National AssociationLtd., as administrator (in such capacity, the
“Administrator”). Capitalized terms used in this Purchase Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
ownership interest in a pool of receivables on                     ,
[20            ]1, for a purchase price of $            2 (of which
$                    will be funded by [            ] and $            will be
funded by [            ]). Subsequent to this Purchase, the Aggregate Capital
will be $                    .]3

 

 

1  Must be at least two (2) Business Days from the date of this Purchase Notice.

2  Such amount shall not be less than $5,000,000 (or such lesser amount as
agreed to by the Administrator and each Purchaser Agent) and shall be in
integral multiples of $1,000,000 in excess thereof.

3 

In the case of a Cash Purchase Request.

 

Annex B-1



--------------------------------------------------------------------------------

[This letter constitutes a Purchase Notice pursuant to Section 1.12(a) of the
Receivables Purchase Agreement. Seller desires that LC Bank issue a Letter of
Credit with a face amount of $                    on             ,
[20            ]4. Subsequent to this purchase, the LC Participation Amount will
be $            and the Aggregate Capital will be $            .]5

Seller hereby represents and warrants as of the date hereof, and as of the date
of such Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of such dates as though made on and as of such dates and shall be deemed
to have been made on such dates (except for representations and warranties that
are expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result immediately after giving effect to such purchase;

(iii) immediately after giving effect to the purchase proposed hereby, the
Aggregate Capital plus the LC Participation Amount shall not exceed the Purchase
Limit, and the Purchased Interest shall not exceed 100%; and

(iv) the Termination Date shall not have occurred.

 

4  Must be at least two (2) Business Days from the date of this Purchase Notice.

5  In the case of a request for an issuance of a Letter of Credit.

 

Annex B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

LYB RECEIVABLES LLC By:     Name:  

 

Title:  

 

 

Annex B-3



--------------------------------------------------------------------------------

ANNEX C

to Receivables Purchase Agreement

FORM OF PAYDOWN NOTICE

                    , 20            

PNCMizuho Bank, National AssociationLtd.

Three PNC Plaza

225 Fifth Avenue1251 Avenue of the Americas

Pittsburgh, PA 15222

New York, NY 10020

[Each other Purchaser Agent]

Lyondell Chemical Company

1221 McKinney, Suite 700

Houston, Texas 77010

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
September 11, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), among LYB Receivables
LLC, as Seller, Lyondell Chemical Company, as Servicer, the various Conduit
Purchasers, Related Committed Purchasers, LC Participants and Purchaser Agents
from time to time party thereto, PNCMizuho Bank, National AssociationLtd., as
the issuer of letters of credit thereunder (in such capacity, the “LC Bank”),
and PNCMizuho Bank, National AssociationLtd., as Administrator. Capitalized
terms used in this Paydown Notice and not otherwise defined herein shall have
the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on                     ,             1 by the application of
$                        2 (of which $            will reduce Capital funded by
the PNCMizuho Purchaser Group, $            will reduce Capital funded by the
Gotham Purchaser Group, $            will reduce Capital funded by the Working
Capital Purchaser Group and $            will reduce Capital funded by the
ManhattanSMBC Purchaser Group in cash to reduce Aggregate Capital by such
amount). Subsequent to this paydown, the Aggregate Capital will be
$                    .

[SIGNATURE ON NEXT PAGE]

 

1  Notice must be given at least two (2) Business Days prior to the requested
paydown date.

2  Such reduction shall not be less than $5,000,000 and shall be in integral
multiples of $1,000,000 in excess thereof.

 

Annex C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

 

LYB RECEIVABLES LLC By:     Name:   Title:  

 

Annex C-2



--------------------------------------------------------------------------------

ANNEX D

to Receivables Purchase Agreement

FORM OF COMPLIANCE CERTIFICATE

To: PNCMizuho Bank, National AssociationLtd., as Administrator

[Each Purchaser Agent]

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of September 11, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
LYB Receivables LLC (“Seller”), Lyondell Chemical Company (the “Servicer”), the
various Conduit Purchasers, Related Committed Purchasers, LC Participants and
Purchaser Agents from time to time party thereto, PNCMizuho Bank, National
AssociationLtd., as the issuer of letters of credit thereunder (in such
capacity, the “LC Bank”), and PNCMizuho Bank, National AssociationLtd. (the
“Administrator”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                         3 of the Servicer.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition (financial or otherwise) of Seller during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 4 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller or the Servicer has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

3  Must be the chief accounting officer or treasurer.

 

Annex D-1



--------------------------------------------------------------------------------

The foregoing certifications and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this
            day of                         , 20            .

 

LYONDELL CHEMICAL COMPANY By:     Name:  

 

Title:  

 

 

Annex D-2



--------------------------------------------------------------------------------

ANNEX E

to Receivables Purchase Agreement

FORM OF LETTER OF CREDIT APPLICATION

(Attached)

 

Annex E-1



--------------------------------------------------------------------------------

ANNEX F

FORM OF TRANSFER SUPPLEMENT

Dated as of [                     , 20    ]

Section 1.

Commitment assigned:     $            

Assignor’s remaining Commitment:     $            

Capital allocable to Commitment assigned:     $            

Assignor’s remaining Capital:     $            

Discount (if any) allocable to

Capital assigned:     $            

Discount(if any) allocable to Assignor’s

remaining Capital:     $            

Section 2.

Effective Date of this Transfer Supplement: [                    ]

Upon execution and delivery of this Transfer Supplement by assignee, assignor
and each other party required by Section 5.3(c) of the Receivables Purchase
Agreement (as defined below) and upon the satisfaction of the other conditions
to assignment specified in Section 5.3(c) of the Receivables Purchase Agreement
(as defined below), from and after the effective date specified above, the
transferee shall become a party to, and have the rights and obligations of a
[Related Committed Purchaser] [Conduit Purchaser] under, the Receivables
Purchase Agreement, dated as of September 11, 2012 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”), among LYB Receivables LLC, as Seller, Lyondell Chemical
Company, as initial Servicer, the various Conduit Purchasers, Related Committed
Purchasers, Purchaser Agents and LC Participants from time to time parties
thereto, PNCMizuho Bank, National AssociationLtd., as LC Bank and as
Administrator.

 

Annex F-2



--------------------------------------------------------------------------------

ASSIGNOR: [                    ]

 

By:     Name:   Title:  

ASSIGNEE: [                    ]

 

By:     Name:   Title:  

[Address]

Accepted as of date first above

written:

[                    ], as Purchaser Agent for

the [            ] Purchaser Group

 

By:     Name:   Title:  

[Consented to as of date first above written]:

[LYB RECEIVABLES LLC

 

By:     Name:   Title:   ]4

[PNCMIZUHO BANK, NATIONAL ASSOCIATIONLTD.],

as Administrator and LC Bank

 

 

4  To be included only if required pursuant to Section 5.3 of the Receivables
Purchase Agreement.

 

Annex F-3



--------------------------------------------------------------------------------

By:     Name:   Title:   ]5

 

 

5  To be included in the case of an assignment by a Related Committed Purchaser.

 

Annex F-4